


TERM LOAN AGREEMENT
Dated as of January 15, 2016

among

DIGITAL REALTY TRUST, L.P.,as Operating Partnership,
THE OTHER INITIAL BORROWERS NAMED HEREIN AND
THE ADDITIONAL BORROWERS PARTY HERETO,as Borrowers,
DIGITAL REALTY TRUST, INC.,as Parent Guarantor,

THE ADDITIONAL GUARANTORS PARTY HERETO,as Additional Guarantors,

THE INITIAL LENDERS NAMED HEREIN,as Initial Lenders,
and
CITIBANK, N.A.,as Administrative Agent,
with
BANK OF AMERICA, N.A. AND
JPMORGAN CHASE BANK, N.A.as Syndication Agents,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC, THE BANK OF NOVA SCOTIA
AND SUMITOMO MITSUI BANKING CORPORATIONas Joint Lead Arrangers and Joint
Bookrunners for the 5-Year Term Loan
and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC, U.S. BANK NATIONAL ASSOCIATION
AND TD SECURITIES (USA) LLCas Joint Lead Arrangers and Joint Bookrunners for the
7-Year Term Loan






--------------------------------------------------------------------------------







LNDOCS01/946047.10    
Digital Realty – Term Loan Agreement

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE IDEFINITIONS AND ACCOUNTING TERMS    1
SECTION 1.01Certain Defined Terms    1
SECTION 1.02Computation of Time Periods; Other Definitional Provisions    42
SECTION 1.03Accounting Terms    42
ARTICLE IIAMOUNTS AND TERMS OF THE ADVANCES    42
SECTION 2.01The Advances    42
SECTION 2.02Making Advances; Applicable Borrowers    45
SECTION 2.03Repayment of Advances    48
SECTION 2.04Termination or Reduction of the Commitments    48
SECTION 2.05Prepayments    48
SECTION 2.06Interest    49
SECTION 2.07Fees    51
SECTION 2.08Conversion of Advances    51
SECTION 2.09Increased Costs, Etc    52
SECTION 2.10Payments and Computations    54
SECTION 2.11Taxes    57
SECTION 2.12Sharing of Payments, Etc    62
SECTION 2.13Use of Proceeds    64
SECTION 2.14Evidence of Debt    64
SECTION 2.15Increase in the Aggregate Commitments    64
SECTION 2.16Supplemental Tranches    66
SECTION 2.17Defaulting Lenders    67
ARTICLE IIICONDITIONS OF LENDING    68
SECTION 3.01Conditions Precedent to Initial Borrowing    68
SECTION 3.02Conditions Precedent to all Advances    71
SECTION 3.03Determinations Under Section 3.01    72
ARTICLE IVREPRESENTATIONS AND WARRANTIES    72
SECTION 4.01Representations and Warranties of the Loan Parties    72
ARTICLE VCOVENANTS OF THE LOAN PARTIES    77
SECTION 5.01Affirmative Covenants    77
SECTION 5.02Negative Covenants    80
SECTION 5.03Reporting Requirements    82
SECTION 5.04Financial Covenants    85
ARTICLE VIEVENTS OF DEFAULT    86
SECTION 6.01Events of Default    86
ARTICLE VIIGUARANTY    88
SECTION 7.01Guaranty; Limitation of Liability    88
SECTION 7.02Guaranty Absolute    89
SECTION 7.03Waivers and Acknowledgments    90
SECTION 7.04Subrogation    90
SECTION 7.05Guaranty Supplements    91
SECTION 7.06Indemnification by Guarantors    91
SECTION 7.07Subordination    91
SECTION 7.08Continuing Guaranty    92
SECTION 7.09Guaranty Limitations    92
SECTION 7.10Keepwell    99

i



--------------------------------------------------------------------------------




ARTICLE VIIITHE ADMINISTRATIVE AGENT    99
SECTION 8.01Authorization and Action    99
SECTION 8.02Administrative Agent’s Reliance, Etc    100
SECTION 8.03Waiver of Conflicts of Interest; Etc    100
SECTION 8.04Lender Credit Decision    101
SECTION 8.05Indemnification by Lenders    101
SECTION 8.06Successor Administrative Agents    102
ARTICLE IXMISCELLANEOUS    102
SECTION 9.01Amendments, Etc    102
SECTION 9.02Notices, Etc    104
SECTION 9.03No Waiver; Remedies    106
SECTION 9.04Costs and Expenses    106
SECTION 9.05Right of Set-off    108
SECTION 9.06Binding Effect    108
SECTION 9.07Assignments and Participations; Replacement Notes    108
SECTION 9.08Execution in Counterparts    112
SECTION 9.09WAIVER OF JURY TRIAL    112
SECTION 9.10Confidentiality    112
SECTION 9.11Patriot Act; Anti-Money Laundering Notification    113
SECTION 9.12Jurisdiction, Etc    113
SECTION 9.13Governing Law    114
SECTION 9.14Judgment Currency    114
SECTION 9.15Substitution of Currency; Changes in Market Practices    114
SECTION 9.16No Fiduciary Duties    114
SECTION 9.17Severability    115
SECTION 9.18Usury Not Intended    115
SECTION 9.19Removal of Borrowers    116
SECTION 9.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    116





LNDOCS01/946047.10    ii
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULES
Schedule IA    -    Commitments and Applicable Lending Offices – 5-Year Term
Loan
Schedule IB    -    Commitments and Applicable Lending Offices – 7-Year Term
Loan
Schedule II    -    Mandatory Cost Formula
Schedule III    -    Deemed Qualifying Ground Leases
Schedule 4.01(n)    -    Surviving Debt
EXHIBITS
Exhibit A    -    Form of Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Guaranty Supplement
Exhibit D    -    Form of Assignment and Acceptance
Exhibit E    -    Form of Unencumbered Assets Certificate
Exhibit F    -    Form of Supplemental Addendum
Exhibit G    -    Form of Borrower Accession Agreement














    





LNDOCS01/946047.10    iii
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
TERM LOAN AGREEMENT dated as of January 15, 2015 (this “Agreement”) among
DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Operating
Partnership”), DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore private
limited company (the “Initial Singapore Borrower 1”), DIGITAL HK JV HOLDING
LIMITED, a British Virgin Islands limited company (the “Initial Hong Kong
Borrower”), DIGITAL REALTY MAURITIUS HOLDINGS LIMITED, a Republic of Mauritius
private company (the “Initial Singapore Borrower 2”), DIGITAL REALTY (PARIS 2)
SCI, a French Société Civile Immobilière (the “Initial French Borrower”),
DIGITAL STOUT HOLDING, LLC, a Delaware limited liability company (the “Initial
Sterling Borrower”), DIGITAL GOUGH, LLC, a Delaware limited liability company
(the “Initial Canadian Borrower”), DIGITAL JAPAN, LLC, a Delaware limited
liability company (the “Initial Yen Borrower 2”), DIGITAL EURO FINCO, L.P., a
Scottish limited partnership (the “Initial Euro Borrower”), DIGITAL OSAKA 1 TMK,
a Japanese tokutei mokuteki kaisha (the “Initial Yen Borrower 1”) and DIGITAL
AUSTRALIA FINCO PTY LTD, an Australian proprietary limited company (the “Initial
Australia Borrower”; and collectively with the Operating Partnership, the
Initial Singapore Borrower 1, the Initial Singapore Borrower 2, the Initial Hong
Kong Borrower, the Initial French Borrower, the Initial Sterling Borrower, the
Initial Canadian Borrower, the Initial Euro Borrower, the Initial Yen Borrower 1
and the Initial Yen Borrower 2 and any Additional Borrowers (as defined below),
the “Borrowers” and each individually a “Borrower”), DIGITAL REALTY TRUST, INC.,
a Maryland corporation (the “Parent Guarantor”), any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 5.01(j) (the Additional
Guarantors, together with the Operating Partnership and the Parent Guarantor,
the “Guarantors”), the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial lenders (the
“Initial Lenders”) and CITIBANK, N.A. (“Citibank”), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lenders (as hereinafter
defined) with BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
syndication agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”), J.P. MORGAN SECURITIES LLC
(“JPMorgan Securities”), THE BANK OF NOVA SCOTIA (“Bank of Nova Scotia”) AND
SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as joint lead arrangers and joint
bookrunners for the 5-Year Term Loan and MLPFS, CGMI, JPMorgan Securities, U.S.
BANK NATIONAL ASSOCIATION (“US Bank”) AND TD SECURITIES (USA) LLC (“TD
Securities”), as joint lead arrangers and joint bookrunners for the 7-Year Term
Loan (MLPFS, CGMI, JPMorgan Securities, Bank of Nova Scotia, SMBC, US Bank and
TD Securities are collectively referred to as the “Arrangers”).




--------------------------------------------------------------------------------




Article I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“5-Year Term Lender” means a Lender that holds a 5-Year Term Loan Commitment.
“5-Year Term Loan” means the term loan made to the applicable Borrowers by the
5-Year Term Lenders pursuant to the terms of this Agreement in an aggregate
maximum original principal amount not to exceed the 5-Year Term Loan
Commitments.
“5-Year Term Loan Commitment” means, with respect to any 5-Year Term Lender, the
sum of such Lender’s (a) Singapore Dollar Commitment, (b) Sterling Commitment,
(c) U.S. Dollar Commitment, (d) Euro Commitment, (e) Euro French Commitment,
(f) Australian Dollar Commitment, (g) Canadian Dollar Commitment, (h) Yen
Commitment, (i) Hong Kong Dollar Commitment, and (j) Supplemental Tranche
Commitments, and “5-Year Term Loan Commitments” means the aggregate principal
amount of the Commitments of all of the 5-Year Term Lenders, as increased from
time to time pursuant to Section 2.15 or Section 2.16 or as reduced from time to
time pursuant to Section 2.04, provided that the aggregate of all 5-Year Term
Loan Commitments and 7-Year Term Loan Commitments shall not exceed
$1,500,000,000, as increased from time to time after the Closing Date pursuant
to Section 2.15 or Section 2.16 or as reduced from time to time pursuant to
Section 2.04. As of the Closing Date, the aggregate 5-Year Term Loan Commitments
equal $1,250,000,000.
“7-Year Term Lender” means a Lender that holds a 7-Year Term Loan Commitment.
“7-Year Term Loan” means the term loan made to the applicable Borrowers by the
7-Year Term Lenders pursuant to the terms of this Agreement in an aggregate
maximum original principal amount not to exceed the 7-Year Term Loan
Commitments.
“7-Year Term Loan Commitment” means, (a) with respect to any 7-Year Term Lender,
at any time, the amount set forth opposite such 7-Year Term Lender’s name on
Schedule B hereto under the caption “7-Year Term Loan Commitment” or (b) if such
7-Year Term Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such 7-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 7-Year Term Lender’s “7-Year Term Loan Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15, and “7-Year Term Loan Commitments” means the aggregate
principal amount of the Commitments of all of the 7-Year Term Lenders, provided
that the aggregate of all 5-Year Term Loan Commitments and 7-Year Term Loan
Commitments shall not exceed $1,550,000,000, as increased from time to time
after the Closing Date pursuant to Section 2.16 or as reduced from time to time
pursuant to Section 2.04. As of the Closing Date, the aggregate 7-Year Term Loan
Commitments equal $300,000,000.
“Acceding Lender” has the meaning specified in Section 2.15(d).
“Accepting Lenders” has the meaning specified in Section 9.01(c).
“Accrued Amounts” has the meaning specified in Section 2.10(a).
“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(p).
“Additional Guarantor” has the meaning specified in Section 5.01(j).

2
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Adjusted EBITDA” means an amount equal to the EBITDA for the four-fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such
four-fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the case of
an acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned or leased by the Parent Guarantor or
one of its Subsidiaries for the entire four-fiscal quarter period) generated
during the portion of such four-fiscal quarter period that such Asset was not
owned or leased by the Parent Guarantor or such Subsidiary and (b) in the case
of a disposition, by subtracting therefrom an amount equal to the actual EBITDA
generated by the Asset so disposed of during such four-fiscal quarter period.
“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, exceeds (2) all management fees
payable in respect of such Asset for such fiscal period less (b) the Capital
Expenditure Reserve for such Asset; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual Net Operating Income (computed as if such Asset was
owned or leased by the Parent Guarantor or one of its Subsidiaries for the
entire fiscal quarter) generated during the portion of such fiscal quarter that
such Asset was not owned or leased by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to (A) four (4) times (B) the actual Net Operating Income generated by the Asset
so disposed of during such fiscal quarter.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means (a) in the case of Advances in respect of
the U.S. Dollar Loan and the 7-Year Term Loan, the account of the Administrative
Agent maintained by the Administrative Agent with Citibank, N.A., at its office
at 1615 Brett Road, Ops III, New Castle, Delaware 19720, ABA No. 021000089,
Account No. 36852248, Account Name: Agency/Medium Term Finance, Reference:
Digital Realty, Attention: Global Loans/Agency or such other account as the
Administrative Agent shall specify in writing to the Lenders, and (b) in the
case of Advances in respect of the Australian Dollar Loan, the Yen Loan, the
Canadian Dollar Loan, the Hong Kong Dollar Loan, the Singapore Dollar Loan, the
Sterling Loan, the Euro Loan, the Euro French Loan or any Supplemental Tranche
Loan, the account of the Administrative Agent designated in writing from time to
time by the Administrative Agent to the Borrowers and the Lenders for such
purpose or such other account as the Administrative Agent shall specify in
writing to the Lenders.
“Advance” means any advance in respect of the 7-Year Term Loan, the U.S. Dollar
Loan, the Australian Dollar Loan, the Yen Loan, the Canadian Dollar Loan, the
Hong Kong Dollar Loan, the Singapore Dollar Loan, the Sterling Loan, the Euro
Loan, the Euro French Loan or any Supplemental Tranche Loan.
“Affected Lender” has the meaning specified in Section 2.09(f).

3
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified below in the definition of Equivalent,
provided that if such service or screen page ceases to be available, the
Administrative Agent shall use such other service or page quoting cross currency
rates as the Administrative Agent determines in its reasonable discretion,
provided further that clause (b) shall not apply to the Sterling Loan, the Euro
Loan or the Euro French Loan.
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Allowed Unconsolidated Affiliate Earnings” means distributions (excluding
extraordinary or non‑recurring distributions) received in cash from
Unconsolidated Affiliates.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.
“Anti-Social Forces” has the meaning specified in Section 4.01(v).
“Applicable Lender Party” means, with respect to (a) the U.S. Dollar Loan and
the 7-Year Term Loan, a U.S. Dollar Lender, (b) the Australian Dollar Loan, an
Australian Dollar Lender, (c) the Sterling Loan, a Sterling Lender, (d) the
Singapore Dollar Loan, a Singapore Dollar Lender, (e) the Euro Loan, a Euro
Lender, (f) the Euro French Loan, a Euro French Lender, (g) the Yen Loan, a Yen
Lender, (h) the Canadian Dollar Loan, a Canadian Lender, (i) the Hong Kong
Dollar Loan, a Hong Kong Lender, and (j) any Supplemental Tranche Loan, the
applicable Supplemental Tranche Lenders.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
(a) Domestic Lending Office in the case of a Base Rate Advance, (b) Eurocurrency
Lending Office in the case of a Eurocurrency Rate Advance under the 7-Year Term
Loan, the U.S. Dollar Loan, the Hong Kong Dollar Loan, the Canadian Dollar Loan,
the Sterling Loan, the Euro Loan or the Euro French Loan, (c) SGD Lending Office
in the case of the Singapore Dollar Loan, (d) AUD Lending Office in the case of
the Australian Dollar Loan, (e) JPY Lending Office in the case of the Yen Loan,
and (f) lending office set forth in the applicable Supplemental Addendum with
respect to any Supplemental Tranche Loan.

4
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Debt Rating as set forth below:
Pricing
Level
Debt Rating
Applicable Margin for Base Rate Advances under the 5-Year Term Loan
Applicable Margin for Floating Rate Advances under the 5-Year Term Loan
I
A-/A3 or better
0.00
%
0.90
%
II
BBB+/Baa1
0.00
%
0.95
%
III
BBB/Baa2
0.10
%
1.10
%
IV
BBB-/Baa3
0.35
%
1.35
%
V
Lower than BBB-/Baa3
0.75
%
1.75
%



Pricing
Level
Debt Rating
Applicable Margin for Base Rate Advances under the 7-Year Term Loan
Applicable Margin for Floating Rate Advances under the 7-Year Term Loan
I
A-/A3 or better
0.40
%
1.40
%
II
BBB+/Baa1
0.45
%
1.45
%
III
BBB/Baa2
0.55
%
1.55
%
IV
BBB-/Baa3
0.80
%
1.80
%
V
Lower than BBB-/Baa3
1.35
%
2.35
%



The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing in respect of a particular Term Loan shall be determined
by reference to the Debt Rating in effect on the first day of such Interest
Period; provided, however, that (a) the Applicable Margin shall initially be at
Pricing Level III for each Term Loan on the Closing Date, (b) no change in the
Applicable Margin resulting from the Debt Rating shall be effective until three
Business Days after the earlier to occur of (i) the date on which the
Administrative Agent receives the certificate described in Section 5.03(j) and
(ii) the Administrative Agent’s actual knowledge of an applicable change in the
Debt Rating.
“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Lender, such
Lender’s U.S. Dollar Pro Rata Share, (b) in the case of a Sterling Lender, such
Lender’s Sterling Pro Rata Share, (c) in the case of a Singapore Dollar Lender,
such Lender’s Singapore Dollar Pro Rata Share, (d) in the case of a Euro Lender,
such Lender’s Euro Pro Rata Share, (e) in the case of a Euro French Lender, such
Lender’s Euro French Pro Rata Share, (f) in the case of an Australian Dollar
Lender, such Lender’s Australian Dollar Pro Rata Share, (g) in the case of a
Canadian Dollar Lender, such Lender’s Canadian Dollar Pro Rata Share, (h) in the
case of a Hong Kong Dollar Lender, such Lender’s Hong Kong Dollar Pro Rata
Share, (i) in the case of a Yen Lender, such Lender’s Yen Pro Rata Share, and
(j) in the case of a Supplemental Tranche Lender, such Lender’s Supplemental
Tranche Pro Rata Share with respect to the applicable Supplemental Tranche Loan.
“Applicable Screen Rate” means CDOR, the EURIBO Rate, SOR, BBR, HIBOR, the
Screen Rate or the Eurocurrency Rate, as the context may require.
“Apportioned Commitment Increase” has the meaning specified in Section 2.15(a).
“Arrangers” has the meaning specified in the recital of parties to this
Agreement.
“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each Technology Asset (other than an asset that is leased by
the Operating Partnership or a Subsidiary

5
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




thereof pursuant to a lease (other than a ground lease), a former Development
Asset or a former Redevelopment Asset) shall be limited, during the first
12 months following the date of acquisition thereof, to the greater of (i) the
acquisition price thereof or (ii) the Capitalized Value thereof; provided
further that an upward adjustment shall be made to the Asset Value of any
Technology Asset (in the reasonable discretion of the Administrative Agent) as
new Tenancy Leases are entered into in respect of such Asset in the ordinary
course of business, (b) in the case of any Development Asset or Redevelopment
Asset, the book value of such Asset determined in accordance with GAAP (but
determined without giving effect to any depreciation), (c) in the case of any
Unconsolidated Affiliate Asset that, but for such Asset being owned or leased by
an Unconsolidated Affiliate, would qualify as a Technology Asset under the
definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Unconsolidated Affiliate
Asset (other than an asset that is leased by the Operating Partnership or a
Subsidiary thereof pursuant to a lease (other than a ground lease), a former
Development Asset or a former Redevelopment Asset) shall be limited, during the
first 12 months following the date of acquisition thereof, to the JV Pro Rata
Share of the greater of (i) the acquisition price thereof or (ii) the
Capitalized Value thereof, provided further that an upward adjustment shall be
made to Asset Value of any Unconsolidated Affiliate Asset described in this
clause (c) (in the reasonable discretion of the Administrative Agent) as new
leases, subleases, real estate licenses, occupancy agreements and rights of use
are entered into in respect of such Asset in the ordinary course of business and
(d) in the case of any Unconsolidated Affiliate Asset not described in
clause (c) above, the JV Pro Rata Share of the book value of such Unconsolidated
Affiliate Asset determined in accordance with GAAP (but determined without
giving effect to any depreciation) of such Unconsolidated Affiliate Asset.
“Assets” means Technology Assets (including Leased Assets), Unconsolidated
Affiliate Assets (including Leased Assets), Redevelopment Assets and Development
Assets.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit D hereto.
“Assignment Minimum” means $5,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).
“AUD Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “AUD Lending Office” opposite its name on Schedule IB
hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.
“Auditor’s Determination” has the meaning specified in Section 7.09(g)(ii).
“Australia Borrowers” means the Initial Australia Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Australian Dollar
Loan.
“Australian Dollar Commitment” means, (a) with respect to any 5-Year Term Lender
at any time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Australian Dollar Commitment” or (b) if
such 5-Year Term Lender has entered into one or more Assignment and Acceptances
or Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 5-Year Term Lender’s “Australian Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.

6
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Australian Dollar Lender” means any Person that is a 5-Year Term Lender
hereunder in respect of the Australian Dollar Loan in its capacity as a Lender
in respect of the Australian Dollar Loan.
“Australian Dollar Loan” means, at any time, the aggregate amount of the 5-Year
Term Lenders’ Australian Dollar Commitments at such time.
“Australian Dollar Pro Rata Share” of any amount means, with respect to any
5-Year Term Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such 5-Year Term Lender’s Australian Dollar
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such 5-Year Term Lender’s Facility Exposure
with respect to the Australian Dollar Loan at such time) and the denominator of
which is the Australian Dollar Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Australian Dollar Loan at such time).
“Australian Dollars” and the “A$” sign each means lawful currency of Australia.
“Australian PPS Act” means the Personal Property Securities Act 2009 (Cth)
(Australia).
“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cth), the Income
Tax Assessment Act 1997(Cth) or the Taxation Administration Act 1953 (Cth).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of Nova Scotia” has the meaning specified in the recital of parties to
this Agreement.
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate, (b) ½ of 1% per annum above the Federal Funds
Rate and (c) the one-month Eurocurrency Rate for Dollars plus 1% per annum.
Citibank’s base rate is a rate set by Citibank based upon various factors,
including Citibank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such base
rate announced by Citibank shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Advance” means an Advance under the U.S. Dollar Loan or the 7‑Year
Term Loan advanced as a Base Rate Advance hereunder or Converted into a Base
Rate Advance hereunder that bears interest as provided in Section 2.06(a)(i).
“BBR” means for a period relating to an Advance in respect of the Australian
Dollar Loan, (a) the average mid rate displayed at or about 10:15 A.M. (Sydney
time) on the Quotation Day on the Reuters screen BBSW page for a term equivalent
to the period or (b) if (i) for any reason BBR is not available for the
applicable Interest Period but is available for other Interest Periods with
respect to any such Australian Dollar Loan, then the rate shall be the
Interpolated

7
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Screen Rate or (ii) the basis on which that rate is displayed is changed and in
the opinion of the Administrative Agent it ceases to reflect the Lenders’ cost
of funding to the same extent as at the date of this Agreement, then BBR will be
the rate reasonably determined by the Administrative Agent to be the arithmetic
mean of the bid and ask rates for bills of exchange accepted by leading
Australian banks in the Relevant Interbank Market at or about 10:15 A.M. (Sydney
time) on the Quotation Day and which have a term equivalent to the period. Rates
will be expressed as a yield percent per annum to maturity and, if necessary,
will be rounded up to the nearest fourth decimal place.
“Bond Debt” has the meaning specified in Section 5.01(j).
“Bond Issuance” means any offering or issuance of any Bonds (other than any
additional Bonds issued pursuant to the Note Documents).
“Bonds” means bonds, notes, loan stock, debentures and comparable debt
instruments that evidence debt obligations of a Person.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit G.
“Borrower’s Account” means such account as any Borrower shall specify in writing
to the Administrative Agent.
“Borrowing” means a borrowing consisting of simultaneous Advances under a
particular Term Loan of the same Type made by the Lenders.
“Borrowing Minimum” means, in respect of Borrowings under the 5‑Year Term Loan,
(a) $1,000,000 in the case of the U.S. Dollar Loan, (b) £1,000,000 in the case
of the Sterling Loan, (c) €1,000,000 in the case of the Euro Loan,
(d) €1,000,000 in the case of the Euro French Loan, (e) S$1,000,000 in the case
of the Singapore Dollar Loan, (f) A$1,000,000 in the case of the Australian
Dollar Loan, (g) C$1,000,000 in the case of the Canadian Dollar Loan,
(h) HKD1,000,000 in the case of the Hong Kong Dollar Loan, (i) ¥100,000,000 in
the case of the Yen Loan and (j) the Equivalent of $1,000,000 in the case of any
Supplemental Tranche (or, in each case, the Equivalent thereof in any applicable
Committed Foreign Currency).
“Borrowing Multiple” means, in respect of Borrowings under the 5-Year Term Loan,
(a) $100,000 in the case of the U.S. Dollar Loan, (b) £100,000 in the case of
the Sterling Loan, (c) €100,000 in the case of the Euro Loan, (d) €100,000 in
the case of the Euro French Loan, (e) S$100,000 in the case of the Singapore
Dollar Loan, (f) A$100,000 in the case of the Australian Dollar Loan,
(g) C$100,000 in the case of the Canadian Dollar Loan, (h) HKD100,000 in the
case of the Hong Kong Dollar Loan, (i) ¥10,000,000 in the case of the Yen Loan
and (j) the Equivalent of $100,000 in the case of any Supplemental Tranche (or,
in each case, the Equivalent thereof in any applicable Committed Foreign
Currency).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real‑Time Gross Settlement Express Transfer (TARGET) System is open),
(b) the Australian Dollar Loan, on which dealings are carried on in the
Australian interbank market and banks are open for business in Sydney, Melbourne
and Hong Kong, (c) the Singapore

8
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Dollar Loan, on which dealings are carried on in the Singapore interbank market
and banks are open for business in Singapore, London and Hong Kong, (d) the Hong
Kong Dollar Loan, on which banks are open for business in Hong Kong and
Singapore, (e) the Yen Loan, on which commercial banks are open for business in
Tokyo, Japan, (f) the Canadian Dollar Loan, on which commercial banks are open
for business in Toronto, Canada, and (g) any Advances denominated in any
Supplemental Currency, on which dealing are carried on in the Relevant Interbank
Market of the jurisdiction that issues such Supplemental Currency, provided,
however, that (i) as used in the definition of Eurocurrency Rate, “Business Day”
means a day of the year on which banks are not required or authorized by law to
close in New York City and on which dealings are carried on in the London
interbank market, and (ii) as used in the definition of EURIBO Rate, “Business
Day” means a day on which the Trans‑European Automated Real-time Gross
Settlement Express Transfer (TARGET) System is open for settlement of payments
in Euro.
“Canadian Borrowers” means Initial Canadian Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Canadian Dollar
Loan.
“Canadian Dollar Commitment” means, (a) with respect to any 5-Year Term Lender
at any time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Canadian Dollar Commitment” or (b) if such
5-Year Term Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 5-Year Term Lender’s “Canadian Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.
“Canadian Dollar Lender” means any Person that is a 5-Year Term Lender hereunder
in respect of the Canadian Dollar Loan in its capacity as a Lender in respect of
the Canadian Dollar Loan.
“Canadian Dollar Loan” means, at any time, the aggregate amount of the 5‑Year
Term Lenders’ Canadian Dollar Commitments at such time.
“Canadian Dollar Pro Rata Share” of any amount means, with respect to any 5-Year
Term Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such 5-Year Term Lender’s Canadian Dollar
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such 5-Year Term Lender’s Facility Exposure
with respect to the Canadian Dollar Loan at such time) and the denominator of
which is the Canadian Dollar Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Canadian Dollar Loan at such time).
“Canadian Dollars” and the “CDN$” sign each means lawful currency of Canada.
“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset and (b) at all other times, zero.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capitalized Value” means (a) in the case of any Asset other than a Technology
Asset that is leased by the Operating Partnership or a Subsidiary thereof
pursuant to a lease (other than a ground lease), the Adjusted Net Operating
Income of such Asset divided by 7.75%, and (b) in the case of any other Asset,
the Adjusted Net Operating Income of such Asset divided by 10.00%.

9
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States,
(b) readily marketable direct obligations of any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof having, at the time of acquisition, the highest rating obtainable from
either Moody’s or S&P, (c) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Sterling, Canadian Dollars, Swiss Francs, Euros, Hong Kong Dollars,
Dollars, Singapore Dollars, Yen or Australian Dollars that are issued by a bank:
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a United States domestic
bank, which is a member of the Federal Deposit Insurance Corporation,
(d) commercial paper (foreign and domestic) in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P, (e) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (f) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (e) foregoing.
“CDOR” means, in relation to any Floating Advance in Canadian Dollars, the
average rate per annum (rounded upward, if necessary, to the nearest 1/100 of 1%
per annum, if such average is not such a multiple) applicable to bankers’
acceptances for a term equivalent to the Interest Period of such Floating Rate
Advance appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time) as of 10:15 A.M. (Toronto time), on the Quotation Day, or if
such date is not a Business Day, then on the immediately preceding Business Day
or, if for any reason such rate does not appear on the Reuters Screen CDOR Page
as contemplated, then CDOR on any date shall be calculated as the rate of
interest reasonably determined by the Administrative Agent as the rate quoted as
of 10:15 A.M. (Toronto time) on such day to leading banks on the basis of the
discount amount at which such banks are then offering to purchase Canadian
Dollar denominated bankers’ acceptances that have a comparable aggregate face
amount to the principal amount of such Revolving Credit Advance in Canadian
Dollars and the same term to maturity as the term of the Interest Period for
such Revolving Credit Advance in Canadian Dollars, or if such date is not a
Business Day, then on the immediately preceding Business Day, provided that for
the purposes of this definition, if CDOR is not available for the applicable
Interest Period but is available for other Interest Periods with respect to any
such Floating Rate Advance, then the rate shall be the Interpolated Screen Rate.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CGMI” has the meaning specified in the recital of parties to this Agreement.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent

10
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Guarantor; or (b) during any consecutive twelve month period commencing on or
after the date hereof, individuals who at the beginning of such period
constituted the Board of Directors of the Parent Guarantor (together with any
new directors whose election by the Board of Directors or whose nomination for
election by the Parent Guarantor stockholders was approved by a vote of at least
a majority of the members of the Board of Directors then in office who either
were members of the Board of Directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board of Directors then in
office, except for any such change resulting from (x) death or disability of any
such member, (y) satisfaction of any requirement for the majority of the members
of the Board of Directors of the Parent Guarantor to qualify under applicable
law as independent directors, or (z) the replacement of any member of the Board
of Directors who is an officer or employee of the Parent Guarantor with any
other officer or employee of the Parent Guarantor or any of its Affiliates; or
(c) any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or (d) the
Parent Guarantor ceases to be the general partner of the Operating Partnership;
or (e) the Parent Guarantor ceases to be the legal and beneficial owner of all
of the general partnership interests of the Operating Partnership.
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
“Class” when used with respect to (a) a Commitment, refers to whether such
Commitment is a 5-Year Term Loan Commitment or a 7-Year Term Loan Commitment,
(b) an Advance, refers to whether such Advance is an Advance pursuant to the
5-Year Term Loan or the 7-Year Term Loan.
“Closing Date” means the date of this Agreement.
“Commitment” means, with respect to any (a) 5-Year Term Lender, such Lender’s
5-Year Term Loan Commitment, and (b) 7-Year Term Lender, such Lender’s 7-Year
Term Loan Commitment, and “Commitments” means the aggregate principal amount of
the 5-Year Term Loan Commitments and the 7-Year Term Loan Commitments.
“Commitment Date” has the meaning specified in Section 2.15(b).
“Commitment Increase” has the meaning specified in Section 2.15(a).
“Commitment Increase Minimum” means $3,000,000 (or the Equivalent thereof in a
Committed Foreign Currency).
“Committed Foreign Currencies” means Canadian Dollars, Hong Kong Dollars, Yen,
Sterling, Singapore Dollars, Euros, Australian Dollars and each Supplemental
Currency.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 9.02(b).
“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender in writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public other than by way of a breach of the confidentiality provisions of
Section 9.10 or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Loan Parties or the Administrative Agent or
any other Lender and not in violation of any confidentiality agreement with
respect to such information that is actually known to Administrative Agent or
such Lender.

11
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Consent Request Date” has the meaning specified in Section 9.01(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of Unconsolidated Affiliates that, in each case,
is included as a liability on the Consolidated balance sheet of the Parent
Guarantor in accordance with GAAP, minus unrestricted cash and Cash Equivalents
on hand of the Parent Guarantor and its Subsidiaries in excess of $35,000,000.
“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries that is included as a liability on the Consolidated balance sheet
of the Parent Guarantor in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co‑making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.
“Controlled Joint Venture” means any (a) Unconsolidated Affiliate in which the
Parent Guarantor or any of its Subsidiaries (i) holds a majority of Equity
Interests and (ii) after giving effect to all buy/sell provisions contained in
the applicable constituent documents of such Unconsolidated Affiliate, controls
all material decisions of such Unconsolidated Affiliate, including without
limitation the financing, refinancing and disposition of the assets of such
Unconsolidated Affiliate, or (b)  Subsidiary of the Operating Partnership that
is not a Wholly-Owned Subsidiary.
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06(d), 2.08 or
2.09.
“Cross-stream Guaranty” has the meaning specified in Section 7.09(g).
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days or that are subject to a Good Faith

12
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Contest, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment (but excluding for the avoidance of doubt (i) regular quarterly
dividends, (ii) periodic capital gains distributions, and (iii) special year-end
dividends made in connection with maintaining the Parent Guarantor’s status as a
REIT or allowing it to avoid income and excise taxes) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Net Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each
Unconsolidated Affiliate and (B) for purposes of computing the Leverage Ratio,
“Debt” shall be deemed to exclude redeemable Preferred Interests issued as trust
preferred securities by the Parent Guarantor and the Borrowers to the extent the
same are by their terms subordinated to the Facility and not redeemable until
after the latest Maturity Date, as of the date of such computation.
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Unconsolidated
Affiliate; and provided further, however, that as used in the definition of
“Fixed Charge Coverage Ratio”, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the four-fiscal quarter period of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Administrative
Agent pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, an amount
equal to the Debt for Borrowed Money directly relating to such Asset existing
immediately following such acquisition (computed as if such indebtedness in
respect of such Asset was in existence for the Parent Guarantor or such
Subsidiary for the entire four-fiscal quarter period), and (b) shall exclude, in
the case of a disposition, an amount equal to the actual Debt for Borrowed Money
to which such Asset was subject to the extent such Debt for Borrowed Money was
repaid or otherwise terminated upon the disposition of such Asset during such
four-fiscal quarter period.
“Debt Rating” means, as of any date, the rating that has been most recently
assigned by either S&P, Fitch or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P, Fitch or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change and (b) if S&P, Fitch or Moody’s shall change
the basis on which ratings are established, each reference to the Parent
Guarantor’s Debt Rating announced by S&P, Fitch or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P, Fitch or Moody’s,

13
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




as the case may be. For the purposes of determining the Applicable Margin,
(i) if the Parent Guarantor has three ratings and such ratings are split, then,
if the difference between the highest and lowest is one level apart, it will be
the highest of the three, provided that if the difference is more than one
level, the average rating of the two highest will be used (or, if such average
rating is not a recognized category, then the second highest rating will be
used), (ii) if the Parent Guarantor has only two ratings, it will be the higher
of the two, provided that if the ratings are more than one level apart, the
average rating will be used (or, if such average rating is not a recognized
category, then the higher rating will be used), and (iii) if the Parent
Guarantor has only one rating assigned by either S&P or Moody’s, then the Debt
Rating shall be such credit rating.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.17(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent or the Borrowers in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (iii) any Lender that has, for three or more Business Days
after written request of the Administrative Agent or any Borrower, failed to
confirm in writing to the Administrative Agent and the applicable Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent’s and the applicable Borrower’s receipt of such
written confirmation), or (iv) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company, provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect Parent Company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.
“Delayed Draw Period” means the period commencing on the Effective Date and
ending 120 days after the Effective Date.
“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets and assets that are leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) shall not constitute Development Assets.
“Direction” has the meaning specified in Section 2.11(b).

14
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule IA or Schedule 1B hereto or in the Assignment and Acceptance or Lender
Accession Agreement pursuant to which it became a Lender, as the case may be, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Administrative Agent.
“EBITDA” means, for any period, without duplication, (a) the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items and the non‑cash component of non‑recurring items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
in each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such period, and (vi) to the
extent such amounts were deducted in calculating net income (or net loss),
(A) losses from extraordinary, non‑recurring and unusual items (including,
without limitation, prepayment penalties and costs or fees incurred in
connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) expenses and losses
associated with Hedging Agreements and (C) expenses and losses resulting from
fluctuations in foreign exchange rates, plus (b) Allowed Unconsolidated
Affiliate Earnings, plus (c) with respect to each Unconsolidated Affiliate, the
JV Pro Rata Share of the sum of (i) net income (or net loss) (excluding gains
(or losses) from extraordinary and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense of
such Unconsolidated Affiliate, and (vi) to the extent such amounts were deducted
in calculating net income (or net loss) with respect to such Unconsolidated
Affiliate, (A) losses from extraordinary, non‑recurring and unusual items
(including, without limitation, prepayment penalties and costs or fees incurred
in connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) expenses and losses
associated with Hedging Agreements and (C) expenses and losses resulting from
fluctuations in foreign exchange rates, in each case determined on a
consolidated basis and in accordance with GAAP for such period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“Eligible Assignee” means with respect to each Tranche, (a) a Lender; (b) an
Affiliate or Fund Affiliate of a Lender and (c) any other Person (other than an
individual) approved by the Administrative Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.07, the Operating Partnership, each such approval

15
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




not to be unreasonably withheld or delayed; provided, however, that neither any
Loan Party nor any Affiliate of a Loan Party shall qualify as an Eligible
Assignee under this definition.
“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“Equivalent” in Dollars of any amount in a currency other than Dollars on any
date means the equivalent in Dollars of such other currency determined at the
Agent’s Spot Rate of Exchange on the date falling two Business Days prior to the
date of conversion or notional conversion, as the case may be. “Equivalent” in
any currency (other than Dollars) of any other currency (including Dollars)
means the equivalent in such other currency determined at the Agent’s Spot Rate
of Exchange on the date falling two Business Days prior to the date of
conversion or notional conversion, as the case may be.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412(c) of the Internal

16
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Revenue Code or Section 303 of ERISA with respect to a Plan; (c) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (d) with respect
to any Plan, the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA
resulting in a partial withdrawal by any Loan Party or any ERISA Affiliate from
such Plan; (e) the withdrawal by any Loan Party or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Single Employer Plan
requiring the provision of security to such Single Employer Plan pursuant to
Section 206(g)(5) of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 Page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 A.M., (London time), two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period; provided that for the purposes of
this definition, if the EURIBO Rate is not available for the applicable Interest
Period but is available for other Interest Periods with respect to any such
Floating Rate Advance, then the rate shall be the Interpolated Screen Rate.
“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.
“Euro Borrowers” means the Initial Euro Borrower and each Additional Borrower
that is designated as a Borrower with respect to the Euro Loan.
“Euro Commitment” means, (a) with respect to any 5-Year Term Lender at any time,
the amount set forth opposite such 5-Year Term Lender’s name on Schedule IB
hereto under the caption “Euro Commitment” or (b) if such 5-Year Term Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such 5-Year Term Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such 5-Year Term
Lender’s “Euro Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.04 or increased pursuant to Section 2.15.
“Euro French Borrowers” means the Initial French Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Euro French Loan.
“Euro French Commitment” means (a) with respect to any 5‑Year Term Lender at any
time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Euro French Commitment” or (b) if such
5-Year Term Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d)

17
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




as such 5-Year Term Lender’s “Euro French Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.
“Euro French Lender” means any Person that is a 5-Year Term Lender hereunder in
respect of the Euro French Loan in its capacity as a 5-Year Term Lender in
respect of the Euro French Loan.
“Euro French Loan” means, at any time, the aggregate amount of the 5-Year Term
Lenders’ Euro French Commitments at such time.
“Euro French Pro Rata Share” of any amount means, with respect to any 5‑Year
Term Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such 5-Year Term Lender’s Euro French
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such 5-Year Term Lender’s Facility Exposure
with respect to the Euro French Loan at such time) and the denominator of which
is the Euro French Loan at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.04 or 6.01, the total Facility Exposure with
respect to the Euro French Loan at such time).
“Euro Lender” means any Person that is a 5-Year Term Lender hereunder in respect
of the Euro Loan in its capacity as a 5-Year Term Lender in respect of the Euro
Loan.
“Euro Loan” means, at any time, the aggregate amount of the 5-Year Term Lenders’
Euro Commitments at such time.
“Euro Pro Rata Share” of any amount means, with respect to any 5-Year Term
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such 5-Year Term Lender’s Euro Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such 5-Year Term Lender’s Facility Exposure with respect to the Euro Loan
at such time) and the denominator of which is the Euro Loan at such time (or, if
the Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the Euro Loan at such time).
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule IA or IB hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.
“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (i)(A) in the case of any Advance
denominated in Dollars or any Committed Foreign Currency (other than Euros,
Australian Dollars, Singapore Dollars, Hong Kong Dollars or Canadian Dollars),
the LIBOR Screen Rate at 11:00 A.M. (London time) (x) two Business Days before
the first day of such Interest Period in the case of Dollars or any such
Committed Foreign Currency (other than Sterling) and (y) on the first day of
such Interest Period in the case of Sterling for, in each case, a period equal
to such Interest Period or (B) in the case of any Advance denominated in Euros,
the EURIBO Rate by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period; provided, however, that with
respect to Eurocurrency Rate Advances under any Supplemental Tranche Loan
denominated in Yen, the Sterling Loan, the Euro Loan or the Euro French Loan,
the Eurocurrency Rate shall be determined without dividing the amount in
clause (i) by the amount in clause (ii) (i.e., without

18
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




reference to the Eurocurrency Rate Reserve Percentage), provided that for
purposes of this definition, if no LIBOR Screen Rate is available for the
applicable Interest Period but a LIBOR Screen Rate is available for other
Interest Periods with respect to any such Floating Rate Advance, then the rate
shall be the Interpolated Screen Rate. For purposes of determining the Base
Rate, the one‑month Eurocurrency Rate shall be calculated as set forth in
clause (i) of the first sentence of this paragraph utilizing the LIBOR Screen
Rate for a one‑month period determined as of approximately 11:00 A.M. (London
time) on the applicable date of determination (or on the previous Business Day
if such date of determination is not a Business Day).
“Eurocurrency Rate Advance” means each Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances under the U.S. Dollar Loan or the 7-Year Term Loan
comprising part of the same Borrowing, the reserve percentage applicable two
Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” has the meaning specified in Section 2.11(a).
“Existing Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately before the Effective Date.
“Existing Loan Agreement” means that certain Term Loan Agreement, dated as of
August 16, 2012, as amended through the Closing Date, by and among the Operating
Partnership, Citibank, N.A., as administrative agent, the financial institutions
party thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as the
syndication agents, and MLPFS, CGMI and JPMorgan Securities, as the arrangers.
“Facility” means, collectively, all of the Tranches.
“Facility Exposure” means (a) with respect to each Tranche, at any date of
determination, the sum of the aggregate principal amount of all outstanding
Advances relating to such Tranche, (b) with respect to each Term Loan, at any
date of determination, the sum of the aggregate principal amount of all
outstanding Advances relating to such Term Loan, and (c) with respect to the
Facility, at any date of determination, the sum of the aggregate principal
amount of all outstanding Advances in respect of all Tranches.
“FATCA” has the meaning specified in Section 2.11(a).

19
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letter” means the fee letter dated as of October 1, 2015 among the
Operating Partnership, MLPFS, Bank of America, N.A., CGMI, JPMorgan Securities
and JPMorgan Chase Bank, N.A., as the same may be amended from time to time.
“First Dollar Rollover Borrowing” shall have the meaning specified in
Section 2.02(a).
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent Guarantor and its Subsidiaries for the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c), as the case may be, determined on a
Consolidated basis for such period.
“Floating Rate” means with respect to (a) Floating Rate Advances in Australian
Dollars, BBR, (b) Floating Rate Advances in Singapore Dollars, SOR, (c) Floating
Rate Advances in Hong Kong Dollars, HIBOR, (d) Floating Rate Advances in
Canadian Dollars, CDOR, (e) Floating Rate Advances in Dollars or any Committed
Foreign Currency other than Australian Dollars, Singapore Dollars, Hong Kong
Dollars or Canadian Dollars, the Eurocurrency Rate, and (f) Floating Rate
Advances in a Supplemental Currency, the Applicable Screen Rate, except to the
extent otherwise provided in a Supplemental Addendum.
“Floating Rate Advance” means each Advance that is not a Base Rate Advance.
“Foreign Lender” has the meaning specified in Section 2.11(g).
“Foreign Subsidiary” means any Subsidiary of the Parent Guarantor (a) that is
not incorporated or organized under the laws of any State of the United States
or the District of Columbia, or (b) the principal assets, if any, of which are
not located in the United States or are Equity Interests or other Investments in
a Subsidiary described in clause (a) or (b) of this definition.
“French Borrower” means each entity established in France and designated as a
Borrower.
“French Guarantor” has the meaning specified in Section 7.09(f)(i).
“French Qualifying Lender” means a Lender which: (a) fulfills the conditions
imposed by French Law in order for a payment from a French Borrower under a Loan
Document not to be

20
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




subject to (or as the case may be, to be exempt from) any French Tax Deduction;
or (b) is a French Treaty Lender.
“French Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by France from a payment under a Loan Document.
“French Treaty” has the meaning specified in the definition of “French Treaty
State”.
“French Treaty Lender” means a Lender which: (a) is treated as resident of a
French Treaty State for the purposes of the French Treaty; (b) does not carry on
business in France through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; (c) is acting from a Lending
Office situated in its jurisdiction of incorporation; and (d) fulfills any other
conditions which must be fulfilled under the French Treaty by residents of the
French Treaty State for such residents to obtain exemption from Tax imposed by
France on any payment made by a French Borrower under a Loan Document, subject
to the completion of any necessary procedural formalities.
“French Treaty State” means a jurisdiction having a double taxation agreement
with France (the “French Treaty”), which makes provision for full exemption from
Tax imposed by France on interest payments.
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Funding Deadline” means (a) 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the U.S.
Dollar Loan or the 7-Year Term Loan, (b) 8:00 A.M. (New York City time) on the
date of such Borrowing in the case of a Borrowing under the Sterling Loan,
(c) 10:00 A.M. (New York City time) on the date of such Borrowing in the case of
a Borrowing under the Canadian Dollar Loan, (d) 8:00 A.M. (New York City time)
on the date of such Borrowing in the case of a Borrowing under the Euro Loan or
the Euro French Loan, (e) 11:00 A.M. (Tokyo time) on the date of such Borrowing
in the case of a Borrowing under the Yen Loan, (f) 12:00 P.M. (Singapore time)
on the date of such Borrowing in the case of a Borrowing under the Singapore
Dollar Loan or the Hong Kong Dollar Loan, (g) 12:00 P.M. (Sydney time) on the
date of such Borrowing in the case of a Borrowing under the Australian Dollar
Loan and (h) for each Supplemental Tranche Loan, the deadline set forth in the
Supplemental Addendum with respect to Advances denominated in any Supplemental
Currency.
“GAAP” has the meaning specified in Section 1.03.
“German GmbH Guarantor” has the meaning specified in Section 7.09(g).
“Global Revolving Credit Agreement” means that certain Global Senior Credit
Agreement, dated as of the date hereof, by and among the Operating Partnership,
the other borrowers and guarantors named therein, Citibank, N.A., as
administrative agent, the financial institutions party thereto, Bank of America,
N.A. and JPMorgan Chase Bank, N.A., as the syndication agents, and MLPFS, CGMI
and JPMorgan Securities, as the arrangers, as amended.
“Global Revolving Credit Borrower” means a Borrower (as defined in the Global
Revolving Credit Agreement).
“Global Revolving Credit Facility Documents” means the Global Revolving Credit
Agreement and the Loan Documents (as defined in the Global Revolving Credit
Agreement).
“GmbHG” has the meaning specified in Section 7.09(g).

21
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.
“Guaranteed Hedge Agreement” means any Hedge Agreement not prohibited under
Article V that is entered into by and between any Loan Party and any Hedge Bank.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Guarantors” has the meaning specified in the recital of parties to this
Agreement; provided, however, that for so long as a TMK is prohibited under the
TMK Law from guaranteeing the obligations of another Person, a TMK shall not be
a Guarantor.
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.
“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hedge Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Guaranteed Hedge Agreement; provided, however, that so long as any
Lender is a Defaulting Lender, such Lender will not be a Hedge Bank with respect
to any Guaranteed Hedge Agreement entered into while such Lender was a
Defaulting Lender.
“HGB” has the meaning specified in Section 7.09(g).
“HIBOR” means, in relation to any Advance in Hong Kong Dollars, (a) the Hong
Kong Screen Rate or (b) if for any reason the Hong Kong Screen Rate is not
available for the applicable Interest Period but is available for other Interest
Periods with respect to any such Advance in Hong Kong Dollars, then the rate
shall be the Interpolated Screen Rate or (c) if the Hong Kong Screen Rate is not
available, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the Hong Kong interbank market, in each case as
of 11:00 A.M. Hong Kong time on the Quotation Day for the offering of deposits
in Hong Kong Dollars for a period comparable to the applicable Interest Period.
“Hong Kong Borrowers” means the Initial Hong Kong Borrower, and each Additional
Borrower that is designated as a Borrower with respect to the Hong Kong Dollar
Loan.
“Hong Kong Dollar Commitment” means, (a) with respect to any 5-Year Term Lender
at any time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Hong Kong Dollar Commitment” or (b) if
such 5-Year Term Lender has entered into one or more Assignment and Acceptances
or Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 5-Year Term Lender’s “Hong Kong Dollar Commitment”, as such amount

22
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




may be reduced at or prior to such time pursuant to Section 2.04 or increased
pursuant to Section 2.15.
“Hong Kong Dollar Lender” means any Person that is a 5-Year Term Lender
hereunder in respect of the Hong Kong Dollar Loan in its capacity as a Lender in
respect of the Hong Kong Dollar Loan.
“Hong Kong Dollar Loan” means, at any time, the aggregate amount of the 5‑Year
Term Lenders’ Hong Kong Dollar Commitments at such time.
“Hong Kong Dollar Pro Rata Share” of any amount means, with respect to any
5-Year Term Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such 5-Year Term Lender’s Hong Kong Dollar
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such 5-Year Term Lender’s Facility Exposure
with respect to the Hong Kong Dollar Loan at such time) and the denominator of
which is the Hong Kong Dollar Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Hong Kong Dollar Loan at such time).
“Hong Kong Dollars” and the “H$” sign each means lawful currency of Hong Kong.
“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.
“Immaterial Subsidiary” means a Subsidiary of the Parent Guarantor or the
Operating Partnership that has total assets with a gross book value of less than
$500,000 in the aggregate; provided, however, that only such Subsidiaries having
total assets with a gross book value of not more than $10,000,000 in the
aggregate may qualify as Immaterial Subsidiaries hereunder at any one time, and
any other Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries at such time shall be excluded from this definition.
“Increase Agent Notice Deadline” means (a) 11:00 A.M. (New York City time) where
the Canadian Dollar Loan, the U.S. Dollar Loan or the 7-Year Term Loan is the
increasing Tranche, (b) 11:00 A.M. (London time) where the Sterling Loan, the
Euro Loan or the Euro French Loan is the increasing Tranche, (c) 11:00 A.M.
(Tokyo time) where the Yen Loan is the increasing Tranche, (d) 11:00 A.M.
(Singapore time) where the Singapore Dollar Loan or the Hong Kong Dollar Loan is
the increasing Tranche, (e) 11:00 A.M. (Sydney time) where the Australian Dollar
Loan is the increasing Tranche and (f) for each Supplemental Tranche Loan, the
time set forth in the applicable Supplemental Addendum where any Supplemental
Tranche is the increasing Tranche.
“Increase Date” has the meaning specified in Section 2.15(a).
“Increase Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Increase Date where the Canadian Dollar Loan, the U.S. Dollar Loan or the 7‑Year
Term Loan is the increasing Tranche, (b) 8:00 A.M. (New York City time) on the
Increase Date where the Sterling Loan is the increasing Tranche, (c) 9:00 A.M.
(New York City time) on the Increase Date where the Euro Loan or the Euro French
Loan is the increasing Tranche, (d) 11:00 A.M. (Tokyo time) on the Increase Date
where the Yen Loan is the increasing Tranche, (e) 12:00 P.M. (Sydney time) on
the Increase Date where the Australian Dollar Loan is the increasing Tranche,
(f) 12:00 P.M. (Singapore time) on the Increase Date where the Singapore Dollar
Loan or the Hong Kong Dollar Loan is the increasing Tranche, and (g) the time or
times set forth in the applicable Supplemental Addendum where any Supplemental
Tranche is the increasing Tranche.

23
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Increase Minimum” means $3,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).
“Increased Commitment Amount” has the meaning specified in Section 2.15(b).
“Increasing Lender” has the meaning specified in Section 2.15(b).
“Indemnified Costs” has the meaning specified in Section 8.05(a).
“Indemnified Party” has the meaning specified in Section 7.06.
“Indemnified Taxes” has the meaning specified in Section 2.11(a).
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Information Memorandum” means the information memorandum dated October 2015
used by the Arrangers in connection with the syndication of the Commitments.
“Initial Australia Borrower” has the meaning specified in the recital of parties
to this Agreement.
“Initial Borrowing Date” means the Business Day immediately following the
Effective Date.
“Initial Canadian Borrower” has the meaning specified in the recital of parties
to this Agreement.
“Initial Euro Borrower” has the meaning specified in the recital of parties to
this Agreement.
“Initial French Borrower” has the meaning specified in the recital of parties to
this Agreement.
“Initial Hong Kong Borrower” has the meaning specified in the recital of parties
to this Agreement.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Initial Process Agent” has the meaning specified in Section 9.12(c).
“Initial Singapore Borrower 1” has the meaning specified in the recital of
parties to this Agreement.
“Initial Singapore Borrower 2” has the meaning specified in the recital of
parties to this Agreement.
“Initial Sterling Borrower” has the meaning specified in the recital of parties
to this Agreement.
“Initial Yen Borrower 1” has the meaning specified in the recital of parties to
this Agreement.
“Initial Yen Borrower 2” has the meaning specified in the recital of parties to
this Agreement
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

24
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Interest Period” means for each Floating Rate Advance comprising part of the
same Borrowing, the period commencing on (and including) the date of such
Floating Rate Advance or the date of the Conversion of any Base Rate Advance
into a Floating Rate Advance, and ending on (but excluding) the last day of the
period selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on (and including) the last day of
the immediately preceding Interest Period and ending on (but excluding) the last
day of the period selected by the applicable Borrower pursuant to the provisions
below. For the avoidance of doubt, each Interest Period subsequent to the
initial Interest Period for a Floating Rate Advance shall be of the same
duration as the initial Interest Period for such Floating Rate Advance selected
by the applicable Borrower. The duration of each such Interest Period shall be
one, two, three or six months, as the applicable Borrower may, upon notice
received by the Administrative Agent not later than the Interest Period Notice
Deadline, select; provided, however, that:
(a)    no Borrower may select any Interest Period with respect to any Floating
Rate Advance that ends after the applicable Maturity Date;
(b)    Interest Periods commencing on the same date for Floating Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month;
(e)    the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and, subject to
Section 2.08(b)(iii), for the period that such Event of Default is continuing,
successive Interest Periods shall be one month in duration; and
(f)    with respect to the Singapore Dollar Loan, the available Interest Period
durations shall be one, three and six months only.
“Interest Period Notice Deadline” means (a) 12:00 P.M. (New York City time) on
the third Business Day prior to the first day of the applicable Interest Period
in the case of the U.S. Dollar Loan or the 7-Year Term Loan, (b) 12:00 P.M.
(London time) on the third Business Day prior to the first day of the applicable
Interest Period in the case of the Canadian Dollar Loan, the Sterling Loan, the
Euro Loan or the Euro French Loan, (c) 11:00 A.M. (Tokyo time) on the third
Business Day prior to the first day of the applicable Interest Period in the
case of the Yen Loan, (d) 12:00 P.M. (Singapore time) on the third Business Day
prior to the first day of the applicable Interest Period in the case of the
Singapore Dollar Loan or the Hong Kong Dollar Loan, (e) 12:00 P.M. (Sydney time)
on the third Business Day prior to the first day of the applicable Interest
Period in the case of the Australian Dollar Loan and (f) for each Supplemental
Tranche Loan, the deadline set forth in the Supplemental Addendum with respect
to each Supplemental Tranche.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

25
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Interpolated Screen Rate” means, in relation to any Floating Rate Advance for
any Interest Period for which the Floating Rate is to be based on an Applicable
Screen Rate, the rate which results from interpolating on a linear basis
between:
(a)    the Applicable Screen Rate for the longest period (for which such
Applicable Screen Rate is available) which is less than the Interest Period; and
(b)    the Applicable Screen Rate for the shortest period (for which such
Applicable Screen Rate is available) which exceeds the Interest Period,
each at (i) with respect to any Floating Rate Advance (other than an Advance
denominated in Canadian Dollars), 11:00 A.M. (London time) either (x) two
Business Days before the first day of such Interest Period in the case of
Dollars or any such Committed Foreign Currency (other than Sterling) or (y) on
the first day of such Interest Period in the case of Sterling or (ii) with
respect to any Floating Rate Advance that is denominated in Canadian Dollars,
10:15 A.M. (Toronto time) on the first day of such Interest Period or if such
date is not a Business Day, then on the immediately preceding Business Day.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.
“JPMorgan Securities” has the meaning specified in the recital of parties to
this Agreement.
“JPY Lending Office” means, with respect to any Yen Lender, the office of such
Yen Lender specified as its “JPY Lending Office” opposite its name on
Schedule IB hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender, or such other office of such Yen
Lender as such Yen Lender may from time to time specify to the Borrowers and the
Administrative Agent.
“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.
“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.
“JV Pro Rata Share” means, with respect to any Unconsolidated Affiliate at any
time, the fraction, expressed as a percentage, obtained by dividing (a) the
total book value in accordance with GAAP (but determined without giving effect
to any depreciation) of all Equity Interests in such Unconsolidated Affiliate
held by the Parent Guarantor and any of its Subsidiaries by (b) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all outstanding Equity Interests in such Unconsolidated
Affiliate at such time.
“Leased Asset” means a Technology Asset that is leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) with a remaining term (including any unexercised extension options at the
option of the tenant) of not less than 15 years from the Closing Date and
otherwise on market terms.
“Lender Accession Agreement” has the meaning specified in Section 2.15(d)(i).
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or

26
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(ii) such Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) such Lender or its Parent
Company has become the subject of a Bail-in Action.
“Lenders” means (a) the Initial Lenders, (b) each Acceding Lender that shall
become a party hereto pursuant to Section 2.15 or 2.16, and (c) each Person that
shall become a Lender hereunder pursuant to Section 9.07 in each case for so
long as such Initial Lender, Acceding Lender or Person, as the case may be,
shall be a party to this Agreement.
“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be.
“LIBOR Screen Rate” means in relation to LIBOR, the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of that rate) for the relevant currency and
period displayed on page LIBOR01 or LIBOR02 Screen of the Reuters screen (or any
replacement Reuters page which displays that rate).
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) each Borrower
Accession Agreement, (d) the Fee Letter, (e) each Guaranty Supplement, (f) each
Guaranteed Hedge Agreement, (g) each Supplemental Addendum, (h) each Loan
Modification Agreement and (i) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement, in each case, as amended.
“Loan Modification Agreement” has the meaning specified in Section 9.01(c).
“Loan Modification Offer” has the meaning specified in Section 9.01(c).
“Loan Parties” means the Borrowers and the Guarantors.
“Management Determination” has the meaning specified in Section 7.09(g).
“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule II. The Additional Cost Rate (as defined in Schedule II) shall be
calculated by each applicable Lender and notified to the Administrative Agent by
such Lender.
“Margin Stock” has the meaning specified in Regulation U.
“Market Disruption Event” means in connection with (a) Advances in Singapore
Dollars, (i) at or about 12:00 P.M. (London time) on the Quotation Day for the
relevant Interest Period the average rate published on the Reuters page SOR is
not available and the Administrative Agent is unable to determine SOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in a
Borrowing exceed fifty percent (50%) of such Borrowing) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SOR, (b) Advances in Australian Dollars, (i) at or about

27
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




10:30 A.M. (Sydney time) on the Quotation Day for the relevant Interest Period
the average rate published on the Reuters screen BBSW page is not available and
the Administrative Agent is unable to determine BBR for the relevant currency
and period or (ii) before close of business in Sydney on the Quotation Day for
the relevant Interest Period, the Administrative Agent receives notifications
from a Lender or Lenders (whose participations in a Borrowing exceed
fifty percent (50%) of such Borrowing) that the cost to it of funding its
participation in the Borrowing from whatever source it may reasonably select
would be in excess of BBR, (c) Advances in Hong Kong Dollars, (i) at or about
11:00 A.M. (Hong Kong time) on the Quotation Day for the relevant Interest
Period the Hong Kong Screen Rate is not available and the Administrative Agent
is unable to determine HIBOR for the relevant currency and period or (ii) before
close of business in Hong Kong on the Quotation Day for the relevant Interest
Period, the Administrative Agent receives notifications from a Lender or Lenders
(whose participations in a Borrowing exceed fifty percent (50%) of such
Borrowing) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of HIBOR, (d) Advances in Canadian Dollars,
(i) at or about 11:00 A.M. (Toronto time) on the Quotation Day for the relevant
Interest Period the average rate published on the Reuters screen CDOR page is
not available and the Administrative Agent is unable to determine CDOR for the
relevant currency and period or (ii) before close of business in Toronto on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in a
Borrowing exceed fifty percent (50%) of such Borrowing) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of CDOR, and (e) Advances in a Supplemental Currency, (i) at or about 11:00 A.M.
(local time) on the Quotation Day for the relevant Interest Period the
Applicable Screen Rate is not available and the Administrative Agent is unable
to determine the interest rate upon which the applicable Floating Rate is based
for the relevant currency and period or (ii) before close of business local time
on the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in a
Borrowing exceed fifty percent (50%) of such Borrowing) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of the interest rate upon which the applicable Floating Rate is based.
“Material Adverse Change” means any material adverse change in the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole.
“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) the ability of any Loan Party to perform its
material Obligations under any Loan Document to which it is or is to be a party.
“Material Contract” means each contract to which the Parent Guarantor or any of
its Subsidiaries is a party that is material to the business or financial
condition of the Parent Guarantor and its Subsidiaries taken as a whole.
“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of Debt consisting of
a Hedge Agreement which constitutes a liability of the Loan Parties, in the
amount of such Hedge Agreement reflected on the Consolidated balance sheet of
the Parent Guarantor) of $100,000,000 (or the Equivalent thereof in any foreign
currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.
“Maturity Date” means (a) in respect of the 5-Year Term Loan, January 15, 2021,
or such other date on which the final payment of the principal of the Notes in
respect of the 5-Year Term Loan becomes due and payable as therein or herein
provided, whether at such stated maturity date,

28
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




by declaration of acceleration, or otherwise, and (b) in respect of the 7-Year
Term Loan, January 15, 2023, or such other date on which the final payment of
the principal of the Notes in respect of the 7‑Year Term Loan becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Unsecured Debt Percentage” means, on any date of determination, the
then applicable percentage set forth in Section 5.04(b)(i).
“MLPFS” has the meaning specified in the recital of parties to this Agreement.
“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate would reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, (b) any provision of the Other Senior Debt Documents restricting the
ability of any Loan Party to encumber its assets (exclusive of any outright
prohibition on the ability of any Loan Party to encumber particular assets)
shall be deemed to not constitute a Negative Pledge so long as such provision is
generally consistent with a comparable provision of the Loan Documents, and
(c) any change of control or similar restriction set forth in an Unconsolidated
Affiliate agreement or in a loan document governing mortgage secured Debt shall
not constitute a Negative Pledge.
“Net Agreement Value” means, with respect to all Hedge Agreements, the amount
(whether an asset or a liability) of such Hedge Agreements on the Consolidated
balance sheet of the Parent Guarantor; provided, however, that if Net Agreement
Value would constitute an asset rather than a liability, then Net Agreement
Value shall be deemed to be zero.
“Net Assets” has the meaning specified in Section 7.09(g).
“Net Operating Income” means (a) with respect to any Asset other than an
Unconsolidated Affiliate Asset, the difference (if positive) between (i) the
total rental revenue, tenant reimbursements and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the
Administrative Agent pursuant to Section 5.03(b) or (c), as the case may be, and
(ii) all expenses and other proper charges incurred by the applicable Loan Party
or Subsidiary in connection with the operation and maintenance of such Asset
during such fiscal period, including, without limitation, management fees,
repairs, real estate and chattel taxes and bad debt expenses, but before payment
or provision for debt service charges, income taxes and depreciation,
amortization and other non-cash expenses, all as determined in accordance with
GAAP, and

29
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(b) with respect to any Unconsolidated Affiliate Asset, the difference (if
positive) between (i) the JV Pro Rata Share of the total rental revenue and
other income from the operation of such Asset for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Administrative Agent pursuant to Section 5.03(b) or (c),
as the case may be, and (ii) the JV Pro Rata Share of all expenses and other
proper charges incurred by the applicable Unconsolidated Affiliate in connection
with the operation and maintenance of such Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, provided that in no event
shall Net Operating Income for any Asset be less than zero.
“Non-Consenting Lender” has the meaning specified in Section 9.01(b).
“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
“Note” means a promissory note of any Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender.
“Note Agreement” means that certain Amended and Restated Note Purchase and
Private Shelf Agreement dated as of November 3, 2011, by and among the Operating
Partnership, the Parent Guarantor, each of the entities party thereto from time
to time as Subsidiary Guarantors (as defined therein), PIM, and the note
purchasers party thereto or bound thereby from time to time, as amended to date
and as further amended from time to time.
“Note Documents” means the Note Agreement, together with all Bonds, instruments
and other agreements entered into and delivered in connection therewith from
time to time.
“Notice” has the meaning specified in Section 9.02(c).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Borrowing Deadline” means (a) 2:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Floating Rate Advances under the U.S. Dollar Loan or the
7-Year Term Loan, (b) 1:00 P.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances under the
U.S. Dollar Loan or the 7-Year Term Loan, (c) 2:00 P.M. (London time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing under the Sterling Loan, the Euro Loan, the Euro French Loan or the
Canadian Dollar Loan, (d) 11:00 A.M. (Tokyo time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing under the
Yen Loan, (e) 10:00 A.M. (Singapore time) on the third Business Day prior to the
date of the proposed Borrowing in the case of any Borrowing under the Singapore
Dollar Loan or the Hong Kong Dollar Loan, (f) 10:00 A.M. (Sydney time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing under the Australian Dollar Loan and (g) the deadline set forth in the
Supplemental Addendum with respect to Borrowings in any Supplemental Currency.
“NPL” means the National Priorities List under CERCLA.

30
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party, provided that in no event shall the
Obligations of the Loan Parties under the Loan Documents include the Excluded
Swap Obligations.
“OFAC” has the meaning specified in Section 4.01(w).
“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.
“Other Senior Debt Documents” means, collectively, (i) the Note Documents and
(ii) the Global Revolving Credit Facility Documents, in each case under
clauses (i) and (ii), as from time to time amended, modified, amended and
restated, extended, increased, refinanced or replaced.
“Other Taxes” has the meaning specified in Section 2.11(d).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
“Participant Register” has the meaning specified in Section 9.07(g).
“Participating Member State” means each state so described in any of the
legislative measures of the European Council for the introduction of, or
changeover to, an operation of a single or unified European currency.
“Patriot Act” has the meaning specified in Section 9.11.
“Payment Demand” has the meaning specified in Section 7.09(g).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Amendments” has the meaning specified in Section 9.01(c).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that

31
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; (e) Tenancy Leases and other interests of lessees and lessors under
leases of real or personal property made in the ordinary course of business that
do not materially and adversely affect the use of the Real Property encumbered
thereby for its intended purpose or the value thereof; (f) any attachment or
judgment Liens not resulting in an Event of Default under Section 6.01(g);
(g) customary Liens pursuant to general banking terms and conditions; (h) Liens
in favor of any Secured Party pursuant to any Loan Document; and (i) anything
which is a Lien that arises by operation of section 12(3) of the Australian PPS
Act which does not in substance secure payment or performance of an obligation.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 9.02(b).
“Polish Guarantor” has the meaning specified in Section 7.09(p).
“Post Petition Interest” has the meaning specified in Section 7.07(c).
“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent or any
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement, or (c) any Lender that has, or whose Parent
Company has, a long-term non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (a) through (c) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Prepayment Minimum” means $1,000,000 (or the Equivalent thereof in any
Committed Foreign Currency).
“Primary Currency” means in respect of (a) the U.S. Dollar Loan and the 7‑Year
Term Loan, Dollars, (b) the Sterling Loan, Sterling, (c) the Singapore Dollar
Loan, Singapore Dollars, (d) the Euro Loan and the Euro French Loan, Euros,
(e) the Australian Dollar Loan, Australian Dollars, (f) the Canadian Dollar
Loan, Canadian Dollars, (g) the Yen Loan, Yen, (h) the Hong Kong Dollar Loan,
Hong Kong Dollars, and (i) each Supplemental Tranche Loan, the Supplemental
Currency related thereto.
“Process Agent” has the meaning specified in Section 9.12(c).

32
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Processing Fee” means (a) $3,500 in the case of the U.S. Dollar Loan, the
7‑Year Term Loan, the Canadian Dollar Loan, the Hong Kong Dollar Loan, the
Australian Dollar Loan and any Supplemental Tranche Loan, (b) £3,500 in the case
of the Sterling Loan, (c) $3,500 in the case of the Singapore Dollar Loan,
(d) ¥350,000 in the case of the Yen Loan, and (e) €3,500 in the case of the Euro
Loan or the Euro French Loan.
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure at
such time) and the denominator of which is the aggregate amount of the Lenders’
Commitments at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, the aggregate Facility Exposure at such time).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(f)(ii).
“Qualified Institutional Investor” means a Qualified Institutional Investor
(tekikaku kikan toshika) as defined in Article 2, Paragraph 3, item 1 of the
Financial Instruments and Exchange Law (kinyu shohin torihiki ho) of Japan (Law
No. 25 of 1948), Article 10, Paragraph 1 of the regulations relating to the
definitions contained in such Article 2.
“Qualified Yen Lender” means a Lender (or a branch or Affiliate thereof
designated to make Advances in respect of the Yen Loan pursuant to
Section 2.02(g)) that is a Qualified Institutional Investor from which a
Borrower that is a TMK may borrow money without violating the applicable law of
Japan.
“Qualifying Ground Lease” means, subject to the last sentence of this
definition, a lease of Real Property containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options as
to which there are no conditions precedent to exercise thereof other than the
giving of a notice of exercise) (or in the case of a JTC Property, such
conditions precedent as are customarily imposed by the JTC on properties of a
similar nature that are leased by the JTC) of (x) 30 years or more (or in the
case of a JTC Property, 20 years or more) from the Closing Date or (y) such
lesser term as may be acceptable to the Administrative Agent and which is
customarily considered “financeable” by institutional lenders making loans
secured by leasehold mortgages (or equivalent) in the jurisdiction of the
applicable Real Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor (or in the
case of a JTC Property, with such prior approval or notification as the JTC
customarily requires from time to time under its standard regulations governing
the creation of security interests over properties of a similar nature that are
leased by the JTC); (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so (or in the case of a JTC Property,
such obligations imposed on the JTC as lessor as are customary in its standard
terms of lease for properties of a similar nature that are leased by the JTC);
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees in the applicable jurisdiction making a loan secured by the interest
of the holder of a leasehold estate demised pursuant to a ground lease (or in
the case of a JTC Property, such other rights as are customarily required by
mortgagees in relation to properties of a similar nature that are leased by the
JTC).

33
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the leases set forth on Schedule III hereto as in
effect as of the Closing Date shall be deemed to be Qualifying Ground Leases.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period, (b) if the currency is Singapore Dollars, two
Singapore Business Days before the first day of that period, (c) if the currency
is in Canadian Dollars, the first day of that period, (d) if the currency is in
Yen, two Business Days before the first day of that period, and (e) if the
currency is a Supplemental Currency, the day set forth in the applicable
Supplemental Addendum as the Quotation Day.
“Real Property” means all right, title and interest of any Borrower and each of
its Subsidiaries in and to any land and/or any improvements located on any land,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and/or improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Redevelopment Asset” means any Technology Asset (a) which either (i) has been
acquired by any Borrower or any of its Subsidiaries with a view toward
renovating or rehabilitating 25.0% or more of the total square footage of such
Asset, or (ii) any Borrower or a Subsidiary thereof intends to renovate or
rehabilitate 25.0% or more of the total square footage of such Asset, and
(b) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. The Operating Partnership shall be
entitled to reclassify any Redevelopment Asset as a Technology Asset at any
time. For the avoidance of doubt, assets that are leased by the Operating
Partnership or a Subsidiary thereof pursuant to a lease (other than a ground
lease) shall not constitute Redevelopment Assets.
“Register” has the meaning specified in Section 9.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.
“Relevant Currency” has the meaning specified in Section 9.14(b).
“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) Singapore Dollars, the Singapore interbank
market, (c) Hong Kong Dollars, the Hong Kong interbank market, (d) Yen, the
London interbank market, (e) Canadian Dollars, the Canadian interbank market or
(f) any other currency of any other jurisdiction, the applicable interbank
market of such jurisdiction.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Lender” has the meaning specified in Section 9.01(b).

34
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Required Class Lenders” means, with respect to any Class of Lenders at any
time, Lenders of such Class (a) holding greater than 50% of the sum of the
aggregate principal amount (expressed in Dollars and including the Equivalent in
Dollars at such time of any amounts denominated in a Committed Foreign Currency)
of the Commitments in respect of such Class, or (b) if the Commitments of such
Class have terminated, holding more than 50% of the principal amount (expressed
in Dollars and including the Equivalent in Dollars at such time of any amounts
denominated in a Committed Foreign Currency) of the aggregate outstanding
Advances of such Class.
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of the aggregate principal amount (expressed in Dollars and including
the Equivalent in Dollars at such time of any amounts denominated in a Committed
Foreign Currency) of the Commitments (whether funded or unfunded) outstanding at
such time.
“Responsible Officer” means the chief executive officer, chief financial
officer, senior vice president, controller or the treasurer of any Loan Party or
any of its Subsidiaries. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the applicable Loan Party or Subsidiary thereof, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or such Subsidiary as applicable.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and any successor thereto.
“Sanctions” has the meaning specified in Section 4.01(w).
“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable Floating Rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.
“Second Dollar Rollover Borrowing” shall have the meaning specified in
Section 2.02(a).
“Secured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries that is
secured by a Lien on the assets of the Parent Guarantor or any Subsidiary
thereof.
“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt to (b) Total Asset Value, in each
case as at the end of the most recently ended fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender pursuant to Section 5.03(b) or (c), as the case may be.
“Secured Parties” means the Administrative Agent, the Lenders and the Hedge
Banks.
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“SGD Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “SGD Lending Office” opposite its name on Schedule IB
hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

35
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“SGD Rollover Borrowing” shall have the meaning specified in Section 2.02(a).
“Simultaneous Advance” means simultaneous Advances made under the 5-Year Term
Loan on a particular date.
“Singapore Borrowers” means the Initial Singapore Borrower 1, the Initial
Singapore Borrower 2 and each Additional Borrower that is designated as a
Borrower with respect to the Singapore Dollar Loan.
“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore and London,
England.
“Singapore Dollar Commitment” means, (a) with respect to any 5-Year Term Lender
at any time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Singapore Dollar Commitment” or (b) if
such 5-Year Term Lender has entered into one or more Assignment and Acceptances
or Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 5-Year Term Lender’s “Singapore Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.
“Singapore Dollar Lender” means any Person that is a 5-Year Term Lender
hereunder in respect of the Singapore Dollar Loan in its capacity as a 5‑Year
Term Lender in respect of the Singapore Dollar Loan.
“Singapore Dollar Loan” means, at any time, the aggregate amount of the 5-Year
Term Lenders’ Singapore Dollar Commitments at such time.
“Singapore Dollar Pro Rata Share” of any amount means, with respect to any
5-Year Term Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such 5-Year Term Lender’s Singapore Dollar
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such 5-Year Term Lender’s Facility Exposure
with respect to the Singapore Dollar Loan at such time) and the denominator of
which is the Singapore Dollar Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Singapore Dollar Loan at such time).
“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate would reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
“SMBC” has the meaning specified in the recital of parties to this Agreement.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage

36
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
“SOR” means in relation to the Advances in respect of the Singapore Dollar Loan,
(a) the rate appearing under the caption “SGD SOR Rates” on the ABSFIX01 of the
Reuters Monitor Money Rates Services at 11:00 A.M. (London time) on the
applicable Quotation Day or (b) if SOR is not available for the applicable
Interest Period but is available for other Interest Periods with respect to any
such Singapore Dollar Loan, then the rate shall be the Interpolated Screen Rate
or (iii) if no such rate is available, the rate reasonably determined by the
Administrative Agent as the rate quoted to leading banks in the London interbank
market as of 11:00 A.M. (London time) on the Quotation Day for the offering of
deposits in Singapore Dollars for a period comparable to the applicable Interest
Period.
“Specified Jurisdictions” means the United States, Canada, United Kingdom of
Great Britain and Northern Ireland, Singapore, Australia, Japan, France, the
Federal Republic of Germany, Netherlands, Belgium, Switzerland, Ireland,
Luxembourg, Hong Kong, Hungary, the Czech Republic, the Republic of Poland, the
Kingdom of Sweden, the Republic of Finland, the Kingdom of Norway and such other
jurisdictions as are agreed to by the Required Lenders.
“Standing Payment Instruction” means, in relation to each Lender, the payment
instruction provided to the Administrative Agent or in any relevant Assignment
and Acceptance or Lender Accession Agreement, as amended from time to time by
written instructions of a duly authorized officer of the relevant Lender
(delivered in a letter bearing the original signature of such duly authorized
officer) to the Administrative Agent.
“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“Sterling Borrowers” means the Initial Sterling Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Sterling Loan.
“Sterling Commitment” means, (a) with respect to any 5-Year Term Lender at any
time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “Sterling Commitment” or (b) if such 5-Year
Term Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such 5-Year Term Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
5-Year Term Lender’s “Sterling Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.04 or increased pursuant to
Section 2.15.
“Sterling Lender” means any Person that is a 5-Year Term Lender hereunder in
respect of the Sterling Loan in its capacity as a 5-Year Term Lender in respect
of the Sterling Loan.
“Sterling Loan” means, at any time, the aggregate amount of the 5-Year Term
Lenders’ Sterling Commitments at such time.
“Sterling Pro Rata Share” of any amount means, with respect to any 5-Year Term
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such 5-Year Term Lender’s Sterling Commitment at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.04
or 6.01, such 5-Year Term Lender’s Facility Exposure with respect to the
Sterling Loan at such time) and the denominator of which is the Sterling Loan at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.04 or 6.01, the total Facility Exposure with respect to the Sterling
Loan at such time).

37
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Subordinated Obligations” has the meaning specified in Section 7.07(a).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (iii) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (b) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.
“Supplemental Addendum” has the meaning set forth in Section 2.16.
“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.16.
“Supplemental Currency” has the meaning set forth in Section 2.16.
“Supplemental Tranche” has the meaning set forth in Section 2.16.
“Supplemental Tranche Commitment” means (a) with respect to any Supplemental
Tranche Lender at any time with respect to a Supplemental Tranche Loan, the
amount set forth opposite such Lender’s name on Schedule IB hereto under the
caption “Supplemental Tranche Commitments” or (b) if such Supplemental Tranche
Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Supplemental Tranche Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Supplemental Tranche Lender’s “Supplemental Tranche Commitments”, as such
amount may be reduced at or prior to such time pursuant to Section 2.04 or
increased pursuant to Section 2.15.
“Supplemental Tranche Effective Date” has the meaning set forth in Section 2.16.
“Supplemental Tranche Lender” means any Person that is a 5-Year Term Lender
hereunder in respect of any Supplemental Tranche Loan in its capacity as a
5‑Year Term Lender in respect of such Supplemental Tranche Loan.
“Supplemental Tranche Loan” means, at any time, the aggregate amount of the
Supplemental Lenders’ Supplemental Tranche Commitments at such time with respect
to a loan made to one or more Supplemental Borrowers in accordance with
Section 2.16 following a Supplemental Tranche Request.
“Supplemental Tranche Pro Rata Share” of any amount means, with respect to any
Supplemental Tranche Lender at any time, the product of such amount times a
fraction the numerator of which is the amount of such Supplemental Tranche
Lender’s Supplemental Tranche Commitment with respect to the applicable
Supplemental Tranche Loan at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.04 or 6.01, such Supplemental Tranche Lender’s
Facility Exposure with respect to the applicable Supplemental Tranche Loan at
such time) and the denominator of which is the applicable Supplemental Tranche
Loan at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.04 or 6.01, the total Facility Exposure with respect to such
Supplemental Tranche Loan at such time).
“Supplemental Tranche Request” has the meaning set forth in Section 2.16.

38
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Surviving Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately after the Effective Date.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swiss Guarantor” means any Guarantor incorporated or organized under the laws
of Switzerland.
“Taxes” has the meaning specified in Section 2.11(a).
“TD Securities” has the meaning specified in the recital of parties to this
Agreement.
“Technology Asset” means any owned Real Property or leased Real Property (other
than any Unconsolidated Affiliate Asset) that operates or is intended to operate
primarily as a telecommunications infrastructure building, an information
technology infrastructure building, a technology manufacturing building or a
technology office/corporate headquarter building.
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrowers or any of their
respective Subsidiaries in its capacity as a lessor or a similar capacity in the
ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose.
“Term Loan” means each of the 5-Year Term Loan and the 7-Year Term Loan.
“Ticking Fee” has the meaning specified in Section 2.07(b).
“Ticking Fee Accrual Date” has the meaning specified in Section 2.07(b).
“TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.
“TMK Law” means the Law Relating to Securitization of Assets of Japan (Law
No. 105 of 1998, as amended).
“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus the amount of such cash and Cash Equivalents deducted pursuant to the
definition of “Consolidated Debt”, plus (c) earnest money deposits associated
with potential acquisitions as of such date, plus (d) the book value in
accordance with GAAP (but determined without giving effect to any depreciation)
of all other investments held by the Parent Guarantor and its Subsidiaries at
such date (exclusive of goodwill and other intangible assets); provided,
however, that the portion of the Total Asset Value attributable to undeveloped
land, Development Assets, Redevelopment Assets and Unconsolidated Affiliate
Assets shall not exceed in the aggregate 35% of Total Asset Value, with any
excess excluded from such calculation.
“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets plus
unrestricted cash and Cash Equivalents minus the amount of such cash and Cash
Equivalents deducted pursuant to the definition of “Consolidated Debt”;
provided, however, that the portion of the Total Unencumbered Asset Value
attributable to (a) Redevelopment Assets, Development Assets, Assets owned or
leased by Controlled Joint Ventures and Leased Assets shall not exceed 35% (with
the portion of Total Unencumbered Asset Value attributable to Leased Assets
subject to a sublimit of 15% within such 35% limit), and (b) Unencumbered Assets
located in jurisdictions outside of the Specified Jurisdictions shall not exceed
20%, in each case with any excess excluded from such calculation.

39
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Tranche” means each of the 7-Year Term Loan, the U.S. Dollar Loan, the Sterling
Loan, the Euro Loan, the Yen Loan, the Canadian Dollar Loan, the Hong Kong
Dollar Loan, the Euro French Loan, the Singapore Dollar Loan, the Australian
Dollar Loan and each Supplemental Tranche Loan.
“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
aggregate principal amount of the Commitments (whether funded or unfunded)
outstanding at such time under such Tranche.
“Transfer” means sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire.
“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Assignment and Acceptance and (b) the date which is the fifth Business Day after
the date of delivery of the relevant Assignment and Acceptance to the
Administrative Agent, or such earlier Business Day endorsed by the
Administrative Agent on such Assignment and Acceptance.
“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department under the Internal Revenue Code.
“Type” refers to the distinction between Advances in respect of a particular
Term Loan bearing interest by reference to the Base Rate and Advances in respect
of such Term Loan bearing interest by reference to the Floating Rate.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York or any other applicable law, “UCC” means the Uniform
Commercial Code or such other applicable law as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non‑perfection or priority.
“UK” means the United Kingdom.
“UK Borrower” means any Additional Borrower incorporated under the laws of the
UK and designated as a Borrower.
“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant UK
Treaty Lender pursuant to Section 2.11(g)(iv), and is filed with HM Revenue &
Customs: (a) within 30 days of the relevant UK Treaty Lender providing its
scheme reference number and jurisdiction of tax residence pursuant to
Section 2.11(g)(iv); or (b) if a UK Borrower becomes a party hereunder after the
date of this Agreement and the relevant UK Treaty Lender has already provided
such information, within 30 days of the date on which that UK Borrower becomes a
party under this Agreement.
“UK CTA” means the UK Corporation Tax Act 2009.
“UK ITA” means the UK Income Tax Act 2007.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an Advance to a UK Borrower under a Loan
Document and is (a) a Lender: (i) which is a bank (as defined for the purposes
of section 879 of the UK ITA) making an advance to a UK Borrower under a Loan
Document; or (ii) in respect of an advance made under a Loan Document to a UK
Borrower by a Person that was a bank (as defined for the

40
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




purpose of section 879 of the UK ITA) at the time the advance was made, and
which, with respect to (i) and (ii) above, is within the charge to UK
corporation tax as regards any payment of interest made in respect of that
advance or (in the case of (i) above) which is a bank (as so designated) that
would be within the charge to UK corporation tax as regards any payment of
interest made in respect of that advance apart from section 18A of the UK CTA;
or (b) a Lender which is: (i) a company resident in the UK for UK tax purposes;
(ii) a partnership each member of which is: (x) a company so resident in the UK;
or (y) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (iii) a company not so resident in the UK
which carries on a trade in the UK through a permanent establishment which
brings into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning given by section 19 of the UK CTA); or
(c) a UK Treaty Lender, or a Lender Party which is a building society (as
defined for the purposes of Section 880 of the UK ITA) making an advance under a
Loan Document.
“UK Qualifying Non-Bank Lender” means a Lender in respect of a UK Borrower which
gives a UK Tax Confirmation in the Assignment and Acceptance which it executes
on becoming a party to this Agreement.
“UK Tax Confirmation” means a confirmation by a Lender in respect of a UK
Borrower that the Person beneficially entitled to interest payable to that
Lender in respect of an Advance to a UK Borrower under a Loan Document is
either: (a) a company resident in the UK for UK tax purposes; (b) a partnership
each member of which is: (x) a company so resident in the UK; or (y) a company
not so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
Part 17 of the UK CTA; or (c) a company not so resident in the UK which carries
on a trade in the UK through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 19 of the UK CTA).
“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the UK from a payment by a UK Borrower under a Loan Document.
“UK Treaty Lender” means a Lender in respect of a UK Borrower which: (a) is
treated as a resident of a jurisdiction having a double taxation agreement with
the UK which makes provision for full exemption from tax imposed by the UK on
interest; (b) does not carry on a business in the UK through a permanent
establishment with which that Lender’s participation in respect of a loan to a
UK Borrower is effectively connected; and (c) fulfills any conditions which must
be fulfilled under that double taxation agreement to obtain full exemption from
UK tax on interest payable to that Lender in respect of an Advance under a Loan
Document (except for any such conditions that relate to the status of or any act
or omission of that UK Borrower or that relate to any special relationship
between a Lender and that UK Borrower), subject to the completion of any
necessary procedural formalities.
“Unconsolidated Affiliate” means any Person (a) in which the Parent Guarantor or
any of its Subsidiaries holds any direct or indirect Equity Interest, (b) that
is not a Subsidiary of the Parent Guarantor or any of its Subsidiaries and
(c) the accounts of which would not appear on the Consolidated financial
statements of the Parent Guarantor.
“Unconsolidated Affiliate Assets” means, with respect to any Unconsolidated
Affiliate at any time, the assets owned or leased by such Unconsolidated
Affiliate at such time.

41
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Unencumbered Adjusted Net Operating Income” means, for any period, without
duplication, (i) the aggregate Adjusted Net Operating Income for all
Unencumbered Assets plus (ii) Allowed Unconsolidated Affiliate Earnings that are
not subject to any Lien; provided, however, that the portion of the Unencumbered
Adjusted Net Operating Income attributable to Allowed Unconsolidated Affiliate
Earnings shall not exceed 15%.
“Unencumbered Asset Conditions” means, with respect to any Asset, that such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset,
(b)(i) wholly owned in fee simple absolute (or the equivalent thereof in the
jurisdiction in which the applicable Asset is located), (ii) subject to a
Qualifying Ground Lease or (iii) a Leased Asset, (c) not subject to any Lien
(other than Permitted Liens) or any Negative Pledge, and (d) owned or leased
directly by the Operating Partnership, a Wholly-Owned Subsidiary or a Controlled
Joint Venture, the direct and indirect Equity interests in which are not subject
to any Lien (other than Permitted Liens) or any Negative Pledge.
“Unencumbered Assets” means only those Assets that satisfy the Unencumbered
Asset Conditions, including those Assets listed on the schedule of Unencumbered
Assets delivered to the Administrative Agent as of the Closing Date (as updated
from time to time pursuant to Section 5.03(d)).
“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.
“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Unencumbered Adjusted Net
Operating Income to (b) interest (including capitalized interest) paid or
payable in cash on all Debt for Borrowed Money that is Unsecured Debt of the
Parent Guarantor and its Subsidiaries for the four-fiscal quarter period of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Administrative Agent pursuant to Section 5.03(b) or (c),
as the case may be, determined on a Consolidated basis for such period.
“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure, but exclusive of (a) Consolidated
Secured Debt and (b) guarantee obligations in respect of Consolidated Secured
Debt.
“Up-stream Guaranty” has the meaning specified in Section 7.09(g).
“US Bank” has the meaning specified in the recital of parties to this Agreement.
“U.S. Dollar Borrowers” means the Operating Partnership and each Additional
Borrower that is designated as a Borrower with respect to the U.S. Dollar Loan
or the 7-Year Term Loan.
“U.S. Dollar Commitment” means, (a) with respect to any 5-Year Term Lender at
any time, the amount set forth opposite such 5-Year Term Lender’s name on
Schedule IB hereto under the caption “U.S. Dollar Commitment” or (b) if such
5-Year Term Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such 5-Year Term Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such 5-Year Term Lender’s “U.S. Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.15.
“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
(a) the U.S. Dollar Loan in its capacity as a 5-Year Term Lender in respect of
the U.S. Dollar Loan or (b) the 7-Year Term Loan in its capacity as a 7-Year
Term Lender in respect thereof.

42
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“U.S. Dollar Loan” means, at any time, the aggregate amount of the 5-Year Term
Lenders’ U.S. Dollar Commitments at such time.
“U.S. Dollar Pro Rata Share” of any amount means, with respect to any Lender at
any time, (a) in respect of the 7-Year Term Loan, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s 7‑Year
Term Loan Commitment at such time (or, if the 7-Year Term Loan Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, such Lender’s Facility
Exposure with respect to the 7-Year Term Loan at such time) and the denominator
of which is the 7-Year Term Loan at such time (or, if the 7-Year Term Loan
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the 7-Year Term Loan at such time), and
(b) in respect of the U.S. Dollar Loan, the product of such amount times a
fraction the numerator of which is the amount of such Lender’s U.S. Dollar
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, such Lender’s Facility Exposure with respect
to the U.S. Dollar Loan at such time) and the denominator of which is the U.S.
Dollar Loan at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, the total Facility Exposure with respect to
the U.S. Dollar Loan at such time).
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Wholly‑Owned Foreign Subsidiary” means a Foreign Subsidiary that is a
Wholly‑Owned Subsidiary.
“Wholly-Owned Subsidiary” means a Subsidiary of the Operating Partnership where
one-hundred percent (100%) of all of the Equity Interests (other than directors’
qualifying shares) and voting interests of such Subsidiary are owned directly or
indirectly by the Operating Partnership.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen Borrowers” means Initial Yen Borrower 1, Initial Yen Borrower 2 and each
Additional Borrower that is designated as a Borrower with respect to the Yen
Loan.
“Yen Commitment” means, (a) with respect to any 5-Year Term Lender at any time,
the amount set forth opposite such 5-Year Term Lender’s name on Schedule IB
hereto under the caption “Yen Commitment” or (b) if such 5-Year Term Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such 5-Year Term Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such 5-Year Term
Lender’s “Yen Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.04 or increased pursuant to Section 2.15.
“Yen Lender” means any Person that is a 5-Year Term Lender hereunder in respect
of the Yen Loan in its capacity as a Lender in respect of the Yen Loan, provided
that each Yen Lender shall be a Qualified Yen Lender.
“Yen Loan” means, at any time, the aggregate amount of the 5-Year Term Lenders’
Yen Commitments at such time.

43
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Yen Pro Rata Share” of any amount means, with respect to any 5-Year Term Lender
at any time, the product of such amount times a fraction the numerator of which
is the amount of such 5-Year Term Lender’s Yen Commitment at such time (or, if
the Commitments shall have been terminated pursuant to Section 2.04 or 6.01,
such 5-Year Term Lender’s Facility Exposure with respect to the Yen Loan at such
time) and the denominator of which is the Yen Loan at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the Yen Loan at such time).
“Yen” and “¥”each means the lawful currency of Japan.
SECTION 1.02    Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Unless otherwise specified, all references herein to
times of day shall be references to (a) New York time in connection with matters
relating to the U.S. Dollar Loan and the 7-Year Term Loan, (b) London time in
connection with matters relating to the Sterling Loan, the Canadian Dollar Loan,
the Euro Loan or the Euro French Loan, (c) Singapore time in connection with
matters relating to the Singapore Dollar Loan or the Hong Kong Dollar Loan,
(d) Sydney time in connection with matters relating to the Australian Dollar
Loan, (e) Tokyo time in connection with matters relating to the Yen Loan,
(f) the local time of the principal banking center of the jurisdiction that
issues the Supplemental Currency under each Supplemental Tranche in connection
with matters relating to such Supplemental Tranche, and (g) in all other cases,
New York time.
SECTION 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01    The Advances. (a) 5-Year Term Loan.
(i)    U.S. Dollar Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a U.S. Dollar Commitment severally agrees, on the terms
and conditions hereinafter set forth, to make the U.S. Dollar Loan in Dollars
available to one or more U.S. Dollar Borrowers during the Delayed Draw Period;
provided, however, that (A) the minimum amount of each Borrowing pursuant to the
U.S. Dollar Loan shall be in an aggregate amount not less than the Borrowing
Minimum or a Borrowing Multiple in excess thereof, or, if less, the aggregate
then remaining unfunded Commitments allocable thereto, (B) the aggregate minimum
amount of all Borrowings in respect of a Simultaneous Advance under the 5-Year
Term Loan shall be $50,000,000 (and in integral multiples of $100,000 in excess
thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto, (C) there shall not be more than four Simultaneous Advances
in the aggregate in respect of the 5-Year Term Loan, (D) each Borrowing shall be
subject to the conditions in Section 3.02 having been satisfied and (E) the
aggregate amounts advanced to the U.S. Dollar Borrowers pursuant to this
Section 2.01(a)(i) shall not exceed the aggregate U.S. Dollar Commitments.
(ii)    Sterling Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Sterling Commitment severally agrees, on the terms
and conditions hereinafter set forth, to make the Sterling Loan in Sterling
available to one or more Sterling Borrowers during the Delayed Draw Period;
provided, however, that (A) the minimum amount of each Borrowing pursuant to the
Sterling Loan shall be in an aggregate amount not less than the

44
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Borrowing Minimum or a Borrowing Multiple in excess thereof, or, if less, the
aggregate then remaining unfunded Commitments allocable thereto, (B) the
aggregate minimum amount of all Borrowings in respect of a Simultaneous Advance
under the 5-Year Term Loan shall be $50,000,000 (or the Equivalent thereof) (and
in integral multiples of $100,000 (or the Equivalent thereof) in excess thereof)
or, if less, the aggregate then remaining unfunded Commitments allocable
thereto, (C) there shall not be more than four Simultaneous Advances in the
aggregate in respect of the 5-Year Term Loan, (D) each Borrowing shall be
subject to the conditions in Section 3.02 having been satisfied and (E) the
aggregate amounts advanced to the Sterling Borrowers pursuant to this
Section 2.01(a)(ii) shall not exceed the aggregate Sterling Commitments.
(iii)    Euro Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Euro Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make the Euro Loan in Euros available to
one or more Euro Borrowers during the Delayed Draw Period; provided, however,
that (A) the minimum amount of each Borrowing pursuant to the Euro Loan shall be
in an aggregate amount not less than the Borrowing Minimum or a Borrowing
Multiple in excess thereof, or, if less, the aggregate then remaining unfunded
Commitments allocable thereto, (B) the aggregate minimum amount of all
Borrowings in respect of a Simultaneous Advance under the 5-Year Term Loan shall
be $50,000,000 (or the Equivalent thereof) (and in integral multiples of
$100,000 (or the Equivalent thereof) in excess thereof) or, if less, the
aggregate then remaining unfunded Commitments allocable thereto, (C) there shall
not be more than four Simultaneous Advances in the aggregate in respect of the
5-Year Term Loan, (D) each Borrowing shall be subject to the conditions in
Section 3.02 having been satisfied and (E) the aggregate amounts advanced to the
Euro Borrowers pursuant to this Section 2.01(a)(iii) shall not exceed the
aggregate Euro Commitments.
(iv)    Euro French Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Euro French Commitment severally agrees, on the terms
and conditions hereinafter set forth, to make the Euro French Loan in Euros
available to one or more Euro French Borrowers during the Delayed Draw Period;
provided, however, that (A) the minimum amount of each Borrowing pursuant to the
Euro French Loan shall be in an aggregate amount not less than the Borrowing
Minimum or a Borrowing Multiple in excess thereof, or, if less, the aggregate
then remaining unfunded Commitments allocable thereto, (B) the aggregate minimum
amount of all Borrowings in respect of a Simultaneous Advance under the 5-Year
Term Loan shall be $50,000,000 (or the Equivalent thereof) (and in integral
multiples of $100,000 (or the Equivalent thereof) in excess thereof) or, if
less, the aggregate then remaining unfunded Commitments allocable thereto,
(C) there shall not be more than four Simultaneous Advances in the aggregate in
respect of the 5-Year Term Loan, (D) each Borrowing shall be subject to the
conditions in Section 3.02 having been satisfied and (E) the aggregate amounts
advanced to the Euro French Borrowers pursuant to this Section 2.01(a)(iv) shall
not exceed the aggregate Euro French Commitments.
(v)    Singapore Dollar Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Singapore Dollar Commitment severally agrees,
on the terms and conditions hereinafter set forth, to make the Singapore Dollar
Loan in Singapore Dollars available to one or more Singapore Dollar Borrowers
during the Delayed Draw Period; provided, however, that (A) the minimum amount
of each Borrowing pursuant to the Singapore Dollar Loan shall be in an aggregate
amount not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof, or, if less, the aggregate then remaining unfunded Commitments
allocable thereto, (B) the aggregate minimum amount of all Borrowings in respect
of a Simultaneous Advance under the 5-Year Term Loan shall be $50,000,000 (or
the Equivalent thereof) (and in integral multiples of $100,000 (or the
Equivalent thereof) in excess thereof) or, if less, the aggregate then remaining
unfunded Commitments allocable thereto, (C) there shall not be more than four
Simultaneous Advances in the aggregate in respect of the 5-Year Term Loan,
(D) each Borrowing shall be

45
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




subject to the conditions in Section 3.02 having been satisfied and (E) the
aggregate amounts advanced to the Singapore Dollar Borrowers pursuant to this
Section 2.01(a)(v) shall not exceed the aggregate Singapore Dollar Commitments.
(vi)    Australian Dollar Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with an Australian Dollar Commitment severally agrees,
on the terms and conditions hereinafter set forth, to make the Australian Dollar
Loan in Australian Dollars available to one or more Australian Dollar Borrowers
during the Delayed Draw Period; provided, however, that (A) the minimum amount
of each Borrowing pursuant to the Australian Dollar Loan shall be shall be in an
aggregate amount not less than the Borrowing Minimum or a Borrowing Multiple in
excess thereof, or, if less, the aggregate then remaining unfunded Commitments
allocable thereto, (B) the aggregate minimum amount of all Borrowings in respect
of a Simultaneous Advance under the 5-Year Term Loan shall be $50,000,000 (or
the Equivalent thereof) (and in integral multiples of $100,000 (or the
Equivalent thereof) in excess thereof) or, if less, the aggregate then remaining
unfunded Commitments allocable thereto, (C) there shall not be more than four
Simultaneous Advances in the aggregate in respect of the 5-Year Term Loan,
(D) each Borrowing shall be subject to the conditions in Section 3.02 having
been satisfied and (E) the aggregate amounts advanced to the Australian Dollar
Borrowers pursuant to this Section 2.01(a)(vi) shall not exceed the aggregate
Australian Dollar Commitments.
(vii)    Canadian Dollar Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Canadian Dollar Commitment severally agrees, on
the terms and conditions hereinafter set forth, to make the Canadian Dollar Loan
in Canadian Dollars available to one or more Canadian Dollar Borrowers during
the Delayed Draw Period; provided, however, that (A) the minimum amount of each
Borrowing pursuant to the Canadian Dollar Loan shall be in an aggregate amount
not less than the Borrowing Minimum or a Borrowing Multiple in excess thereof,
or, if less, the aggregate then remaining unfunded Commitments allocable
thereto, (B) the aggregate minimum amount of all Borrowings in respect of a
Simultaneous Advance under the 5-Year Term Loan shall be $50,000,000 (or the
Equivalent thereof) (and in integral multiples of $100,000 (or the Equivalent
thereof) in excess thereof) or, if less, the aggregate then remaining unfunded
Commitments allocable thereto, (C) there shall not be more than four
Simultaneous Advances in the aggregate in respect of the 5-Year Term Loan,
(D) each Borrowing shall be subject to the conditions in Section 3.02 having
been satisfied and (E) the aggregate amounts advanced to the Canadian Dollar
Borrowers pursuant to this Section 2.01(a)(vii) shall not exceed the aggregate
Canadian Dollar Commitments.
(viii)    Hong Kong Dollar Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with a Hong Kong Dollar Commitment severally
agrees, on the terms and conditions hereinafter set forth, to make the Hong Kong
Dollar Loan in Hong Kong Dollars available to one or more Hong Kong Dollar
Borrowers during the Delayed Draw Period; provided, however, that (A) the
minimum amount of each Borrowing pursuant to the Hong Kong Dollar Loan shall be
in an aggregate amount not less than the Borrowing Minimum or a Borrowing
Multiple in excess thereof, or, if less, the aggregate then remaining unfunded
Commitments allocable thereto, (B) the aggregate minimum amount of all
Borrowings in respect of a Simultaneous Advance under the 5-Year Term Loan shall
be $50,000,000 (or the Equivalent thereof) (and in integral multiples of
$100,000 (or the Equivalent thereof) in excess thereof) or, if less, the
aggregate then remaining unfunded Commitments allocable thereto, (C) there shall
not be more than four Simultaneous Advances in the aggregate in respect of the
5-Year Term Loan, (D) each Borrowing shall be subject to the conditions in
Section 3.02 having been satisfied and (E) the aggregate amounts advanced to the
Hong Kong Dollar Borrowers pursuant to this Section 2.01(a)(viii) shall not
exceed the aggregate Hong Kong Dollar Commitments.
(ix)    Yen Loan. Subject to and upon the terms and conditions set forth herein,
each Lender with a Yen Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make the Yen Loan in Yen available to one or more Yen
Borrowers during the Delayed

46
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Draw Period; provided, however, that (A) the minimum amount of each Borrowing
pursuant to the Yen Loan shall be in an aggregate amount not less than the
Borrowing Minimum or a Borrowing Multiple in excess thereof, or, if less, the
aggregate then remaining unfunded Commitments allocable thereto, (B) the
aggregate minimum amount of all Borrowings in respect of a Simultaneous Advance
under the 5-Year Term Loan shall be $50,000,000 (or the Equivalent thereof) (and
in integral multiples of $100,000 (or the Equivalent thereof) in excess thereof)
or, if less, the aggregate then remaining unfunded Commitments allocable
thereto, (C) there shall not be more than four Simultaneous Advances in the
aggregate in respect of the 5-Year Term Loan, (D) each Borrowing shall be
subject to the conditions in Section 3.02 having been satisfied and (E) the
aggregate amounts advanced to the Yen Borrowers pursuant to this
Section 2.01(a)(ix) shall not exceed the aggregate Yen Commitments.
(x)    Supplemental Tranche Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with a Supplemental Tranche Commitment severally
agrees, on the terms and conditions hereinafter set forth, to make the
Supplemental Tranche Loan in the Supplemental Currency available to one or more
Supplemental Borrowers during the Delayed Draw Period; provided, however, that
(A) the minimum amount of each Borrowing pursuant to the Supplemental Tranche
Loan shall be in an aggregate amount not less than the Borrowing Minimum or a
Borrowing Multiple in excess thereof, or, if less, the aggregate then remaining
unfunded Commitments allocable thereto, (B) the aggregate minimum amount of all
Borrowings in respect of a Simultaneous Advance under the 5-Year Term Loan shall
be $50,000,000 (or the Equivalent thereof) (and in integral multiples of
$100,000 (or the Equivalent thereof) in excess thereof) or, if less, the
aggregate then remaining unfunded Commitments allocable thereto, (C) there shall
not be more than four Simultaneous Advances in the aggregate in respect of the
5-Year Term Loan, (D) each Borrowing shall be subject to the conditions in
Section 3.02 having been satisfied and (E) the aggregate amounts advanced to the
Supplemental Borrowers pursuant to this Section 2.01(a)(x) shall not exceed the
aggregate applicable Supplemental Tranche Commitments.
(xi)    Commitment Increase. Subject to upon the terms and conditions set forth
herein, each Increasing Lender severally agrees, on the terms and conditions
hereinafter set forth, to fund each Commitment Increase in respect of the 5‑Year
Term Loan as a single Advance to each of one or more applicable Borrowers on the
applicable Increase Date as contemplated by Section 2.15.
(b)    7-Year Term Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a 7-Year Term Loan Commitment severally agrees, on the
terms and conditions hereinafter set forth, to make the 7-Year Term Loan in
Dollars available to one or more U.S. Dollar Borrowers during the Delayed Draw
Period; provided, however, that (i) the minimum amount of each Borrowing
pursuant to the 7-Year Term Loan shall be $50,000,000 (and in integral multiples
of $100,000 in excess thereof) or, if less, the aggregate then remaining
unfunded Commitments allocable thereto, (ii) there shall not be more than four
Advances in the aggregate in respect of the 7-Year Term Loan, (iii) each
Borrowing shall be subject to the conditions in Section 3.02 having been
satisfied, (iv) the aggregate amounts advanced to the U.S. Dollar Borrowers
pursuant to this Section 2.01(b) shall not exceed the aggregate 7-Year Term Loan
Commitments. Subject to upon the terms and conditions set forth herein, each
Increasing Lender severally agrees, on the terms and conditions hereinafter set
forth, to fund each Commitment Increase in respect of the 7-Year Term Loan as a
single Advance to each of one or more applicable Borrowers on the applicable
Increase Date as contemplated by Section 2.15.
(c)    No Reborrowing. Any amount borrowed and repaid hereunder in respect of
either Term Loan may not be reborrowed.
SECTION 2.02    Making Advances; Applicable Borrowers. (a) Each Borrowing shall
be made on notice, given not later than the applicable Notice of Borrowing
Deadline by the applicable Borrower to the Administrative Agent, and with
respect to the initial Borrowing, such notice

47
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




may be provided to the Administrative Agent prior to the date hereof. The
Administrative Agent shall provide each relevant Lender with prompt notice
thereof by e-mail, telex or facsimile. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be in writing and sent by e-mail, telex or
facsimile, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Tranche under
which such Borrowing is requested, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing, (v) except in the case of a
Borrowing consisting of Base Rate Advances, the initial Interest Period for each
such Advance, (vi) in the case of a Borrowing under a Supplemental Tranche Loan,
the currency of such Advances, and (vii) the applicable Borrower or Borrowers
proposing such Borrowing. Each Lender with a Commitment in respect of the
applicable Tranche shall, before the applicable Funding Deadline make available
for the account of its Applicable Lending Office to the Administrative Agent at
the applicable Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders in respect of the applicable Tranche. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Borrower by crediting the Borrower’s
Account. Notwithstanding anything to the contrary in this Agreement, (i) the
initial one-month Interest Period for a Borrowing on the Closing Date in the
amount of $206,000,000 under the U.S. Dollar Loan (the “First Dollar Rollover
Borrowing”) shall end on January 19, 2016, (ii) the initial one-month Interest
Period for a Borrowing on the Closing Date in the amount of $129,904,863 under
the U.S. Dollar Loan (the “Second Dollar Rollover Borrowing”) shall end on
February 6, 2016 and (iii) the initial three-month Interest Period for a
Borrowing on the Closing Date in the amount of S$189,500,000 under the Singapore
Dollar Loan (the “SGD Rollover Borrowing”) shall end on January 19, 2016; and no
Lender shall have a claim pursuant to Section 9.04(c) as a result of any such
initial Interest Period being shorter than 30 days.
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrowers. In the case of any Borrowing other than the Borrowing of a Base Rate
Advance, the Borrowers shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to (w) the date of any Borrowing consisting of any Advance (other any
Advance described in clauses (x) through (z) below)), (x) 12:00 P.M. (London
time) on the Business Day immediately prior to the date of any Borrowing
consisting of any Advance in respect of the Yen Loan, the Sterling Loan, the
Canadian Dollar Loan, the Euro Loan or the Euro French Loan, (y) 12:00 P.M.
(Singapore time) on the Business Date immediately prior to the date of any
Borrowing consisting of any Advance in respect of the Singapore Dollar Loan, the
Australian Dollar Loan or the Hong Kong Dollar Loan or (z) 2:00 P.M.(New York
City time) on the date of any Borrowing consisting of Base Rate Advances, that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and,
the Administrative Agent may, in reliance upon such assumption, notwithstanding
the last sentence of Section 2.02(a), make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the Borrowers severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
any Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of the Borrowers, the higher of (A) the interest rate
applicable at such time under Section 2.06 to Advances comprising such Borrowing
and (B) the cost of funds incurred by the Administrative Agent in respect of
such amount in the case of Advances denominated in Committed Foreign Currencies
and (ii) in

48
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




the case of such Lender, (A) the Federal Funds Rate in the case of Advances
under the U.S. Dollar Loan or the 7-Year Term Loan or (B) the cost of funds
incurred by the Administrative Agent in respect of such amount in the case of
all other Advances. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
(e)    All Advances in respect of the U.S. Dollar Loan and the 7-Year Term Loan
shall be advanced to one or more U.S. Dollar Borrowers. All Advances in respect
of the Sterling Loan shall be advanced to one or more Sterling Borrowers. All
Advances in respect of the Yen Loan shall be advanced to one or more Yen
Borrowers. All Advances in respect of the Canadian Dollar Loan shall be advanced
to one or more Canadian Dollar Borrowers. All Advances in respect of the Hong
Kong Dollar Loan shall be advanced to one or more Hong Kong Dollar Borrowers.
All Advances in respect of the Euro Loan shall be advanced to one or more Euro
Borrowers. All Advances in respect of the Euro French Loan shall be advanced to
one or more Euro French Borrowers. All Advances in respect of the Singapore
Dollar Loan shall be advanced to one or more Singapore Borrowers. All Advances
in respect of the Australian Dollar Loan shall be advanced to one or more
Australia Borrowers. All Advances in respect of any Supplemental Tranche Loan
shall be advanced to one or more Supplemental Borrowers that are Borrowers under
the applicable Supplemental Tranche Loan. Each Borrower shall be liable for the
Advances made to such Borrower only, provided that (x) if, in accordance with a
Notice of Borrowing, an Advance is made to more than one Borrower as set forth
in a single Notice of Borrowing, all such Borrowers specified in such Notice of
Borrowing shall be jointly and severally liable with respect to such Advance and
(y) nothing in this sentence shall impair or limit the liability or obligations
of the Operating Partnership in its capacity as a Guarantor hereunder.
(f)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.06(d)(ii), 2.08 or 2.09, and (ii) there may not be more than
thirty-six (36) separate Interest Periods outstanding at any time.
(g)    Each Lender may, at its option, make any Advance available to any
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Advance; provided, however, that (i) any exercise of such option
shall not affect the obligation of such Borrower in accordance with the terms of
this Agreement and (ii) nothing in this Section 2.02(g) shall be deemed to
obligate any Lender to obtain the funds for any Advance in any particular place
or manner or to constitute a representation or warranty by any Lender that it
has obtained or will obtain the funds for any Advance in any particular place or
manner.
(h)    The Borrowers irrevocably and for value authorize each Lender that at any
time holds an Australian Dollar Commitment (at the option of such Lender) from
time to time (i) to prepare reliquefication bills of exchange in relation to any
Advance under the Australian Dollar Loan and (ii) to sign them as drawer or
endorser in the name of and on behalf of any Borrower (provided the relevant
Borrower’s obligations as drawer or endorser under any such reliquefication bill
is non-recourse). The total face amount of reliquefication bills prepared by any
such Lender and outstanding in relation to any such Advance must not at any time
exceed (A) such Lender’s share of the principal amount of such Advance plus
(B) the total interest on that share over the relevant Interest Period.
Reliquefication bills must mature on or before the last day of the relevant
Interest Period. Each such Lender may realize or deal with any reliquefication
bill prepared by it as it thinks fit. Each such Lender shall indemnify the
Borrowers on demand against all liabilities, costs and expenses incurred by any
Borrower by reason of it being a party to a reliquefication bill prepared by
such Lender. The immediately preceding sentence shall

49
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




not affect any obligation of the Borrowers under any Loan Document. In
particular, the obligations of the Borrowers to make payments under the Loan
Documents are not in any way affected by any liability of any Lender, contingent
or otherwise, under the indemnity in this Section 2.02(h). If a reliquefication
bill prepared by any such Lender is presented to a Borrower and such Borrower
discharges it by payment, the amount of that payment will be deemed to have been
applied against the moneys payable to such Lender hereunder. Only a Lender with
a Commitment denominated in Australian Dollars will have recourse to any
Borrower under any reliquefication bill.
SECTION 2.03    Repayment of Advances. On the (a) Maturity Date in respect of
the 5-Year Term Loan, the Borrowers shall repay to the Administrative Agent for
the ratable account of the 5-Year Term Lenders the aggregate outstanding
principal amount of the Advances in respect of the 5-Year Term Loan then
outstanding, and (b) Maturity Date in respect of the 7-Year Term Loan, the
Borrowers shall repay to the Administrative Agent for the ratable account of the
7-Year Term Lenders the aggregate outstanding principal amount of the Advances
in respect of the 7-Year Term Loan then outstanding.
SECTION 2.04    Termination or Reduction of the Commitments. (a) Upon each
repayment or prepayment of the Advances, the aggregate Commitments of the
Lenders in the applicable Tranche shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Commitments with respect to such Tranche immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Advances
outstanding in respect of such Tranche after giving effect to such repayment or
prepayment of the Advances. Except to the extent contemplated in Section 2.15 or
Section 2.16, once reduced, a Commitment may not be increased.
(b)    The Borrowers may, if no Notice of Borrowing is then outstanding,
terminate the unused amount of the Commitment of a Defaulting Lender upon notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.10(g) and Section 2.12(b) will
apply to all amounts thereafter paid by the Borrowers for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent or any Lender may have against such Defaulting Lender.
SECTION 2.05    Prepayments. (a) Optional. The Borrowers may, upon (x) same day
notice in the case of Base Rate Advances and (y) two Business Days’ notice in
the case of Floating Rate Advances received no later than 1:00 P.M. (local time)
(or, in the case of the Sterling Loan, the Canadian Dollar Loan, the Euro Loan
and the Euro French Loan, 2:00 P.M. (London time)) on the second Business Day
prior to the proposed prepayment date, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrowers shall, subject to Section 2.05(c), prepay
the outstanding aggregate principal amount of the Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (i) each partial prepayment under any Tranche shall be
in an aggregate principal amount not less than the applicable Prepayment Minimum
or an integral multiple in excess thereof of $100,000 (or the Equivalent thereof
in any Committed Foreign Currency), or, if less, the amount of the Advances
outstanding, and (ii) if any prepayment of an Advance (other than a Base Rate
Advance) is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 9.04(c).
(b)    Mandatory. (i) The Borrowers shall, on each Business Day, prepay an
aggregate principal amount of Unsecured Debt in an amount equal to the amount by
which Unsecured Debt exceeds the Maximum Unsecured Debt Percentage of Total
Unencumbered Asset Value.
(ii)    All prepayments under this subsection (b), to the extent constituting a
prepayment of Advances hereunder, shall be made together with (A) accrued
interest to the date of such prepayment on the principal amount prepaid, and
(B) the fee described in Section 2.05(c) if such fee is then applicable.

50
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(c)    Call Protection Fee. In connection with any prepayment of the 7-Year Term
Loan on or prior to the second anniversary of the Closing Date, the Borrowers
shall be required to pay to the Administrative Agent for the benefit of the
7-Year Term Lenders, a call protection fee equal to (i) 2.0% of the principal
amount then being prepaid for prepayments made on or prior to the first
anniversary of the Closing Date, and (ii) 1.0% of the principal amount then
being prepaid for all other such prepayments. No call protection fee shall be
due or payable with respect to the 7-Year Term Loan after the second anniversary
of the Closing Date. For the avoidance doubt, no call protection fee shall be
due or payable with respect to any prepayment of the 5-Year Term Loan.
SECTION 2.06    Interest. (a) Scheduled Interest. The Borrowers shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(iii)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.
(iv)    Floating Rate Advances. During such periods as such Advance is a
Floating Rate Advance, a rate per annum equal at all times during each Interest
Period for such Advance to the sum of (A) the applicable Floating Rate for such
Interest Period for such Advance; provided that during the initial Interest
Period for (1) the First Dollar Rollover Borrowing, the Floating Rate applicable
to such Borrowing shall be the LIBOR Screen Rate for a one-month Interest Period
determined as of December 15, 2015, (2) the Second Dollar Rollover Borrowing,
the Floating Rate applicable to such Borrowing shall be the LIBOR Screen Rate
for a one-month Interest Period determined as of January 4, 2016 and (3) the SGD
Rollover Borrowing, the Floating Rate applicable to such Borrowing shall be SOR
for a three-month Interest Period determined as of October 15, 2015 plus (B) the
Applicable Margin in effect on the first day of such Interest Period plus (C) if
any Floating Rate Advance is made by a Lender from its Applicable Lending Office
located in the United Kingdom or a Participating Member State, the Mandatory
Cost, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Floating Rate Advance shall be Converted or
paid in full. Advances in respect of the Singapore Dollar Loan, the Hong Kong
Dollar Loan, the Canadian Dollar Loan, the Yen Loan, the Sterling Loan, the Euro
Loan, the Euro French Loan, the Australian Dollar Loan and each Supplemental
Tranche Loan shall be Floating Rate Advances.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default of the type described in Section 6.01(a) or (f) or, at the
election of the Administrative Agent and the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, the
Borrowers shall pay interest (which interest shall be payable both before and
after the Administrative Agent has obtained a judgment with respect to the
Facility) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Advance on which such interest has accrued pursuant to clause (a)(i)
or (a)(ii) above and, in all other cases, on Base Rate Advances pursuant to
clause (a)(i) above.

51
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(c)    Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02, a notice of Conversion pursuant to
Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above.
(d)    Interest Rate Determination. (i) [Reserved].
(ii)    If Reuters Screen LIBOR01 Page or LIBOR02 Page (or, with respect to
Eurocurrency Rate Advances denominated in Euros, Reuters Screen EURIBOR01 Page)
is unavailable and the Administrative Agent is unable to determine the
Eurocurrency Rate for any Eurocurrency Rate Advances as provided in the
definition of Eurocurrency rate herein,
(A)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,
(B)    each such Eurocurrency Rate Advance under the U.S. Dollar Loan and the
7-Year Term Loan will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and, with respect to
any Eurocurrency Rate Advances under any other Tranche, after the last day of
the then existing Interest Period, the interest rate on each Lender’s share of
such Eurocurrency Rate Advance shall be the rate per annum which is the sum of
(i) the rate notified to the Administrative Agent by such Lender as soon as
practicable and in any event before interest is due to be paid in respect of the
applicable Interest Period, to be that which expresses as a percentage rate per
annum the cost to such Lender of funding its share of such Advance from whatever
source it may reasonably select plus (ii) the Applicable Margin, and
(C)    the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.
(e)    Market Disruption Events. If a Market Disruption Event occurs in relation
to an Advance for any Interest Period for which the Floating Rate was to have
been based on the Screen Rate, CDOR, SOR, BBR or HIBOR then the interest rate on
each Lender’s share of such Advance for such Interest Period shall be the rate
per annum which is the sum of (i) the rate notified to the Administrative Agent
by such Lender as soon as practicable and in any event no later than five (5)
Business Days before interest is due to be paid in respect of such Interest
Period, to be that which expresses as a percentage rate per annum the cost to
such Lender of funding its share of such Advance from whatever source it may
reasonably select plus (ii) the Applicable Margin. If a Market Disruption Event
occurs and the Administrative Agent or any Borrower so requires, the
Administrative Agent and such Borrower shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all of the Lenders in the applicable Tranche and the Borrowers, be binding on
all parties.
(f)    Additional Reserve Requirements. Each applicable Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Floating Rate Advance equal to
the actual costs of such reserves allocated to such Advance by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent fraud or manifest error), and (ii) as long as such Lender

52
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the funding of the Floating Rate Advances, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent fraud or manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Advance, provided that each applicable Borrower shall have received at least
15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
15 days prior to the relevant interest payment date, such additional interest or
costs shall be due and payable 15 days after receipt of such notice. Amounts
payable pursuant to this Section 2.06(f) shall be without duplication of any
other component of interest payable by the Borrowers hereunder.
SECTION 2.07    Fees. (a) Fee Letter. The Borrowers shall pay the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed between the Borrowers and the Administrative Agent.
(b)    Ticking Fee. With respect to each Tranche, the Borrowers under such
Tranche shall pay to the Administrative Agent for the account of the Lenders in
such Tranche (other than any Defaulting Lenders) a ticking fee (each, a “Ticking
Fee”) in the Primary Currency of the applicable Tranche in accordance with this
Section 2.07(b). Each Ticking Fee shall accrue from the date that is 60 days
after the Closing Date until the earlier of (i) the last day of the Delayed Draw
Period or (ii) the date on which the full amount of the applicable Tranche (the
“Ticking Fee Accrual Date”) is advanced to the applicable Borrowers in an amount
equal to 0.20% per annum of the unused portion of the Commitments under the
applicable Tranche and shall be payable in full to the Administrative Agent on
the Ticking Fee Accrual Date for the account of the applicable Lenders on a pro
rata basis in accordance with their respective Commitments to the Tranche in
which the applicable Delayed Draw Tranche forms a part.
(c)    Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.07(a) or (b) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).
(d)    Japan Usury Savings. With respect to a Borrower that is doing business in
Japan (excluding a TMK or an entity prescribed in Article 1, Paragraph 2 of the
Act on Specified Commitment Line Contract of Japan (Law No.4 of 1999, as
amended)), such Borrower shall not be obligated to pay the fees set forth in
this Section 2.07 to the extent (but only to the extent) such payment would
violate any applicable usury laws of Japan.
SECTION 2.08    Conversion of Advances. (a) Optional. Any Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
1:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances under the U.S. Dollar Loan or the
7-Year Term Loan of one Type comprising the same Borrowing into Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than U.S.$1,000,000, no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(f) and each
Conversion of Advances comprising part of the same Borrowing under the U.S.
Dollar Loan or the 7-Year Term Loan shall be made ratably among the applicable
Lenders in accordance with their Commitments under such Tranche. Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Dollar denominated Advances to be
Converted and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrowers.

53
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(b)    Mandatory. (iii) On the date on which the aggregate unpaid principal
amount of Eurocurrency Rate Advances comprising any Borrowing in respect of the
U.S. Dollar Loan or the 7-Year Term Loan shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically as of the last day of the then applicable Interest Period Convert
into Base Rate Advances.
(iv)    If the Borrowers shall fail to select the duration of any Interest
Period for any Floating Rate Advance, an Interest Period of one month shall
apply.
(v)    Upon the occurrence and during the continuance of any Event of Default,
if the applicable Tranche Required Lenders so request in writing to the
Administrative Agent and the Borrowers, (A) each Floating Rate Advance in
respect of such Tranche will automatically, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance and (B) the
obligation of the applicable Lenders to make, or to Convert Advances into,
Floating Rate Advances shall be suspended.
SECTION 2.09    Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation, administration or application of
any law or regulation or (ii) compliance with any law or regulation made after
the date of this Agreement there shall be (i) a reduction in the rate of return
from a Tranche or on a Lender’s (or its Affiliate’s) overall capital, (ii) any
additional or increased cost or (iii) a reduction of any amount due and payable
under any Loan Document, which is incurred or suffered by any Lender or any of
its Affiliates to the extent that it is attributable to that Lender agreeing to
make or of making, funding or maintaining Floating Rate Advances or funding or
performing its obligations under any Loan Document (excluding, for purposes of
this Section 2.09, any such increased costs compensated for by the payment of
the Mandatory Cost or resulting from (A) Indemnified Taxes or Other Taxes (as to
which Section 2.11 shall govern), (B) changes in the rate or basis of taxation
of net income or gross income by the United States, by any jurisdiction in which
a Borrower is located or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof, (C) any Tax attributable to any Lender’s failure
or inability (other than any inability as a result of a change in law) to comply
with Section 2.11(g), (D) any Taxes required to be withheld as a result of a
direction or notice under section 260-5 of the Australian Tax Act or section 255
of the Australian Tax Act, (E) any Tax imposed pursuant to FATCA or (F) the
willful breach by the relevant Lender or any of its Affiliates of any law or
regulation or the terms of any Loan Document), then the Borrowers shall from
time to time, within 10 Business Days after demand by such Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that a Lender claiming
additional amounts under this Section 2.09(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost shall be submitted to the Borrowers by such
Lender and shall be conclusive and binding for all purposes, absent fraud or
manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
Commitments hereunder and other commitments of such type, then, within
10 Business Days after demand by such Lender or such corporation (with a copy of
such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the

54
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Borrowers by such Lender shall be conclusive and binding for all purposes,
absent manifest error. For purposes of this Section 2.09, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines, and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and been adopted
after the date of this Agreement.
(c)    If, with respect to any Eurocurrency Rate Advances in respect of the U.S.
Dollar Loan or the 7-Year Term Loan, the Tranche Required Lenders for the U.S.
Dollar Loan or the 7-Year Term Loan, as applicable, notify the Administrative
Agent that the Eurocurrency Rate for any Interest Period for such Advances will
not adequately reflect the cost to such Lenders of making, funding or
maintaining their Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon (i) each such Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders under the U.S. Dollar Loan or
the 7-Year Term Loan, as applicable, to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers that such Lenders have determined that the
circumstances causing such suspension no longer exist. If, with respect to any
Floating Rate Advances not described in the first sentence of this
Section 2.09(c), the Tranche Required Lenders for any Tranche other than the
U.S. Dollar Loan or the 7-Year Term Loan, as applicable, notify the
Administrative Agent that the Floating Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their Floating Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon (x) the obligation of the Lenders to make such Floating Rate Advances
shall be suspended and (y) with respect to any Floating Rate Advances that are
then outstanding under any Tranche (other than the U.S. Dollar Loan and the
7-Year Term Loan), such Floating Rate Advances shall thereafter bear interest at
an interest rate on each Lender’s share of such Floating Rate Advance at the
rate per annum which is the sum of (1) the rate notified to the Administrative
Agent by such Lender as soon as practicable and in any event before interest is
due to be paid in respect of the applicable Interest Period, to be that which
expresses as a percentage rate per annum the cost to such Lender of funding its
share of such Floating Rate Advance from whatever source it may reasonably
select plus (2) the Applicable Margin, in each case until the Administrative
Agent shall notify the Borrowers that such Lenders have determined that the
circumstances causing such suspension no longer exist.
(d)    Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Applicable
Lending Office to perform its obligations hereunder to make Floating Rate
Advances or to fund or continue to fund or maintain Floating Rate Advances in
any currency hereunder or if the introduction of or any change in or in the
interpretation of any law or regulation shall make it unlawful, or any central
bank or other governmental authority shall assert that it is unlawful for any
Lender to purchase or sell or to take deposits of, any applicable currency in
the Relevant Interbank Market, then, on notice thereof and demand therefor by
such Lender to the Borrowers through the Administrative Agent, (i) each
Eurocurrency Rate Advance by such Lender made pursuant to the U.S. Dollar Loan
or the 7-Year Term Loan will automatically, upon such demand, Convert into a
Base Rate Advance and (ii) the obligation of such Lenders to make, continue or
Convert Advances into, Floating Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would allow such Lender or its Applicable Lending Office
to continue to perform its obligations to make Floating Rate Advances or to
continue to fund or maintain Floating Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. The
conversion of any Eurocurrency Rate Advance of any Lender to a Base Rate Advance
or the suspension of any obligation of any Lender to make any Floating

55
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Rate Advance pursuant to the provisions of this Section 2.09(d) shall not affect
the obligation of any other Lender to continue to make Eurocurrency Rate
Advances in accordance with the terms of this Agreement.
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.09 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.09 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Operating Partnership of the event or circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the event or circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
(f)    If (i) any Lender is a Defaulting Lender, (ii) any Lender requests
compensation pursuant to Section 2.09(a) or Section 2.09(b), (iii) any Lender
gives notice pursuant to Section 2.09(c) or Section 2.09(d), (iv) any Borrower
is required to pay Indemnified Taxes or Other Taxes or additional amounts to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.11 or (v) any amount payable to any Lender by a French Borrower is
not, or will not be (when the relevant corporate income tax is calculated)
treated as a deductible charge or expense for French tax purposes for that
Borrower by reason of that amount being (A) paid or accrued to a Lender
incorporated, domiciled, established or acting through a Lending Office situated
in a Non-Cooperative Jurisdiction, or (B) paid to an account opened in the name
of or for the benefit of that Lender in a financial institution situated in a
Non-Cooperative Jurisdiction (any such Lender, an “Affected Lender”), then the
Operating Partnership shall have the right, upon written demand to such Affected
Lender and the Administrative Agent at any time thereafter to cause such
Affected Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Advances
owing to it and the Note or Notes, if any, held by it) to a Replacement Lender,
provided that the proposed assignment does not conflict with applicable laws.
The Replacement Lender shall purchase such interests of the Affected Lender at
par and shall assume the rights and obligations of the Affected Lender under
this Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 9.07; provided, however, the Affected
Lender shall be entitled to indemnification as otherwise provided in this
Agreement with respect to any events occurring prior to such assignment. Any
Lender that becomes an Affected Lender agrees that, upon receipt of notice from
the Borrowers given in accordance with this Section 2.09(f) it shall promptly
execute and deliver an Assignment and Acceptance with a Replacement Lender as
contemplated by this Section 2.09(f). The execution and delivery of any such
Assignment and Acceptance shall not be deemed to comprise a waiver of claims
against any Affected Lender by the Borrowers or the Administrative Agent or a
waiver of any claims against the Borrowers or the Administrative Agent by the
Affected Lender. Notwithstanding the foregoing, a Lender shall not be required
to make any assignment pursuant to this Section 2.09(f) if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Operating Partnership to require such assignment cease to apply.
SECTION 2.10    Payments and Computations. (a) The Borrowers shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances in respect of (u) the U.S. Dollar Loan or the 7-Year Term
Loan not later than 2:00 P.M. (New York City time), (v) the Yen Loan, not later
than 11:00 A.M. (Tokyo time), (w) the Sterling Loan, the Canadian Dollar Loan,
the Euro Loan or the Euro French Loan not later than 2:00 P.M. (London time),
(x) the Singapore Dollar Loan or the Hong Kong Dollar Loan not later than
2:00 P.M. (Singapore time), (y) the Australian Dollar Loan not later than
2:00 P.M. (Sydney time), or (z) any other Tranche not later than 2:00 P.M.
(local time), in each case, on the day when due, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.12), to the
Administrative Agent at the applicable Administrative Agent’s Account in same
day funds, with payments being received by the Administrative Agent after such
time being deemed to have been received on the next succeeding Business Day.
Each payment shall be made by the Borrowers in the currency of the applicable
Advance to which the applicable payment relates,

56
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




except to the extent required otherwise hereunder, and the Administrative Agent
shall not be obligated to accept a payment that is not in the correct currency.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by any Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the other Loan Documents to more than one Lender, to such Lenders for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lenders in
accordance with the applicable Standing Payment Instructions and (ii) if such
payment by any Borrower is in respect of any Obligation then payable hereunder
to one Lender, to such Lender for the account of its Applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
any Acceding Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.15 or making a Supplemental Tranche Commitment
pursuant to Section 2.16 and upon the Administrative Agent’s receipt of such
Lender’s Lender Accession Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the
Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby in
accordance with the applicable Standing Payment Instructions. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the applicable Transfer Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assigned thereby to the Lender assignee thereunder in accordance with
such Lender assignee’s Standing Payment Instructions, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
If the Administrative Agent has notified the parties to any Assignment and
Acceptance that the Administrative Agent is able to distribute interest payments
on a “pro rata basis” to the assignor and assignee Lenders, then in respect of
any assignment pursuant to Section 9.07, the effective date of which, in each
case, is after the date of such notification and is not on the last day of an
Interest Period (A) any interest or fees in respect of the relevant assigned
interest in the Facility that are expressed to accrue by reference to the lapse
of time shall continue to accrue in favor of the assignor Lender up to but
excluding the Transfer Date (the “Accrued Amounts”) and shall become due and
payable to the assignor Lender without further interest accruing on them on the
last day of the current Interest Period (or, if the Interest Period is longer
than six calendar months, on the next of the dates which falls at six monthly
intervals after the first day of that Interest Period) and (B) the rights
assigned or transferred by the assignor Lender will not include the right to the
Accrued Amounts so that, for the avoidance of doubt: (1) when the Accrued
Amounts become payable, those Accrued Amounts will be payable for the account of
the assignor Lender and (2) the amount payable to the assignee Lender on that
date will be the amount which would, but for the application of this
Section ‎2.10(a), have been payable to it on that date, but after deduction of
the Accrued Amounts.
(b)    The Administrative Agent shall ensure that its accounts at such office or
bank at which and from which payments to be made under this Agreement to Lenders
that are funding the Advances to a French Borrower are not located in a country
which is qualified as a Non-Cooperative Jurisdiction.
(c)    All computations of interest (i) based on the Base Rate and (ii) on
Advances denominated in Sterling, Australian Dollars, Hong Kong Dollars,
Canadian Dollars, Singapore Dollars and any other Committed Foreign Currency
(subject to clause (D) below) where the practice of the Relevant Interbank
Market is to compute interest on the basis of a year of 365 or 366 days, as the
case may be, shall, in each case, be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. All computations of
fees and interest (A) on Advances in respect of the Euro Loan or the Euro French
Loan, (B) on Advances in Yen, (C) on Advances in respect of the U.S. Dollar Loan
or the 7-Year Term Loan based on the Eurocurrency Rate, (D) on Advances
denominated in any other Committed Foreign Currency where the practice of the
Relevant Interbank Market is to compute interest on the basis of a year of
360 days, and (E) based on the Federal Funds Rate shall, in each case, be made
by the Administrative Agent on the basis of a year of 360 days, in

57
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such fees or interest are
payable. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Floating Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to any Lender hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each such Lender on such due
date an amount equal to the amount then due such Lender. If and to the extent
such Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at (i) the
Federal Funds Rate in the case of Advances under the U.S. Dollar Loan or the
7-Year Term Loan or (ii) the cost of funds incurred by the Administrative Agent
in respect of such amount in the case of all other Advances.
(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.10, the Administrative Agent
shall be entitled to convert or exchange such funds into Dollars or into a
Committed Foreign Currency or from Dollars to a Committed Foreign Currency or
from a Committed Foreign Currency to Dollars, as the case may be, to the extent
necessary to enable the Administrative Agent to distribute such funds in
accordance with the terms of this Section 2.10, provided that the Borrowers and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by the Borrowers or
such Lender as a result of any conversion or exchange of currencies effected
pursuant to this Section 2.10(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.10(f) save to the
extent that it is found in a final non-appealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.

58
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth below in
this Section 2.10(g). Payments to the Lenders shall be in accordance with the
applicable Standing Payment Instructions. Upon the occurrence and during the
continuance of any Event of Default, Advances denominated in Committed Foreign
Currencies will, at any time during the continuance of such Event of Default
that the Administrative Agent determines it necessary or desirable to calculate
the pro rata share of the Lenders on a Facility-wide basis, be converted on a
notional basis into the Equivalent amount of Dollars solely for the purposes of
making any allocations required under this Section 2.10(g) and Section 2.12(b).
The order of priority shall be as follows:
(i)    first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;
(ii)    second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;
(iii)    third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.09 and 2.11 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;
(iv)    fourth, to the payment of all of the fees that are due and payable to
the Lenders under Section 2.07 on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facility on such date;
(v)    fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.06(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;
(vi)    sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.06(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;
(vii)    seventh, to the payment of the principal amount of all of the
outstanding Advances that are due and payable to the Administrative Agent and
the Lenders on such date, ratably based upon the respective aggregate amounts of
all such principal obligations owing to the Administrative Agent and the Lenders
on such date;
(viii)    eighth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

59
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(ix)    ninth, the remainder, if any, to the Borrowers for their own account.
SECTION 2.11    Taxes. (a) Any and all payments by any Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.10, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings imposed by any governmental
authority, and all liabilities with respect thereto (collectively, “Taxes”),
excluding (i) in the case of each Lender and the Administrative Agent, Taxes
that are imposed on or measured by its net income by the United States
(including branch profits Taxes or alternative minimum Tax) and Taxes that are
imposed on or measured by its net income (and franchise or other similar Taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or any political subdivision thereof or, other than solely as a result of making
Advances hereunder, the jurisdiction (or jurisdictions) in which it is otherwise
conducting business or in which it is treated as resident for Tax purposes and,
in the case of each Lender, Taxes that are imposed on or measured by its net
income (and franchise or other similar Taxes imposed in lieu thereof) by the
state or foreign jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof, (ii) any withholding Tax imposed on (x) amounts
payable to the Administrative Agent in its capacity as Administrative Agent, for
its own account, at the time the Administrative Agent becomes the Administrative
Agent or (y) amounts payable to or for the account of any Lender, with respect
to any Tranche, at the time such Lender initially acquires an interest in a Loan
in such Tranche (other than pursuant to a transfer of rights and obligations
under Section 2.09(f)) or such Lender designates a new Applicable Lending
Office, except in each case to the extent that, pursuant to this Section 2.11(a)
or Section 2.11(e), additional amounts with respect to such Tax were payable to
the Administrative Agent’s assignor immediately before the Administrative Agent
became the Administrative Agent or to such Lender’s assignor immediately before
such Lender, with respect to any Tranche, initially acquired an interest in a
Loan in such Tranche or to such Lender immediately before it changed its
Applicable Lending Office, (iii) any Tax attributable to any Lender’s or the
Administrative Agent’s failure or inability (other than any inability as a
result of a change in law) to comply with Section 2.11(g), (iv) any Taxes (other
than Australian interest withholding Tax in respect of an amount of interest
payable under this Agreement) required to be withheld as a result of a direction
or notice under section 260-5 of the Australian Tax Act or section 255 of the
Australian Tax Act, and (v) any Tax imposed pursuant to Sections 1471 through
1474 of the Internal Revenue Code as of the date hereof (or any amended or
successor version that is substantively comparable), including any current or
future implementing Treasury Regulations and administrative pronouncements
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any intergovernmental agreement entered into in
connection with the implementation of such sections of the Internal Revenue Code
and any fiscal or regulatory legislation, rules, or official administrative
practices adopted pursuant to such intergovernmental agreement (collectively,
“FATCA”) (all such excluded Taxes in respect of payments hereunder or under the
Notes being referred to as “Excluded Taxes”, and all Taxes other than Other
Taxes and Excluded Taxes in respect of payments hereunder or under the Notes
being referred to as “Indemnified Taxes”). If any Borrower or the Administrative
Agent shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender or the Administrative Agent,
as the case may be, (i) subject to Sections 2.11(b) and 2.11(c) below, to the
extent such Taxes are Indemnified Taxes, the sum payable by such Borrower shall
be increased as may be necessary so that after such Borrower and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.11) such Lender or
the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
or the Administrative Agent, as the case may be, shall make all such deductions
and (iii) such Borrower or the Administrative Agent, as the case may be, shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

60
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(b)    A payment shall not be increased under subsection (a) above by reason of
a UK Tax Deduction, if on the date on which the payment falls due:
(i)    the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or double
taxation agreement or any published practice or published concession of any
relevant taxing authority; or
(ii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) an officer
of HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK ITA which relates to the payment and that Lender has
received from the UK Borrower making the payment a certified copy of that
Direction; and (B) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made; or
(iii)    the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender has not given a UK Tax Confirmation to the UK Borrower; and
(B) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the UK Borrower, on the basis
that the UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or
(iv)    the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsections (f)(i) and (iv) (as applicable) below.
(c)    A payment shall not be increased under Section 2.11(a) by reason of a
French Tax Deduction, if on the date on which the payment falls due:
(i)    the payment could have been made to the relevant Lender without a French
Tax Deduction if the Lender had been a French Qualifying Lender, but on the date
that Lender is not or has ceased to be a French Qualifying Lender other than as
a result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration or application of) any law or double
taxation agreement, or any published practice or published concession of any
relevant taxing authority; or
(ii)    the relevant Lender is a French Treaty Lender and the Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the French Tax Deduction had that Lender complied with its
obligations under Section 2.11(g),
provided that the exclusion for changes after the date a Lender became a Lender
under this Agreement pursuant to Section 2.11(c)(i) shall not apply in respect
of any French Tax Deduction on a payment made to a Lender if such French Tax
Deduction is imposed solely because this payment is made to an account opened in
the name of or for the benefit of that Lender in a financial institution
situated in a Non-Cooperative Jurisdiction.
(d)    In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies imposed by any governmental authority that arise from any
payment made hereunder or under the Notes or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or any other Loan Document (“Other Taxes”). All payments to be made
by the Loan Parties under or in connection with the Loan Documents have been
calculated without regard to Indirect Tax. If all or part of

61
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




any such payment is the consideration for a taxable supply or otherwise
chargeable with Indirect Tax and if the Administrative Agent or any Lender is
liable to pay such Indirect Tax to the relevant tax authorities then, when the
applicable Loan Party makes the payment (i) it must pay to the Administrative
Agent or the applicable Lender, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax and
(ii) the Administrative Agent or such Lender, as applicable, shall promptly
provide to the applicable Loan Party a tax invoice complying with the relevant
law relating to such Indirect Tax; provided, however, that with respect to the
Sterling Loan, the Euro Loan, the Euro French Loan and any Supplemental Tranche
Loan denominated in Yen, the applicable Lender and not the Administrative Agent
shall provide any such tax invoices to the applicable Loan Party. Where a Loan
Document requires a Loan Party to reimburse the Administrative Agent or any
Lender, as applicable, for any costs or expenses, such Loan Party shall also at
the same time pay and indemnify the Administrative Agent or such Lender, as
applicable, an amount equal to any Indirect Tax incurred by the Administrative
Agent or such Lender, as applicable, in respect of the costs or expenses, save
to the extent that that the Administrative Agent or such Lender, as applicable,
is entitled to repayment or credit in respect of the Indirect Tax. The
Administrative Agent or such Lender, as applicable, will promptly provide to the
applicable Loan Party a tax invoice complying with the relevant law relating to
that Indirect Tax; provided, however, that with respect to the Sterling Loan,
the Euro Loan, the Euro French Loan and any Supplemental Tranche Loan
denominated in Yen, the applicable Lender and not the Administrative Agent shall
provide any such tax invoices to the applicable Loan Party.
(e)    Without duplication of Sections 2.11(a) or 2.11(d) and subject to
Section 2.11(b) and 2.11(c), the Borrowers shall indemnify each Lender and the
Administrative Agent for and hold them harmless against the full amount of
Indemnified Taxes and Other Taxes, and for the full amount of Indemnified Taxes
and Other Taxes imposed on amounts payable under this Section 2.11, imposed on
or paid by such Lender or the Administrative Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and reasonable
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor; provided, however, that the
Borrowers shall not be obligated to make payment to any Lender or the
Administrative Agent, as the case may be, pursuant to this Section 2.11 in
respect of any penalties, interest and other liabilities attributable to
Indemnified Taxes or Other Taxes to the extent such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
of such Lender or the Administrative Agent, as the case may be, as found in a
final, non-appealable judgment of a court of competent jurisdiction.
(f)    As soon as practicable after the date of any payment of Taxes by the
Borrowers to any governmental authority pursuant to this Section 2.11, the
Borrowers shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrowers reasonably satisfactory to the Administrative Agent.
(g)    (i) Any Lender (which, for purposes of this Section 2.11(g) shall include
the Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, upon becoming a party to
this Agreement and at the time or times reasonably requested by any Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
and each UK Treaty Lender and each UK Borrower which makes a payment to which
such Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for such UK Borrower to obtain authorization to make such
payment without a UK Tax Deduction. In addition, any Lender, upon becoming a
party to this Agreement and if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such entity is subject to withholding or information reporting
requirements with respect to such Lender. Notwithstanding the foregoing, if any

62
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




form or document referred to in this subsection (g) (other than any form or
document referred to in subsection (g)(ii)(A), (B) or (D) of this Section 2.11)
requires the disclosure of information that the applicable Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Borrowers and shall not be obligated to include in such form or document such
confidential information.
(ii)    Without limiting the generality of the foregoing: (A) any Lender that is
a U.S. person (as defined in Section 7701(a)(30) of the Internal Revenue Code)
shall deliver to the Borrowers and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), duly completed and signed copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding; (B) each Lender that is not a U.S. person (as defined in
Section 7701(a)(30) of the Internal Revenue Code) (each, a “Foreign Lender”)
shall, to the extent that it is legally entitled to do so, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender, and on the Transfer Date with respect to the Assignment and Acceptance
or the date of the Lender Accession Agreement pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
requested in writing by the Borrowers or the Administrative Agent (but only so
long thereafter as such Lender remains lawfully able to do so), provide each of
the Administrative Agent and the Borrowers (1) in the case of a Foreign Lender
that is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (x) a statement in a form agreed to between the Administrative
Agent and the Borrowers to the effect that such Lender is eligible for a
complete exemption from withholding of United States Taxes under Section 871(h)
or 881(c) of the Internal Revenue Code, and (y) two duly completed and signed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E or successor and
related applicable form; or (2) in the case of a Foreign Lender that cannot
comply with the requirements of clause (1) hereof, two duly completed and signed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (claiming an
exemption from or a reduction in United States withholding tax under an
applicable treaty) or its successor form, Form W-8ECI (claiming an exemption
from United States withholding tax as effectively connected income) or its
successor form, or Form W-8IMY (together with any supporting documentation) or
its successor form, and related applicable forms, as the case may be; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), duly completed
and signed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and (D) if a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by any Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this
subsection (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

63
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(iii)    Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption from or reduction of Taxes.
(iv)    A UK Treaty Lender that holds a passport under the HM Revenue & Customs
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm in writing its scheme reference number and its
jurisdiction of tax residence to any UK Borrower and the Administrative Agent,
and, having done so, that Lender shall be under no obligation pursuant to
subsection (i) above in respect of an Advance to any such UK Borrower. If a UK
Treaty Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with this subsection (iv) and: (a) a UK Borrower
making a payment to that Lender has not made a UK Borrower DTTP Filing in
respect of that Lender; or (b) a UK Borrower making a payment to that Lender has
made a UK Borrower DTTP Filing but (A) that UK Borrower DTTP Filing has been
rejected by HM Revenue & Customs; or (B) HM Revenue & Customs have not given the
UK Borrower authority to make payments to that Lender without a UK Tax Deduction
within 60 days of the date of the UK Borrower DTTP Filing, and in each case, the
UK Borrower has notified that Lender in writing, that Lender and the UK Borrower
shall co-operate in completing any procedural formalities necessary for that UK
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.
(v)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsection (iv) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Loan(s) unless that Lender otherwise agrees.
(vi)    A UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.
(vii)    A UK Qualifying Non-Bank Lender which becomes a party to this Agreement
gives a UK Tax Confirmation to any UK Borrower by entering into this Agreement.
A UK Qualifying Non-Bank Lender shall promptly notify any UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.
(viii)    Each Lender in respect of a UK Borrower which becomes a party to this
Agreement after the date of this Agreement shall indicate in the Assignment and
Acceptance, and for the benefit of the Administrative Agent and without
liability to any Borrower, which of the following categories it falls in:
(A) not a UK Qualifying Lender; (B) a UK Qualifying Lender (other than a UK
Treaty Lender); or (C) a UK Treaty Lender. If a Lender fails to indicate its
status in accordance with this subsection (viii) then such Lender shall be
treated for the purposes of this Agreement (including by each UK Borrower) as if
it is not a UK Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform each UK Borrower).
(ix)    Each Lender which becomes a Party to this Agreement after the date of
this Agreement shall indicate, in the transfer agreement which it executes on
becoming a Party, and for the benefit of the Agent, which of the following
categories it falls in: (A) not a French Qualifying Lender; (B) a French
Qualifying Lender (other than a French Treaty Lender); or (C) a French Treaty
Lender. If such new Lender fails to indicate its status in accordance with this
Section 2.11(g)(ix) then such new Lender shall be treated for the purposes of
this Agreement as if it is not a French Qualifying Lender until such time as it
notifies the Agent which category applies (and the Agent, upon receipt of such
notification, shall inform the Operating Partnership). For the avoidance of
doubt, a transfer agreement shall not be invalidated by any failure of a Lender
to comply with this Section 2.11(g)(ix).

64
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, (x) be
otherwise disadvantageous to such Lender or (y) subject such Lender to any
material unreimbursed cost or expense. If any amount payable under this
Agreement by a French Borrower becomes not deductible from that Borrower’s
taxable income for French tax purposes by reason of that amount being (i) paid
or accrued to a Lender incorporated, domiciled, established or acting through a
Lending Office situated in a Non-Cooperative Jurisdiction or (ii) paid to an
account opened in the name of or for the benefit of that Lender in a financial
institution situated in a Non-Cooperative Jurisdiction, then such Lender will
use reasonable efforts to mitigate such issues including by designating a
different Lending Office for each affected Loan if such designation would avoid
the need for, or reduce the amount of, such compensation and would not be
otherwise disadvantageous to such Lender.
(i)    If any Lender or the Administrative Agent receives a refund of Taxes or
Other Taxes paid by any Borrower or for which the Borrowers have indemnified any
Lender or the Administrative Agent, as the case may be, pursuant to this
Section 2.11, then such Lender or the Administrative Agent, as applicable, shall
pay such amount, net of any reasonable expenses incurred by such Lender or the
Administrative Agent, to the Borrowers as soon as practicable. Notwithstanding
the foregoing, (i) the Borrowers shall not be entitled to review the tax records
or financial information of any Lender or the Administrative Agent and
(ii) neither the Administrative Agent nor any Lender shall have any obligation
to pursue (and no Loan Party shall have any right to assert) any refund of Taxes
or Other Taxes that may be paid by the Borrowers.
(j)    To the extent permitted under the Internal Revenue Code and the
applicable Treasury Regulations, the Administrative Agent shall (i) act as the
withholding agent solely with respect to the U.S. Dollar Loan, the Euro Loan,
the Euro French Loan, the Sterling Loan and the 7-Year Term Loan contemplated by
the Loan Documents, taking into account that each of the Borrowers (other than
the Operating Partnership, the Initial Euro Borrower and the Initial Hong Kong
Borrower) as of the date hereof is intended to be treated as an entity
disregarded as separate from the Operating Partnership for U.S. federal income
tax purposes and (ii) prepare and file (on behalf of the Borrowers), and furnish
to the applicable Lenders, any required Internal Revenue Service Form 1042-S
with respect to the U.S. Dollar Loan, the Euro Loan, the Euro French Loan, the
Sterling Loan and the 7-Year Term Loan. Except as provided in the preceding
sentence, the Administrative Agent (including, for this purpose, the Persons
included in this Section 2.11(j)) shall not act as withholding agent (within the
meaning of the Internal Revenue Code and the applicable Treasury Regulations)
with respect to any Tranche, provided, however, that if in the future, the
Administrative Agent or an affiliate of the Administrative Agent that is a U.S.
Person for U.S. federal income tax purposes administers another Tranche, the
Administrative Agent or such affiliate shall (i) act as withholding agent
(within the meaning of the Internal Revenue Code and the applicable Treasury
Regulations) with respect to such Tranche as required by law and (ii) prepare
and file (on behalf of the Borrowers), and furnish to the applicable Lenders,
any required Internal Revenue Service Form 1042-S with respect to such Tranche.
The Administrative Agent and the Borrowers further agree to mutually cooperate
and furnish or cause to be furnished upon request, as promptly as practicable,
such information and assistance reasonably necessary for the filing of all Tax
returns and complying with all Tax withholding and information reporting
requirements. With respect to each Tranche and each Borrower, the Administrative
Agent agrees to provide the Borrowers information regarding the interest,
principal, fees or other amounts payable to each Person pursuant to the Loan
Documents by January 31 of each year following the year during which such
payment was made.
(k)    For purposes of this Section 2.11 (except for purposes of the first
sentence of paragraph (i)), references to the Administrative Agent shall include
any Affiliate or sub-agent of the Administrative Agent, in each case performing
any duties or obligations of the Administrative Agent. For purposes of this
Section 2.11, the term “applicable law” includes FATCA.

65
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




SECTION 2.12    Sharing of Payments, Etc. (a) Sharing Within Each Tranche.
Subject to the provisions of Section 2.10(g), if, in connection with any
particular Tranche, any Applicable Lender Party shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Applicable
Lender Party with respect to such Tranche under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Applicable Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Applicable
Lender Parties with respect to such Tranche under the Loan Documents at such
time) of payments on account of the Obligations due and payable to all such
Applicable Lender Parties under the Loan Documents at such time obtained by all
such Applicable Lender Parties at such time or (b) on account of Obligations
owing (but not due and payable) to such Applicable Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Applicable Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all such Applicable Lender Parties hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all such Applicable Lender Parties under the Loan Documents at such time
obtained by all of such Applicable Lender Parties at such time, such Applicable
Lender Party shall forthwith purchase from such other Applicable Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Applicable Lender Party to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender Party, such purchase
from each other Applicable Lender Party shall be rescinded and such other
Applicable Lender Party shall repay to the purchasing Applicable Lender Party
the purchase price to the extent of such Applicable Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such Applicable
Lender Party to (ii) the aggregate purchase price paid to all Applicable Lender
Parties) of such recovery together with an amount equal to such Applicable
Lender Party’s ratable share (according to the proportion of (i) the amount of
such other Applicable Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Applicable Lender Party) of any interest or
other amount paid or payable by the purchasing Applicable Lender Party in
respect of the total amount so recovered. The Borrowers agree that any
Applicable Lender Party so purchasing an interest or participating interest from
another Applicable Lender Party pursuant to this Section 2.12(a) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Applicable Lender Party were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.
(b)    Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.12(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in a
Committed Foreign Currency into Dollars pursuant to Section 2.10(g), subject to
the provisions of Section 2.10(g), if any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender under
the Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all the Lenders at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender at such time to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the

66
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (i) the purchase
price paid to such Lender to (ii) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrowers agree that any Lender
so purchasing an interest or participating interest from another Lender pursuant
to this Section 2.12(b) may, to the fullest extent permitted by law, exercise
all its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such interest
or participating interest, as the case may be.
SECTION 2.13    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrowers agree that they shall use such proceeds) solely for the
acquisition, development and redevelopment of Assets, for repayment of Debt, for
working capital and for other general corporate purposes of the Parent
Guarantor, the Borrowers and their respective Subsidiaries. The Borrowers will
not directly or knowingly indirectly use the proceeds of the Advances, or lend,
contribute or otherwise make available to any Subsidiary, joint venture partner
or other Person such extensions of credit or proceeds, (A) to fund any
activities or businesses of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (B) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Facility,
whether as underwriter, advisor, investor, or otherwise) or any Anti-Corruption
Laws.
SECTION 2.14    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrowers agree that upon
notice by any Lender to any Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the applicable Borrower shall promptly
execute and deliver to such Lender, with a copy to the Administrative Agent, a
Note, in substantially the form of Exhibit A hereto, payable to such Lender in a
principal amount equal to the Commitment of such Lender. All references to Notes
in the Loan Documents shall mean Notes, if any, to the extent issued hereunder.
In the event and to the extent that any provisions of any Note shall conflict
with this Agreement, the provisions of this Agreement shall govern.
(b)    The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) may include a control account and a subsidiary account for each
Lender. In each account with respect to each Lender (including the control
account and subsidiary account, if applicable) there shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance and Lender Accession
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrowers hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the

67
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement. It is the intention of the
parties hereto that the Advances will be treated as in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code (and any other relevant or successor provisions of the Internal Revenue
Code).
SECTION 2.15    Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Commitments by not less than the Increase Minimum in
the aggregate (each such proposed increase, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the applicable
scheduled Maturity Date then in effect (the “Increase Date”) as specified in the
related notice to the Administrative Agent; provided, however, that (i) in no
event shall the aggregate amount of the Commitments in respect of both Term
Loans (including the Equivalent thereof in Dollars with respect to any
Commitments denominated in currencies other than Dollars) on any Increase Date
exceed $1,800,000,000, (ii) on the date of any request by the Borrowers for a
Commitment Increase and on the related Increase Date, the conditions set forth
in Sections 3.01(a)(i) and 3.02 shall be satisfied and (iii) the Borrowers’
notice to the Administrative Agent shall indicate the affected Tranche or
Tranches and the proposed allocation of each such Commitment Increase among the
affected Commitments (each, an “Apportioned Commitment Increase”).
(b)    The Administrative Agent shall promptly notify the Lenders and such
Eligible Assignees as are designated by the Borrowers of each request by the
Borrowers for a Commitment Increase, which notice shall include (i) the proposed
amounts of the Commitment Increase and each Apportioned Commitment Increase,
(ii) the proposed Increase Date and (iii) the date by which Lenders and such
Eligible Assignees wishing to participate in the Commitment Increase must commit
to an increase in the amount of their respective Commitments or to establish
their Commitments, as applicable (the “Commitment Date”). Each Lender and
Eligible Assignee that is willing to participate in such requested Commitment
Increase (each, an “Increasing Lender”) shall, in its sole discretion, give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase or establish, as applicable, each
applicable Commitment of such Lender (each, an “Increased Commitment Amount”).
If the Lenders and such Eligible Assignees notify the Administrative Agent that
they are willing to increase (or establish, as applicable) the amount of their
respective applicable Commitments by an aggregate amount that exceeds the amount
of the requested Apportioned Commitment Increase relating to such Commitments,
the requested Apportioned Commitment Increase shall be allocated to each Lender
and Eligible Assignee willing to participate therein in such manner as is agreed
to by the Borrowers and the Administrative Agent. For avoidance of doubt, each
Lender’s sole right to approve or consent to any Commitment Increase shall be
its right to determine whether to participate, or not to participate, in any
Commitment Increase in its sole discretion as provided in this Section 2.15(b).
(c)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders and Eligible
Assignees are willing to participate in the requested Commitment Increase;
provided, however, that the Commitment of each such Eligible Assignee shall be
in an amount of the Commitment Increase Minimum or an integral multiple in
excess thereof of $1,000,000 (or the Equivalent thereof in a Committed Foreign
Currency), or, if less than the Commitment Increase Minimum, the amount of the
requested Commitment Increase that has not been committed to by the Lenders or
such Eligible Assignees as of the applicable Commitment Date.

68
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(d)    On each Increase Date, (x) each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with
Section 2.15(b) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Commitment shall
be governed by the terms and provisions of this Agreement and (y) the applicable
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.15(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Operating Partnership and the Administrative Agent
(each, a “Lender Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the applicable Borrower; and
(ii)    confirmation from each Increasing Lender (acknowledged by the Operating
Partnership on behalf of the Loan Parties) of the increase in the amount of its
applicable Commitment (and the allocation thereof among the applicable
Commitments that are increasing) in a writing satisfactory to the Operating
Partnership and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrowers, on or before the Increase Agent Notice Deadline, by telex,
e-mail or facsimile, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.
(e)    If in connection with the transactions described in this Section 2.15 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.
SECTION 2.16    Supplemental Tranches. (a) The Borrowers may from time to time
request (each such request, a “Supplemental Tranche Request”) certain Lenders
and Eligible Assignees to provide one or more supplemental tranches for Advances
in respect of the 5-Year Term Loan in an amount of at least $25,000,000 (or the
Equivalent thereof in a foreign currency) (or such lesser amount as the
Administrative Agent may agree) per tranche in a currency (each, a “Supplemental
Currency”) that is not included as a Committed Foreign Currency at the time of
such Supplemental Tranche Request (each such new tranche, a “Supplemental
Tranche”). For the avoidance of doubt, the Primary Currency of any Supplemental
Tranche may or may not be in Dollars. Each Supplemental Tranche Request shall be
made in the form of an addendum substantially in the form of Exhibit F (a
“Supplemental Addendum”) and sent to the Administrative Agent and shall set
forth (i) the proposed currency of such Supplemental Tranche, (ii) the proposed
existing Borrower or Borrowers and/or the proposed Additional Borrower or
Additional Borrowers that will be the proposed Supplemental Borrower with
respect to the Supplemental Tranche, (iii) the proposed interest types and rates
for such Supplemental Tranche, (iv) any other specific terms of such
Supplemental Tranche that the Borrowers deem necessary and (v) the other matters
set forth on the form of Supplemental Addendum, provided that the maturity date
of any Advance under any Supplemental Tranche shall not be later than the
Maturity Date in respect of the 5-Year Term Loan. As a condition precedent to
the addition of a Supplemental Tranche to this Agreement: (i) each Lender
providing a Supplemental Tranche Commitment with respect to the applicable
Supplemental Tranche must be able to make Advances in the Supplemental Currency
in accordance with applicable laws and regulations; (ii) each Lender providing a
Supplemental Tranche Commitment with respect to such Supplemental Tranche and
the Administrative Agent must execute the requested Supplemental Addendum;
(iii) each of the proposed Supplemental Borrowers under such Supplemental
Tranche shall be an existing Borrower or an Additional Borrower with regard to
such Supplemental Tranche and each such Supplemental Borrower

69
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




and each other Loan Party shall execute the Supplemental Addendum, and (iv) any
other documents or certificates that shall be reasonably requested by the
Administrative Agent in connection with the addition of the Supplemental Tranche
shall have been delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent. Subject to the provisions
of Section 2.15 and this Section 2.16, each Supplemental Tranche shall be
committed to by Lenders pursuant to an increase in Commitments pursuant to
Section 2.15. No Lender shall be obligated to make a Supplemental Tranche
Commitment and a Lender may agree to do so in its sole discretion. For avoidance
of doubt, each Lender’s sole right to approve or consent to any Supplemental
Tranche Commitment shall be its right to determine whether to participate, or
not to participate, in any Supplemental Tranche Commitment in its sole
discretion as provided in this Section 2.16. If a Supplemental Tranche Request
is accepted in accordance with this Section 2.16, the Administrative Agent and
the applicable Borrower shall determine the effective date of such Supplemental
Tranche (the “Supplemental Tranche Effective Date”), the final allocation of
such Supplemental Tranche and any other terms of such Supplemental Tranche. The
Administrative Agent shall promptly distribute a revised Schedule IB to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date. Promptly after a Supplemental Tranche
Request, if the Administrative Agent cannot act as the funding agent therefor,
the Operating Partnership shall, subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed) appoint the
proposed funding agent for the requested Supplemental Tranche. Each such funding
agent shall (A) execute the applicable Supplemental Addendum and (B) administer
the applicable Supplemental Tranche and, in connection therewith, shall have
authority consistent with the authority of the Administrative Agent hereunder in
respect of the Administrative Agent’s administration of the Facility; provided,
however, that no such funding agent shall be authorized to take any enforcement
action unless and except to the extent expressly authorized in writing by the
Administrative Agent. Each such funding agent shall be entitled to the benefits
of Section 9.04 to the same extent as the Administrative Agent.
(b)    Notwithstanding any provision of this Agreement to the contrary, if there
are no Euro Commitments as of the Closing Date, the Borrowers shall not utilize
any portion of the Euro Loan until such time as (i) the Borrowers shall have
complied with the provisions of Section 2.16(a) above, mutatis mutandis, with
respect to the Euro Loan to the Administrative Agent’s reasonable satisfaction,
(ii) the applicable Euro Borrower or Euro Borrowers shall have complied in all
respects with Section 5.01(p) to qualify hereunder as Borrowers in respect of
the Euro Loan, and (iii) the Euro Lenders shall have issued commitments in
respect of the Euro Loan.
SECTION 2.17    Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, then any amount paid by a Borrower or
otherwise received by the Administrative Agent for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until the termination of the Commitments
and payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second to the payment of any amounts owing by such Defaulting Lender
to the Non-Defaulting Lenders under this Agreement, ratably among them in
accordance with the amounts of such amounts then due and payable to them; third,
as the Operating Partnership may request to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
provided that no Default or Event of Default then exists; fourth, if so
determined by the Administrative Agent and the Operating Partnership, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
fifth, so long as no Default or Event of Default then exists, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, after the termination of the Commitments and payment in
full of all Obligations, to

70
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct. Notwithstanding the foregoing,
after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may apply any such amount in accordance with
Section 2.10(g).
(b)    If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lenders in the same Tranche and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Applicable Pro Rata Share of the Lenders in the applicable Tranche to
be on a pro rata basis in accordance with their respective Commitments whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Applicable Pro Rata Share of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
ARTICLE III    
CONDITIONS OF LENDING
SECTION 3.01    Conditions Precedent to Initial Borrowing. The obligation of
each Lender to make an Advance on the occasion of the initial Borrowing
hereunder is subject to the satisfaction of the following conditions precedent
before or concurrently with the initial Borrowing:
(b)    Except as otherwise set forth in the Post-Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the initial
Borrowing the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the items specified in clauses (i) and (ii) below) in
sufficient copies for each Lender:
(ii)    A Note payable to each Lender requesting the same.
(iii)    Completed requests for information, dated on or before the date of the
initial Borrowing, listing all effective financing statements (or equivalent
filings) filed in the jurisdictions that the Administrative Agent may deem
necessary or desirable that name any Loan Party as debtor, together with copies
of such other financing statements, and evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable have been taken
(including, without limitation, receipt of duly executed payoff letters and UCC
termination statements (or equivalent filings)).
(iv)    Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each general partner or managing member (if any) of each Loan
Party (or extracts thereof in the case of the Initial Australia Borrower)
approving the transactions contemplated by the Loan Documents and each Loan
Document to which it is or is to be a party, and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it is or is to be a party.
(v)    A copy of a certificate of the Secretary of State (or equivalent
authority (if any)) of the jurisdiction of incorporation, organization or
formation of each Loan Party and of each general partner or managing member (if
any) of each Loan Party, dated

71
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




reasonably near the Closing Date, certifying, if and to the extent such
certification is generally available for entities of the type of such Loan
Party, (A) as to a true and complete copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office and (2) to the extent
available, such Loan Party, general partner or managing member, as the case may
be, has paid all franchise taxes to the date of such certificate and (C) such
Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing (if a concept of good
standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) or presently subsisting under the
laws of the jurisdiction of its incorporation, organization or formation.
(vi)    A copy of a certificate of the Secretary of State (or equivalent
authority (if any)) of each jurisdiction in which any Loan Party or any general
partner or managing member of a Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect, dated reasonably near (but
prior to) the Closing Date, stating, with respect to each such Loan Party,
general partner or managing member, that such Loan Party, general partner or
managing member, as the case may be, is duly qualified and in good standing (if
a concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited partnership or limited liability company in such State and
has filed all annual reports required to be filed to the date of such
certificate.
(vii)    A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President and its Secretary or any Assistant Secretary or, with respect to
Loan Parties that are Foreign Subsidiaries, any authorized signatory (or those
of its general partner or managing member, if applicable), or in the case of a
Loan Party organized in Japan, corporate seal, dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
initial Borrowing), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in
Section 3.01(a)(iv), (B) a true and complete copy of the bylaws, memorandum and
articles of association, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the initial Borrowing,
(C) the due incorporation, organization or formation and good standing (if a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) or valid existence
of such Loan Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the laws
of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the accuracy in all
material respects of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the initial Borrowing (except
to the extent such representations and warranties relate to an earlier date, in
which such representations and

72
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




warranties shall be true and correct in all material respects on or as of such
earlier date) and (E) the absence of any event occurring and continuing, or
resulting from the initial Borrowing, that constitutes a Default.
(viii)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, with respect to Loan Parties that are Foreign Subsidiaries, any
authorized signatory (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures (or in the case
of a Loan Party organized in Japan executing by corporate seal, (i) a
certificate of seal and a certificate of full registry records both of which
have been issued by the competent legal affairs bureau within three months
before the date of the applicable officer’s certificate and (ii) a seal
registration form (in the form prescribed by the Administrative Agent)) of the
officers or other authorized signatories of such Loan Party , or of the general
partner or managing member of such Loan Party, authorized to sign each Loan
Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder.
(ix)    The audited Consolidated annual financial statements for the year ending
December 31, 2014 of the Parent Guarantor and interim financial statements dated
the end of the most recent fiscal quarter for which financial statements are
available.
(x)    Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lenders shall have reasonably requested.
(xi)    Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties that satisfies the requirements of Section 5.01(d)).
(xii)    An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xiii)    An opinion of Latham & Watkins LLP, counsel for the Loan Parties,
relating to the Initial French Borrower, in form and substance satisfactory to
the Administrative Agent.
(xiv)    An opinion of White & Case LLP, Japanese counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.
(xv)    An opinion of Venable LLP, Maryland counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xvi)    An opinion of Drew & Napier LLC, Singapore counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.
(xvii)    An opinion of Walkers, British Virgin Islands counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.
(xviii)    An opinion of Gilbert + Tobin, Australian counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.
(xix)    An opinion of Brodies LLP, Scottish counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.
(xx)    An opinion of Conyers Dill & Pearman, Mauritius counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

73
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(xxi)    An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.
(xxii)    A breakage indemnity letter agreement, dated not later than the
earliest applicable Notice of Borrowing Deadline, executed by the Borrowers in
form and substance satisfactory to the Administrative Agent.
(xxiii)    One or more Notices of Borrowing, each dated not later than the
applicable Notice of Borrowing Deadline and specifying the Initial Borrowing
Date as the date of the proposed Borrowing.
(xxiv)    An Unencumbered Assets Certificate prepared on a pro forma basis to
account for any acquisitions, dispositions or reclassifications of Assets, and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since September 30, 2015.
(xxv)    [Reserved.]
(xxvi)    A letter from the Initial Process Agent addressed to the
Administrative Agent confirming its agreement to act as the Initial Process
Agent for the purposes of Section 9.12(c).
(xxvii)    With respect to each Borrower that is a TMK, (x) a certified copy of
such Borrower’s business commencement notification (gyoumu kaishi todoke)
(including the asset liquidation plan and other attachments) affixed with a
receipt stamp of the director of the competent local finance bureau, (y) copies
of any modification (if any) to the asset liquidation plan since the date of
filing of such business commencement notification affixed with a receipt stamp
of the director of the competent local finance bureau, and (z) a valid and
current asset liquidation plan (affixed with a receipt stamp of the director of
the competent local finance bureau if it has been submitted to the competent
local finance bureau).
(c)    The Lenders shall be satisfied with any change to the corporate and legal
structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2014, including any changes to the terms and conditions of the
charter and bylaws, memorandum and articles of association, operating agreement,
partnership agreement or other governing document of any Loan Party occurring
after December 31, 2014.
(d)    The Lenders shall be satisfied that (1) all Existing Debt (including,
without limitation, all Debt under the Existing Loan Agreement), other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and (2) all commitments under the Existing Loan
Agreement have been terminated.
(e)    Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no material adverse change in the
business or financial condition of the Parent Guarantor and its Subsidiaries
taken as a whole since December 31, 2014.
(f)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.
(g)    All material governmental and third party consents and approvals
necessary in connection with the transactions contemplated by the Loan Documents
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain

74
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




in effect, and no law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes materially adverse
conditions upon the transactions contemplated by the Loan Documents.
(h)    There exists no default or event of default under any of the Other Senior
Debt Documents on the part of the Operating Partnership or any Affiliate
thereof.
(i)    The Borrowers shall have paid all accrued fees of the Administrative
Agent and the Lenders and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent, subject to the terms of the Fee Letter).
SECTION 3.02    Conditions Precedent to all Advances. The obligation of each
Lender to make any Advance, including pursuant to Section 2.01(a) or following a
Commitment Increase pursuant to Section 2.15, shall be subject to the conditions
precedent that on the date of such Borrowing, the following statements shall be
true and the Administrative Agent shall have received, for the account of each
Lender:
(a)    a Notice of Borrowing prior to the Notice of Borrowing Deadline (and the
Administrative Agent shall provide each relevant Lender with prompt notice
thereof by e-mail, telex or facsimile);
(b)    a certificate (which, at the election of the Borrowers, may be included
within the Notice of Borrowing) signed by a duly authorized officer or
authorized signatory of the applicable Borrower, dated the date of such
Borrowing stating that:
(i)    the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of such date, before and
after giving effect to such Borrowing and the application of the proceeds
therefrom, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date));
(ii)    no Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or the application of the proceeds therefrom; and
(iii)    for each Advance, (A) the Maximum Unsecured Debt Percentage of Total
Unencumbered Asset Value equals or exceeds the Unsecured Debt that will be
outstanding after giving effect to such Advance and (B) before and after giving
effect to such Advance, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04;
(c)    in the case of any Borrowing, increase or creation in respect of the Yen
Loan by any Borrower that is a TMK, the Administrative Agent shall have received
a valid and current asset liquidation plan with respect to such TMK, including
any modification thereof (affixed with a receipt stamp of the director of the
competent local finance bureau if it has been submitted to the competent local
finance bureau) reflecting such Borrowing, increase or creation; and
(d)    such other approvals or documents as any Lender through the
Administrative Agent may reasonably request in order to confirm (i) the accuracy
of the Loan Parties’ representations and warranties contained in the Loan
Documents, (ii) the Loan Parties’ timely compliance with the terms, covenants
and agreements set forth in the Loan Documents, (iii) the absence of any Default
and (iv) the rights and remedies of the Secured Parties or the ability of the
Loan Parties to perform their Obligations.

75
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




SECTION 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01    Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
(e)    Each Loan Party and each general partner or managing member, if any, of
each Loan Party (i) is a corporation, limited liability company or partnership
duly incorporated, organized or formed, validly existing and in good standing
(to the extent that a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
under the laws of the jurisdiction of its incorporation, organization or
formation, (ii) is duly qualified and in good standing (to the extent that a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed would not be reasonably likely to have a Material Adverse Effect
and (iii) has all requisite corporate, limited liability company or partnership
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted. The
Parent Guarantor is organized in conformity with the requirements for
qualification as a REIT under the Internal Revenue Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Internal Revenue Code. All of the outstanding Equity Interests
in the Parent Guarantor have been validly issued, are fully paid and
non-assessable, all of the general partner Equity Interests in the Operating
Partnership are owned by the Parent Guarantor, and all such general partner
Equity Interests are owned by the Parent Guarantor free and clear of all Liens.
(f)    All of the outstanding Equity Interests in each Loan Party’s Subsidiaries
have been validly issued, are fully paid and non‑assessable and, to the extent
owned by such Loan Party or one or more of its Subsidiaries, are owned by such
Loan Party or Subsidiaries free and clear of all Liens (other than Liens on
Equity Interests in Subsidiaries securing Debt that is not prohibited
hereunder).
(g)    The execution and delivery by each Loan Party and of each general partner
or managing member (if any) of each Loan Party of each Loan Document to which it
is or is to be a party, and the performance of its obligations thereunder, and
the consummation of the transactions contemplated by the Loan Documents, are
within the corporate, limited liability company or partnership powers of such
Loan Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract binding on or affecting any Loan Party or any of its Subsidiaries or
any of their properties, or any general

76
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




partner or managing member of any Loan Party or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. No Loan Party or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
Material Contract, the violation or breach of which would be reasonably likely
to have a Material Adverse Effect.
(h)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by any Loan Party or any general partner or managing member of any
Loan Party of any Loan Document to which it is or is to be a party or for the
consummation of the transactions contemplated by the Loan Documents and the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect.
(i)    This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or similar laws affecting creditors’
rights generally and by general principles of equity.
(j)    Except as set forth in the reports delivered to the Administrative Agent
pursuant to Section 5.03(h), there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action to any Loan Party’s knowledge, pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect or (ii) would reasonably be expected
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.
(k)    The Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at December 31, 2014 and the related Consolidated statement of
income and Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of KPMG
LLP, independent public accountants, and the Consolidated balance sheet of the
Parent Guarantor as at September 30, 2015, and the related Consolidated
statement of income and Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the nine months then ended, copies of which
have been furnished to each Lender, fairly present, subject, in the case of such
balance sheet as at September 30, 2015, and such statements of income and cash
flows for the nine months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
and its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
since December 31, 2014, there has been no Material Adverse Change.
(l)    The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lenders pursuant to Section 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts.

77
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(m)    Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of the
circumstances under which they were made.
(n)    No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used, directly or indirectly, whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or to refund
indebtedness originally incurred for such purpose.
(o)    Neither any Loan Party nor any of its Subsidiaries nor any general
partner or managing member of any Loan Party, as applicable, is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Without limiting the generality of the
foregoing, each Loan Party and each of its Subsidiaries and each general partner
or managing member of any Loan Party, as applicable: (i) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face-amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding forty percent (40%) of the value of such company’s total
assets (exclusive of government securities and cash items) on an unconsolidated
basis; (iv) has not in the past been engaged in the business of issuing
face-amount certificates of the installment type; and (v) does not have any
outstanding face-amount certificates of the installment type. Neither the making
of any Advances, nor the application of the proceeds or repayment thereof by any
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
(p)    Each of the Assets listed on the schedule of Unencumbered Assets
delivered to the Administrative Agent in connection with the Closing Date (as
updated from time to time in accordance with Section 5.03(d)) satisfies all
Unencumbered Asset Conditions, except to the extent as otherwise set forth
herein or waived in writing by the Required Lenders. The Loan Parties are the
legal and beneficial owners of the Unencumbered Assets free and clear of any
Lien, except for the Liens permitted under the Loan Documents.
(q)    [Reserved]
(r)    Set forth on Schedule 4.01(n) hereto is a complete and accurate list of
all Surviving Debt of each Loan Party and its Subsidiaries (other than
intercompany Debt) as of the date set forth on Schedule 4.01(n) having a
principal amount of at least $10,000,000 and showing as of such date the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor, and from such date to the Closing Date
except as set forth on Schedule 4.01(n) there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
such Surviving Debt (other than payments of principal and interest in accordance
with the documents governing such Debt).
(s)    Each Loan Party and its Subsidiaries has good, marketable and insurable
fee simple title to, or valid trust beneficiary interests or leasehold interests
in, all material Real

78
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Property owned or leased by such Loan Party or any such Subsidiary, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents.
(t)    (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, there is no past non‑compliance with such
Environmental Laws and Environmental Permits that has resulted in any ongoing
material costs or obligations or that is reasonably expected to result in any
future material costs or obligations, and no circumstances exist that (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.
(ii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or any analogous foreign, state or local list or is adjacent to any such
property; (B) there are no and never have been any underground or above ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries that is reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries; (C) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (D) Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.
(iii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
(u)    Each Loan Party and each Subsidiary is in compliance with the
requirements of all Laws (including, without limitation, the Securities Act and
the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and “Blue Sky” laws) applicable to it and its
business, where the failure to so comply would reasonably be expected to have a
Material Adverse Effect.
(v)    Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.
(w)    Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan

79
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business and financial condition of such other
Loan Party.
(x)    The Parent Guarantor is, individually and together with its Subsidiaries,
Solvent and each Borrower is Solvent.
(y)    (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.
(ii)    Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and, following a request by the Administrative Agent,
furnished to the Administrative Agent, is complete and accurate in all material
respects and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no change in such funding status that has
resulted in or would reasonably be expected to result in a Material Adverse
Effect.
(iii)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.
(iv)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.
(z)    No Borrower organized or doing business under the laws of Japan is (i) a
gang (boryokudan); (ii) a gang member; (iii) a person for whom five (5) years
have not passed since ceasing to be a gang member; (iv) an associate gang
member; (v) a gang-related company; (vi) a corporate extortionist (sokaiya);
(vii) a rogue adopting social movements as its slogan; (viii) a violent force
with special knowledge, in each case as defined in the “Manual of Measures
against Organized Crime” (soshikihanzai taisaku youkou) by the National Police
Agency of Japan); or (ix) another person or entity similar to any of the above
(collectively, “Anti-Social Forces”); nor does any Loan Party have any
(i) relationships by which its management is considered to be controlled by
Anti-Social Forces; (ii) relationships by which Anti-Social Forces are
considered to be involved substantially in its management; (iii) relationships
by which it is considered to unlawfully utilize Anti-Social Forces for the
purpose of securing unjust advantage for itself or any third party or of causing
damage to any third party; (iv) relationships by which it is considered to offer
funds or provide benefits to Anti-Social Forces; or (v) officers or persons
involved substantially in its management having socially condemnable
relationships with Anti-Social Forces.
(aa)    (i)    None of the Loan Parties or any of their respective Subsidiaries
or, to the knowledge of each Loan Party, any director, officer, employee, agent
or Affiliate of any Loan Party or any of its respective Subsidiaries, is a
Person that is, or is owned or controlled by Persons that are: (A) the target of
any sanctions administered or enforced by the U.S. government, including the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or the Australian Department of Foreign Affairs
and Trade (collectively,

80
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




“Sanctions”), or (B) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions.
(ii)    None of the Loan Parties or any of their respective Subsidiaries have
within the preceding five years knowingly engaged in, or are now knowingly
engaged in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was, or whose
government is or was, the subject of Sanctions.
(iii)    None of the Loan Parties or any of their respective Subsidiaries or, to
the knowledge of each Loan Party, any director, officer, employee, agent or
Affiliate thereof, is in violation in any material respect of any
Anti‑Corruption Laws.
ARTICLE V    
COVENANTS OF THE LOAN PARTIES
SECTION 5.01    Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Loan Parties nor any of their Subsidiaries shall be required to pay
or discharge any such tax, assessment, charge or claim that is the subject of a
Good Faith Contest, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
(c)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonable steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non‑compliance would not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same would not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.
(d)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such

81
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Loan Party or such Subsidiaries operate.
(e)    Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(b) or (c) below).Each Borrower (other
than the Operating Partnership) shall at all times be a Subsidiary of the
Operating Partnership. If at any time an event shall occur that would result in
a Borrower (other than the Operating Partnership) no longer being a Subsidiary
of the Operating Partnership, then prior to the occurrence of such event the
Operating Partnership shall cause such Borrower to be removed as a Borrower
pursuant to Section 9.19.
(f)    Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit the Administrative Agent (who may be
accompanied by any Lender or any Affiliate of any Lender) or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and, subject to the right of the parties to the
Tenancy Leases affecting the applicable property to limit or prohibit access,
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors. So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be responsible only for the costs and expenses of the
Administrative Agent that are incurred in connection with up to two visitations
to any property during any calendar year.
(g)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance in all material respects with
generally accepted accounting principles.
(h)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.
(i)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain at the time
in a comparable arm’s‑length transaction with a Person not an Affiliate,
provided that the foregoing restrictions shall not restrict any (i) transactions
exclusively among or between the Loan Parties and/or any Subsidiaries of the
Loan Parties so long as such transactions are generally consistent with the past
practices of the Loan Parties and their Subsidiaries and (ii) transactions
otherwise permitted hereunder.
(j)    Additional Guarantors. In the event of any Bond Issuance occurring after
the Closing Date or the issuance after the Closing Date of any guaranty or other
credit support for any Bonds (other than any guaranty issued after the Closing
Date that is required to be issued pursuant to the terms of the Note Documents
in effect as of the Closing Date), in each case by any Wholly‑Owned Subsidiary
or any wholly‑owned Subsidiary of the Parent Guarantor (other than

82
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




the Operating Partnership, an existing Guarantor or an Immaterial Subsidiary)
(any such Bond Issuances, guaranties and credit support being referred to as
“Bond Debt”), such Subsidiary issuer or such guarantor or provider of credit
support shall, at the cost of the Loan Parties, become a Guarantor hereunder
(each, an “Additional Guarantor”) within 15 days after the issuance of such Bond
Debt by executing and delivering to the Administrative Agent a Guaranty
Supplement guaranteeing the Obligations of the other Loan Parties under the Loan
Documents; provided, however, that Wholly‑Owned Foreign Subsidiaries that are
not Immaterial Subsidiaries shall be permitted to incur (i) Bond Debt in a
principal amount not to exceed 10% of Total Asset Value, (ii) Debt under the
Facility, and (iii) Secured Debt, in each case without being required to become
a Guarantor pursuant to this Section 5.01(j). Each Additional Guarantor shall,
within such 15 day period, deliver to the Administrative Agent (A) all of the
documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi) and (vii) with
respect to such Additional Guarantor, (B) all of the “know your client”
information relating to such Additional Guarantor that is reasonably requested
by the Administrative Agent or any Lender and (C) a corporate formalities legal
opinion relating to such Additional Guarantor from counsel reasonably acceptable
to the Administrative Agent, all in form and substance reasonably satisfactory
to the Administrative Agent. If any Additional Guarantor is no longer a
guarantor or credit support provider with respect to any Bonds, then the
Administrative Agent shall, upon the request of the Operating Partnership,
release such Additional Guarantor from the Guaranty, provided that no Event of
Default shall have occurred and be continuing.
(k)    Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.
(l)    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrowers or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, except, if in the reasonable
business judgment of such Borrower or Subsidiary it is in its best economic
interest not to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation and such failure to maintain such lease or prevent
such lapse, termination, forfeiture or cancellation is not in respect of a
Qualifying Ground Lease for an Unencumbered Asset and is not otherwise
reasonably likely to result in a Material Adverse Effect.
(m)    Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.
(n)    NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.
(o)    OFAC. Provide to the Administrative Agent and the Lenders any information
that the Administrative Agent or any Lender deems reasonably necessary from time
to time in order to ensure compliance with all applicable Sanctions and
Anti-Corruption Laws.
(p)    Additional Borrowers. If after the Closing Date, a Subsidiary of the
Operating Partnership desires to become a Borrower hereunder, such Subsidiary
shall: (i) provide at least five Business Days’ prior notice to the
Administrative Agent, and such notice shall designate under what Tranche such
Subsidiary proposes to borrow; (ii) duly execute and deliver to the
Administrative Agent a Borrower Accession Agreement; (iii) satisfy all of the
conditions with respect thereto set forth in this Section 5.01(p) in form and
substance reasonably satisfactory to the Administrative Agent; (iv) satisfy the
“know your customer” requirements of the Administrative Agent and each relevant
Lender and (v) obtain the consent of each Lender, which

83
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




may be given or withheld in such Lender’s sole discretion, in the applicable
Tranche under which such Additional Borrower proposes to become a Borrower that
such Additional Borrower is acceptable as a Borrower under the Loan Documents.
Each such Subsidiary’s addition as a Borrower shall also be conditioned upon the
Administrative Agent having received (x) a certificate signed by a duly
authorized officer of such Subsidiary, dated the date of such Borrower Accession
Agreement certifying that: (1) the representations and warranties contained in
each Loan Document are true and correct in all material respects on and as of
such date, before and after giving effect to such Subsidiary becoming an
Additional Borrower and as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and (2) no
Default or Event of Default has occurred and is continuing as of such date or
would occur as a result of such Subsidiary becoming an Additional Borrower,
(y) all of the documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi),
(vii) and (ix) with respect to such Subsidiary and (z) a corporate formalities
legal opinion relating to such Subsidiary from counsel reasonably acceptable to
the Administrative Agent, all in form and substance reasonably satisfactory to
the Administrative Agent. Upon such Subsidiary’s addition as an Additional
Borrower, such Subsidiary shall be deemed to be a Borrower hereunder. The
Administrative Agent shall promptly notify each applicable Lender upon each
Additional Borrower’s addition as a Borrower hereunder and shall, upon request
by any Lender, provide such Lender with a copy of the executed Borrower
Accession Agreement. With respect to the accession of any Additional Borrower to
a Tranche, such Additional Borrower shall be responsible for making a
determination as to whether it is capable of making payments to each Lender
under the applicable Tranche without the incurrence of withholding taxes,
provided that each such Lender shall provide such properly completed and
executed documentation described in Section 2.11 or otherwise reasonably
requested by such Additional Borrower as may be necessary for such Additional
Borrower to determine the amount of any applicable withholding taxes and the
Administrative Agent and such Lender shall cooperate in all reasonable respects
with the Borrowers and their tax advisors in connection with any analysis
necessary for such Additional Borrower to make such determination.
SECTION 5.02    Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, no Loan Party will, at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:
(i)    Permitted Liens;
(ii)    Liens securing Debt; provided, however, that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (ii) shall not
cause the Loan Parties to not be in compliance with the financial covenants set
forth in Section 5.04; and
(iii)    other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.
(b)    Change in Nature of Business. Engage in, or permit any of its
Subsidiaries to engage in, any material new line of business different from
those lines of business conducted by the Borrower or any of their Subsidiaries
on the Effective Date and activities substantially related, necessary or
incidental thereto and reasonable extensions thereof.

84
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(c)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than any
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, any Subsidiary of a Loan Party may liquidate or
dissolve if the Operating Partnership determines in good faith that such
liquidation or dissolution is in the best interests of the Operating Partnership
and the assets or proceeds from the liquidation or dissolution of such
Subsidiary are transferred to any Borrower or any Subsidiary thereof, which
Subsidiary shall be a Loan Party if the Subsidiary being liquidated or dissolved
is a Loan Party, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
(d)    OFAC. Knowingly engage in any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is, or whose government is, the subject of Sanctions.
(e)    Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Internal Revenue Code and (iii) non‑cash payments in
connection with employee, trustee and director stock option plans or similar
incentive arrangements.
(f)    Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation,
bylaws, memorandum and articles of association or other constitutive documents,
provided that (i) any amendment to any such constitutive document that, taken as
a whole, would be adverse to the Lenders shall be deemed “material” for purposes
of this Section, (ii) any amendment to any such constitutive document that would
designate such Loan Party as a “special purpose entity” or otherwise confirm
such Loan Party’s status as a “special purpose entity” shall be deemed “not
material” for purposes of this Section, (iii) any amendment to any such
constitutive document effected solely for the purpose of designating (or
otherwise establishing the terms of), issuing, or authorizing for issuance
Preferred Interests in the Parent Guarantor that do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement shall be
deemed “not material” for purposes of this Section, and (iv) any amendment to
any such constitutive document effected solely for the purpose of issuing or
otherwise establishing the terms of Preferred Interests of the Operating
Partnership in connection with a contemporaneous issuance of Preferred Interests
of the Parent Guarantor of the type described in the foregoing clause (iii) and
in accordance with Section 4.3 of the Fourteenth Amended and Restated Agreement
of Limited Partnership of the Operating Partnership dated as of October 13, 2015
(or any substantially similar provisions in any subsequent amendment thereof),
which Preferred Interests of the Operating Partnership do not

85
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




comprise Debt and are not otherwise prohibited under the other provisions of
this Agreement, shall be deemed “not material” for purposes of this Section.
(g)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles or
required by any applicable law, or (ii) Fiscal Year.
(h)    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
(i)    Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Other Senior Debt Documents, (ii) as set forth in
Article 11 of the Fourteenth Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as in effect on the date hereof (or
any substantially similar provisions in any subsequent amendment thereof, to the
extent such amendment is permitted under the Loan Documents), or (iii) in
connection with any other Debt (whether secured or unsecured); provided that the
incurrence or assumption of such Debt would not result in a failure by any Loan
Party to comply with any of the financial covenants contained in Section 5.04;
provided further that the provisions of this Section 5.02(i) shall not apply to
any assets of the Parent Guarantor or its Subsidiaries comprising Margin Stock
to the extent that the value of such Margin Stock represents more than 25% of
the value of all assets of the Parent Guarantor and its Subsidiaries.
(j)    Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrowers and their Subsidiaries under Sections 5.01 and
5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Operating Partnership;
(ii) the performance of its duties as general partner of the Operating
Partnership; (iii) the performance of its Obligations (subject to the
limitations set forth in the Loan Documents) under each Loan Document to which
it is a party; (iv) the making of equity Investments in the Operating
Partnership and its Subsidiaries; (v) maintenance of any deposit accounts
required in connection with the conduct by the Parent Guarantor of business
activities otherwise permitted under the Loan Documents; (vi) activities
permitted under the Loan Documents, including without limitation the incurrence
of Debt (and guarantees thereof), provided that such Debt would not result in a
failure by the Parent Guarantor to comply with any of the financial covenants
applicable to it contained in Section 5.04; (vii) engaging in any activity
necessary or desirable to continue to qualify as a REIT; and (viii) activities
incidental to each of the foregoing.
(k)    Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate
or otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.
(l)    Anti‑Social Forces. No Borrower organized or doing business under the
laws of Japan shall fall under any of the categories described in
Section 4.01(v), nor shall itself engage in, nor cause any third party to engage
in, any of the following: (i) making violent demands; (ii) making unjustified
demands exceeding legal responsibility; (iii) using violence or threatening
speech or behavior in connection with any transaction; (iv) damaging the trust
of any Lender by spreading rumor, using fraud or force, or obstructing the
business of any Lender; or (v) engaging in any act similar to the foregoing.

86
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




SECTION 5.03    Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, the Operating Partnership will
furnish to the Administrative Agent for transmission to the Lenders in
accordance with Section 9.02(b):
(a)    Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent without
any qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Parent Guarantor
has taken and proposes to take with respect thereto.
(c)    Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with generally accepted
accounting principles (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto, and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in

87
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Section 5.04, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Parent Guarantor shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP, provided further, that items that would otherwise
be required to be furnished pursuant to this Section 5.03(c) prior to the
45th day after the Closing Date shall be furnished on or before the 45th day
after the Closing Date.
(d)    Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date.
(e)    Unencumbered Assets Financials. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, financial information in respect of all Unencumbered Assets, in form and
detail reasonably satisfactory to the Administrative Agent.
(f)    Annual Budgets. As soon as available and in any event no later than
90 days after the end of each Fiscal Year, forecasts prepared by management of
the Parent Guarantor, in form reasonably satisfactory to the Administrative
Agent, of balance sheets and income statements on a quarterly basis for the then
current Fiscal Year.
(g)    Material Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries that (i) would reasonably be expected to have a Material Adverse
Effect or (ii) would reasonably be expected to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated by the Loan Documents, and promptly after the occurrence thereof,
notice of any material adverse change in the status or financial effect on any
Loan Party or any of its Subsidiaries of any such action, suit, investigation,
litigation or proceeding.
(h)    Securities Reports. Promptly after the sending or filing thereof, copies
of each Form 10-K and Form 10-Q (or any successor forms thereto) filed by or on
behalf of any Loan Party with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealty.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder. Copies of each such Form 10-K and Form 10-Q may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) a Loan Party posts such documents, or
provides a link thereto, on www.digitalrealty.com (or successor web site
thereto) or (ii) such documents are posted on its behalf on the Platform,
provided that a Loan Party shall notify the Administrative Agent (by facsimile
or e-mail) of the posting of any such documents and, if requested, provide to
the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above in this
Section 5.03(h) (other than copies of each Form 10‑K and

88
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Form 10-Q), and in any event shall have no responsibility to monitor compliance
by any Loan Party with any such request for delivery, and each Lender shall be
solely responsible for obtaining and maintaining its own copies of such
documents.
(i)    Environmental Conditions. Give notice in writing to the Administrative
Agent (i) promptly upon a Responsible Officer of a Loan Party obtaining
knowledge of any material violation of any Environmental Law affecting any Asset
or the operations thereof or the operations of any of its Subsidiaries,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any Asset which it reports
in writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which would reasonably be expected to
materially adversely affect the value of such Asset, (iii) promptly upon a Loan
Party’s receipt of any notice of material violation of any Environmental Laws or
of any material release, discharge or disposal of Hazardous Materials in
violation of any Environmental Laws or any matter that may result in an
Environmental Action, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to
(A) such Loan Party’s or any other Person’s operation of any Asset,
(B) contamination on, from or into any Asset, or (C) investigation or
remediation of off-site locations at which such Loan Party or any of its
predecessors are alleged to have directly or indirectly disposed of Hazardous
Materials, or (iv) upon a Responsible Officer of such Loan Party obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Materials with respect to which such Loan Party or any
Unconsolidated Affiliate may be liable or for which a Lien may be imposed on any
Asset, provided that any of the events described in clauses (i) through (iv)
above would have a Material Adverse Effect or would reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered
Asset.
(j)    Debt Rating. As soon as possible and in any event within three Business
Days after a Responsible Officer obtains knowledge of any change in the Debt
Rating, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth the new Debt Rating.
(k)    Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.
SECTION 5.04    Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have, at any time after the initial Borrowing, any Commitment
hereunder, the Parent Guarantor will:
(a)    Parent Guarantor Financial Covenants.
(xxviii)    Maximum Total Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Leverage Ratio not greater than 60.0%,
provided that the Parent Guarantor shall have the right to maintain a Leverage
Ratio of greater than 60.0% but less than or equal to 65.0% for up to four
consecutive fiscal quarters of the Parent Guarantor during the term of the
Facility following an acquisition of one or more Assets for a purchase price and
other consideration in an amount not less than 5.0% of Total Asset Value.

89
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(xxix)    Minimum Fixed Charge Coverage Ratio. Maintain at the end of each
fiscal quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not
less than 1.50:1.00.
(xxx)    Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%, provided that the Parent Guarantor shall have the right to maintain a
Secured Debt Leverage Ratio of greater than 40.0% but less than or equal to
45.0% for up to four consecutive quarters of the Parent Guarantor during the
term of the Facility following an acquisition of one or more Assets for a
purchase price and other consideration in an amount not less than 5.0% of Total
Asset Value.
(b)    Unencumbered Assets Financial Covenants.
(i)    Maximum Unsecured Debt to Total Unencumbered Asset Value: Subject to any
payments made pursuant to Section 2.05(b), not permit at any time Unsecured Debt
to be greater than 60.0% of the Total Unencumbered Asset Value at such time,
provided that the Parent Guarantor shall have the right to maintain Unsecured
Debt of greater than 60.0% but less than or equal to 65.0% of the Total
Unencumbered Asset Value for up to four consecutive fiscal quarters of the
Parent Guarantor during the term of the Facility following an acquisition of one
or more Assets for a purchase price and other consideration in an amount not
less than 5.0% of Total Asset Value.
(ii)    Minimum Unencumbered Assets Debt Service Coverage Ratio: Subject to any
payments made pursuant to Section 2.05(b), maintain at the end of each fiscal
quarter of the Parent Guarantor, an Unencumbered Assets Debt Service Coverage
Ratio of not less than 1.50:1.00.
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions, dispositions or reclassifications
of Assets, and the incurrence or repayment of any Debt for Borrowed Money
relating to such Assets, that have occurred since the last day of the fiscal
quarter of the Parent Guarantor most recently ended. All such calculations shall
be reasonably acceptable to the Administrative Agent.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(m)    (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document when due and payable, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or
(n)    any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
(o)    any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.13, 5.01(e) (either as the terms, covenants and
agreements in Section 5.01(e) relate to the Parent Guarantor and the Operating
Partnership or, as to any Loan Party, the last sentence thereof), (f), (i), (m)
or (n), 5.02, 5.03(a) or 5.04; or

90
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(p)    any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days(or, in the case of
Section 5.03 (other than Section 5.03(a)), 10 Business Days) after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
(q)    (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
60 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or
(r)    any Loan Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, administrator or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, administrator, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this Section 6.01(f); or
(s)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
45 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and so long as (A) the amount of
such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the respective Loan Party and the insurer
covering full payment of such unsatisfied amount (subject to customary
deductibles) and (B) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or
(t)    any non‑monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

91
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(u)    any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or
(v)    a Change of Control shall occur; or
(w)    any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) would reasonably be expected to result in a Material Adverse Effect; or
(x)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to result in a Material Adverse
Effect; or
(y)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination would reasonably be expected to result in a
Material Adverse Effect,
(z)    then, and in any such event, the Administrative Agent (i) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, declare the Commitments of each Lender and the obligation of each
Lender to make Advances to be terminated, whereupon the same shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrowers, declare the Notes, the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents (other than Guaranteed Hedge Agreements, for which the
terms of such agreements shall govern and control) to be forthwith due and
payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers and (iii) shall at the request, or may with the consent of the
Required Lenders, proceed to enforce its rights and remedies under the Loan
Documents for the ratable benefit of the Lenders by appropriate proceedings;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Loan Party under any Bankruptcy Law, (y) the
Commitments of each Lender and the obligation of each Lender to make Advances
shall automatically be terminated and (z) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.
ARTICLE VII    
GUARANTY
SECTION 7.01    Guaranty; Limitation of Liability. (g) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions,

92
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations, excluding all Excluded Swap Obligations, being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Agreement or
any other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
applicable Guaranteed Obligations and would be owed by any other Loan Party to
any Secured Party under or in respect of the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is a guaranty of payment and not merely of collection.
(h)    Each Guarantor, the Administrative Agent and each other Lender and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the Lenders and, by their acceptance
of the benefits of this Guaranty, the other Secured Parties hereby irrevocably
agree that the Obligations of each Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.
(i)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
(j)    The liability of each Guarantor hereunder shall be joint and several.
SECTION 7.02    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
(c)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(d)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

93
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(e)    any taking, release or amendment or waiver of, or consent to departure
from, any other guaranty, for all or any of the Guaranteed Obligations;
(f)    any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;
(g)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(h)    any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);
(i)    the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
(j)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
(k)    This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Secured Party upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
SECTION 7.03    Waivers and Acknowledgments. (c) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.
(d)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(e)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.
(f)    Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any

94
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




defense to the recovery by the Administrative Agent and the other Secured
Parties against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.
(g)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any other Secured Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.
(h)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
SECTION 7.04    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set‑off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Guaranteed Hedge Agreements
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the applicable Maturity Date and (c) the latest
date of expiration or termination of all Guaranteed Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents. If (i) any Guarantor shall make payment to any Secured
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the applicable Maturity Date shall have
occurred and (iv) all Guaranteed Hedge Agreements shall have expired or been
terminated, the Administrative Agent and the other Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.
SECTION 7.05    Guaranty Supplements. Upon the execution and delivery by any
Additional Guarantor of a Guaranty Supplement, (i) such Additional Guarantor and
shall become and be a Guarantor hereunder, and each reference in this Agreement
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty,

95
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




shall mean and be a reference to this Agreement and this Guaranty as
supplemented by such Guaranty Supplement.
SECTION 7.06    Indemnification by Guarantors. Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms,
except to the extent such claim, damage, loss, liability or expense is found in
a final and nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
the gross negligence or willful misconduct by such Indemnified Party’s officer,
director, employee, or agent.
SECTION 7.07    Subordination. (c) Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.
(d)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.
(e)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
(f)    Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
(g)    Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated

96
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
SECTION 7.08    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the latest Maturity Date and (iii) the latest date of
expiration or termination of all Guaranteed Hedge Agreements, (b) be binding
upon the Guarantors, their successors and assigns and (c) inure to the benefit
of and be enforceable by the Administrative Agent and the other Secured Parties
and their successors, transferees and assigns.
SECTION 7.09    Guaranty Limitations. Any guaranty provided by a Foreign
Subsidiary domiciled in each Specified Jurisdiction indicated below shall be
subject to the following limitations:
(b)    Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Cth) (Australia) under this Article VII and under any
indemnities contained elsewhere in this Agreement will not include any liability
or obligation which would, if included, result in a contravention of s260A of
the Corporations Act 2001 (Cth)(Australia). Any such Guarantor shall promptly
take, and procure that its relevant holding companies take, all steps necessary
under s260B of the Corporations Act 2001 (Cth)(Australia) so as to permit the
inclusion of any liability or obligation excluded under the previous sentence.
(c)    Belgium: The obligations under this Article VII of each Guarantor
incorporated and existing under Belgian law (i) shall not include any liability
which would constitute unlawful financial assistance (as determined in article
329/430/629 of the Belgian Companies Code); and (ii) shall be limited to a
maximum aggregate amount equal to the greater of (A) 90% of such Guarantor’s net
assets (as defined in article 320/429/617 of the Belgian Companies Code) as
shown in its most recent audited annual financial statements as approved at its
meeting of shareholders, and (B) the aggregate of the amounts made available to
such Guarantor and its Subsidiaries (if any) indirectly through one or more
other Loan Parties through intercompany loans (increased by all interests,
commissions, costs, fees, expenses and other sums accruing or payable in
connection with such amount), with, for the avoidance of doubt, the exclusion of
any obligations of such Guarantor and its Subsidiaries under the Facility in its
capacity as a Borrower.
(d)    Canada: The liability of any Guarantor incorporated under the laws of New
Brunswick or the Northwest Territories of Canada under this Article VII and
under any indemnities contained elsewhere in this Agreement shall not include
any liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person (except where the
Guarantor is a wholly-owned subsidiary of the Loan Party) where there are
reasonable grounds for believing:
(ii)    that such Guarantor is or, after giving the financial assistance, would
be unable to pay its liabilities as they become due; or
(iii)    that the realizable value of such Guarantor’s assets, excluding the
amount of any financial assistance in the form of a loan or in the form of
assets pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.
(e)    [Reserved]
(f)    Scotland, England and Wales: The liability of each Guarantor, which is a
public limited company, (and each Guarantor that is a subsidiary of a public
limited company) incorporated under the laws of Scotland or England and Wales
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the

97
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




meaning of sections 677 to 683 of the Companies Act 2006 of England and Wales;
provided, however, that the foregoing limitation shall not be applicable to any
Guarantor incorporated under the laws of Scotland or England and Wales that is
not a public limited company or the subsidiary of a company that is a public
limited company.
(g)    France: (iv) The liability of any Guarantor incorporated under the laws
of France (a “French Guarantor”) under this Article VII and under any
indemnities contained elsewhere in this Agreement shall not include any
obligation or liability which, if incurred, would constitute the provision of
financial assistance within the meaning of Article L.225-216 of the French Code
de Commerce or/and would constitute a misuse of corporate assets within the
meaning of Article L.241-3, L.242-6 or L.244-1 of the French Code de Commerce or
any other law or regulation having the same effect, as interpreted by the French
courts.
(v)    The Guaranteed Obligations of each French Guarantor under this
Article VII shall be limited at any time to an amount equal to the aggregate of
all Advances to the extent directly or indirectly on-lent to such French
Guarantor under an intercompany loan agreement (each a “Qualified French
Intercompany Loan”) and outstanding at the date a payment is made by such French
Guarantor under this Article VII, it being specified that any payment made by
such French Guarantor under this Article VII in respect of the Guaranteed
Obligations shall reduce pro tanto the outstanding amount of the applicable
Qualified French Intercompany Loan (if any) due by such French Guarantor.
(vi)    It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors as to its obligations pursuant to the
guarantee given pursuant to this Article VII .
(h)    Germany: (ii) The obligations and liabilities of any Guarantor
incorporated or established and existing as a German limited liability company
(Gesellschaft mit beschränkter Haftung – GmbH) (each, a “German GmbH
Guarantor”), shall be subject to the following limitations. To the extent that
the Guaranteed Obligations include liabilities of such German GmbH Guarantor’s
direct or indirect shareholder(s) (each, an “Up-stream Guaranty”) or its
affiliated companies (verbundenes Unternehmen) within the meaning of section 15
of the German Stock Corporation Act (Aktiengesetz) (other than Subsidiaries of
that German GmbH Guarantor) (each, a “Cross-stream Guaranty”) (save for any
guarantee of funds to the extent they (x) are on-lent and/or (y) replace or
refinance funds which were on-lent in each case to that German GmbH Guarantor or
its Subsidiaries and such amount on‑lent is not returned), the guaranty created
under this Article VII shall not be enforced against such German GmbH Guarantor
at the time of the respective Payment Demand (as defined below) if and only to
the extent that the German GmbH Guarantor demonstrates to the reasonable
satisfaction of the Administrative Agent that the enforcement would have the
effect of: (1) causing such German GmbH Guarantor’s Net Assets (as defined
below) to be reduced below zero, or (2) if its Net Assets are already below
zero, causing such amount to be further reduced, and thereby, in each case,
affecting its assets required for the maintenance of its stated share capital
(gezeichnetes Kapital) pursuant to Sections 30 and 31 of the German Limited
Liability Company Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, “GmbHG”), as applicable at the time of enforcement. No reduction of the
amount enforceable under this Article VII will prejudice the rights of the
Administrative Agent to again enforce the guaranty created under this
Article VII at a later time under this Agreement (subject always to the
operation of the limitations set forth above at the time of such further
enforcement). “Net Assets” means the applicable German GmbH Guarantor’s assets
(section 266 sub-section (2) of the German Commercial Code (Handelsgesetzbuch)
(“HGB”)) minus the aggregate of its liabilities (section 266 sub-section (3) B,
C HGB (but disregarding, for the avoidance of doubt, any provisions in respect
of the guaranty created under this Article VII), accruals and deferred tax
(section 266 subsection (3) D, E HGB), its stated share capital (gezeichnetes
Kapital) (section 266 subsection (3)A(I) HGB) and any amounts not available for

98
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




distribution according to Section 268 subsection (8) HGB. The Net Assets shall
be determined in accordance with the generally accepted accounting principles in
Germany consistently applied by the applicable German GmbH Guarantor in
preparing its unconsolidated balance sheet (Jahresabschluss according to
section 42 GmbHG and sections 242, 264 HGB) in the previous financial years, but
for the purposes of the calculation of the Net Assets the following balance
sheet items shall be adjusted as follows: (x) the amount of any increase of the
stated share capital (Erhöhungen des gezeichneten Kapitals) after the date of
this Agreement shall be deducted from the stated share capital unless permitted
under the Loan Documents or approved by the Administrative Agent); (y) loans
received by, and other contractual liabilities of, the applicable German GmbH
Guarantor which are subordinated within the meaning of section 39 subsection 1
No. 5 or section 39 subsection 2 of the German Insolvency Code
(Insolvenzordnung) (contractually or by law) shall be disregarded; and (z) loans
and other contractual liabilities incurred by the applicable German GmbH
Guarantor in violation of the provisions of this Agreement or any other Loan
Document shall be disregarded.
(iii)    The limitations set forth in Section 7.09(g)(i) only apply if within
15 Business Days after receipt from the Administrative Agent of a notice stating
that the Administrative Agent intends to demand payment under this Article VII
against the applicable German GmbH Guarantor (each, a “Payment Demand”), the
managing director(s) of such German GmbH Guarantor has (have) confirmed in
writing to the Administrative Agent (A) why and to what extent the guarantee is
an Up-stream Guaranty or a Cross-stream Guaranty and (B) which amount of such
Up‑stream Guaranty or Cross-stream Guaranty, as applicable, may not be enforced
given that the applicable German GmbH Guarantor’s Net Assets are below zero or
such enforcement would cause such German GmbH Guarantor’s Net Assets to be
reduced below zero, as a result of which such enforcement would lead to a
violation of the capital maintenance rules as set out in sections 30 and
31 GmbHG, and such confirmation is supported by evidence reasonably satisfactory
to the Administrative Agent, including without limitation an up-to-date balance
sheet of such German GmbH Guarantor, together with a detailed calculation of the
amount of such German GmbH Guarantor’s Net Assets taking into account the
adjustments and obligations set forth in Section 7.09(g)(i) (the “Management
Determination”). Each German GmbH Guarantor shall comply with its obligations
under this Article VII within the period set forth above, and the Administrative
Agent may enforce the guaranty created under this Article VII in an amount which
would, in accordance with the Management Determination, not cause such German
GmbH Guarantor’s Net Assets to be reduced (or to fall further) below zero.
Following receipt by the Administrative Agent of the Management Determination,
the applicable German GmbH Guarantor shall deliver to the Administrative Agent
upon request within 30 Business Days an up-to-date balance sheet of such German
GmbH Guarantor, prepared by an auditor of international reputation appointed by
such German GmbH Guarantor, together with a detailed calculation (satisfactory
to the Administrative Agent in its reasonable discretion) of the amount of the
Net Assets of such German GmbH Guarantor taking into account the adjustments and
obligations set forth in Section 7.09(g)(i) (the “Auditor’s Determination”).
Such balance sheet and Auditor’s Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied by
the applicable German GmbH Guarantor in preparing its unconsolidated balance
sheet (Jahresabschluss according to section 42 GmbHG and sections 242, 264 HGB)
in the previous financial years. Each Auditor’s Determination shall be prepared
as of the date of the enforcement of this Article VII. Each German GmbH
Guarantor shall comply with its obligations under this Article VII within the
period set forth above and the Administrative Agent shall be entitled to enforce
the guaranty created under this Article VII in an amount which would, in
accordance with the Auditor’s Determination, not cause the Net Assets of the
German GmbH Guarantor to be reduced (or to fall further) below zero.

99
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(iv)    Each German GmbH Guarantor shall, within 60 Business Days after receipt
of a Payment Demand, realize, unless not legally permitted to do so, any and all
of its assets (other than assets that are necessary for the business
(betriebsnotwendig) of such German GmbH Guarantor) that are shown in the balance
sheet with a book value (Buchwert) that is substantially (i.e., at least 20%)
lower than the market value of the assets if, as a result of the enforcement of
the guaranty created under this Article VII against such German GmbH Guarantor,
its Net Assets would be reduced below zero. After the expiry of such 60 Business
Day period, such German GmbH Guarantor shall, within five Business Days, notify
the Administrative Agent of the amount of the proceeds obtained from the
realization and submit a statement setting forth a new calculation of the amount
of the Net Assets of such German GmbH Guarantor taking into account such
proceeds. Such calculation shall, upon the Administrative Agent’s reasonable
request, be confirmed by the auditors referred to in Section 7.09(g)(ii) within
a period of 20 Business Days following the applicable request. If the
Administrative Agent disagrees with any Auditor’s Determination or the new
calculation referred to in this Section 7.09(g)(iii), the Administrative Agent
shall be entitled to pursue in court a claim under this Article VII in excess of
the amounts paid or payable pursuant to the provisions above, for the avoidance
of doubt, it being understood that the relevant German GmbH Guarantor shall not
be obligated to pay any such excessive amounts on demand.
(v)    The restrictions set forth in Section 7.09(g)(i) shall only apply if, to
the extent and for so long as (A) the applicable German GmbH Guarantor has
complied with its obligations pursuant to Sections 7.09(g)(ii) and (iii),
(B) the applicable German GmbH Guarantor is not a party to a profit and loss
sharing agreement (Gewinnabführungsvertrag) and/or a domination agreement
(Beherrschungsvertrag) (within the meaning of Section 291 of the German Stock
Corporation Act (Aktiengesetz)) where such German GmbH Guarantor is the
dominated entity (beherrschtes Unternehmen) and/or the entity being obliged to
share its profits with the other party of such profit and loss sharing agreement
other than to the extent that the existence of such a profit and loss sharing
agreement and/or domination agreement does not result in the inapplicability of
the relevant restrictions set forth in sections 30 and 31 GmbHG, and (C) the
applicable German GmbH Guarantor does, at the time when a payment is made under
this Article VII, not hold a fully recoverable indemnity or claim for refund
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) (within the meaning of
section 30 (1) sentence 2 GmbHG) against the relevant shareholder covering at
least the relevant amount payable under this Article VII.
(vi)    Sections 7.09(g)(i) through (iv) shall apply mutatis mutandis to a
Guarantor organized and existing as a limited liability partnership
(Kommanditgesellschaft – KG) with a German limited liability company
(Gesellschaft mit beschränkter Haftung – GmbH) as its sole general partner,
provided that in such case and for the purpose of this Article VII, any
reference to such Guarantor’s net assets (Reinvermögen) shall be deemed to be a
reference to the net assets (Reinvermögen) of such Guarantor and its general
partner (Komplementär) on a pro forma consolidated basis.
(i)    Hong Kong: The liability of each Guarantor incorporated under the laws of
Hong Kong under this Article VII and any indemnities, obligations or other
liabilities contained elsewhere in this Agreement shall not include any
liability or obligation which if incurred would constitute unlawful financial
assistance pursuant to Section 275 of the Hong Kong Companies Ordinance
(Cap. 622), except as may be exempted under Sections 277 to 282 of the Hong Kong
Companies Ordinance (Cap. 622).
(j)    Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not

100
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




include any liability or obligation which would, if incurred, constitute the
provision of unlawful financial assistance within the meaning of Section 82 of
the Companies Act 2014 of Ireland (as amended).
(k)    Luxembourg: Notwithstanding any provision of this Agreement, the
obligations and liabilities of any Guarantor or Borrower having its registered
office and/or central administration in Luxembourg for the Obligations of any
entity which is not a direct or indirect subsidiary of such Luxembourg Guarantor
or Borrower (where “direct or indirect subsidiary” shall mean any company the
majority of share capital of which is owned by such Guarantor, whether directly
or indirectly, through other entities) shall be limited to the aggregate of 90%
of the net assets of such Guarantor or Borrower, where the net assets means the
shareholders’ equity (capitaux propres, as referred to in Article 34 of the
Luxembourg law of 19 December 2002 on the commercial register and annual
accounts, as amended) of such Guarantor or Borrower as shown in (A) the latest
interim financial statements available, as approved by the shareholders of such
Luxembourg Guarantor or Borrower and existing at the date of the relevant
payment under this Article VII, or, if not available, (B) the latest annual
financial statements (comptes annuels) available at the date of such relevant
payment, as approved by the shareholders of such Guarantor or Borrower, as
audited by its statutory auditor or its external auditor (réviseur
d’entreprises), if required by applicable law; provided, however, that this
limitation shall not take into account any amounts such Guarantor or Borrower
has directly or indirectly benefited from and made available as a result of the
Loan Documents. The obligations and liabilities of any Guarantor or Borrower
(other than its own Obligations arising due to the sums borrowed by such
Borrower) having its registered office and/or central administration in
Luxembourg shall not include any obligation which, if incurred, would constitute
(i) a misuse of corporate assets or (ii) financial assistance.
(l)    The Netherlands: No Guarantor incorporated under the laws of The
Netherlands or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Netherlands shall have any liability
pursuant to this Article VII to the extent that the same would constitute
unlawful financial assistance within the meaning of Article 2:98(c) of the Dutch
Civil Code.
(m)    Singapore: The liability of each Guarantor incorporated under the laws of
Singapore under this Article VII and under any indemnities contained elsewhere
in this Agreement shall not include any liability which would if incurred
constitute unlawful financial assistance pursuant to Section 76 of the Singapore
Companies Act (Cap. 50).
(n)    Spain: The liability of each Guarantor incorporated under the laws of
Spain under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any obligations which would give rise to a
breach of the provisions of Spanish law relating to restrictions on the
provision of financial assistance (or refinancing of any debt incurred) in
connection with the acquisition of shares in the relevant Spanish Loan Party
and/or its controlling corporation (or, in the case of a Spanish Loan Party
which is a “sociedad de responsabilidad limitada”, of a company in the same
group as such Spanish obligor) as provided in article 150 of Spanish Capital
Companies Act (Ley de Sociedades de Capital) and article 143.2 of the Spanish
Capital Companies Act (Ley de Sociedades de Capital), as applicable. The
obligations of each Guarantor incorporated under the laws of Spain under this
Article VII shall be capable of enforcement in accordance with applicable law
against all present and future assets of such Guarantor save to the extent that
applicable Spanish law specifies otherwise. For the purposes of this
Article VII, a reference to the “group” of a Guarantor incorporated under the
laws of Spain shall mean such Guarantor and any other companies constituting a
unity of decision. It shall be presumed that there is unity of decision when any
of the scenarios set out in section 1 and/or section 2 of article 42 of the
Spanish Commercial Code (Código de Comercio) are met.
(o)    Switzerland: (i) The aggregate liability of any Swiss Guarantor under
this Agreement (in particular, without limitation, under this Article VII) and
any and all other Loan

101
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




Documents for, or with respect to, obligations of any other Loan Party (other
than the wholly owned direct or indirect Subsidiaries of such Swiss Guarantor)
shall not exceed the amount of such Swiss Guarantor’s freely disposable equity
in accordance with Swiss law, presently being the total shareholder equity less
the total of (A) the aggregate share capital and (B) statutory reserves
(including reserves for own shares and revaluations as well as capital surplus
(agio)) to the extent such reserves cannot be transferred into unrestricted,
distributable reserves). The amount of freely disposable equity shall be
determined by the statutory auditors of the relevant Swiss Guarantor on the
basis of an audited annual or interim balance sheet of such Swiss Guarantor, to
be provided to the Administrative Agent by the Swiss Guarantor promptly after
having been requested to perform obligations limited pursuant to this
Section 7.09(n) (together with a confirmation of the statutory auditors of such
Swiss Guarantor that the determined amount of freely disposable equity complies
with this Section 7.09(n) and the provisions of Swiss corporate law which are
aimed at protecting the share capital and legal reserves).
(ii)    The limitation in clause (i) above shall only apply to the extent it is
a requirement under applicable law at the time the Swiss Guarantor is required
to perform under the Loan Documents. Such limitation shall not free the Swiss
Guarantor from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when the Swiss
Guarantor has again freely disposable equity if and to the extent such freely
disposable equity is available.
(iii)    Each Swiss Guarantor shall, and any holding company of a Swiss
Guarantor which is a party to any Loan Document shall procure that each Swiss
Guarantor will, take and cause to be taken all and any action, including,
without limitation, (A) the passing of any shareholders’ resolutions to approve
any payment or other performance under this Agreement or any other Loan
Documents and (B) the obtaining of any confirmations which may be required as a
matter of Swiss mandatory law in force at the time the respective Swiss
Guarantor is required to make a payment or perform other obligations under this
Agreement or any other Loan Document, in order to allow a prompt payment of
amounts owing by the Swiss Guarantor under the Loan Documents as well as the
performance by the Swiss Guarantor of other obligations under the Loan Documents
with a minimum of limitations.
(iv)    If the enforcement of the obligations of a Swiss Guarantor under the
Loan Documents would be limited due to the effects referred to in this
Section 7.09(n), the Swiss Guarantor affected shall further, to the extent
permitted by applicable law and Swiss accounting standards and write up or sell
any of its assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of sale;
however, only if such assets are not necessary for the Swiss Guarantor’s
business (nicht betriebsnotwendig).
(p)    The Czech Republic: No Guarantor incorporated under the laws of The Czech
Republic or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of The Czech Republic shall have any liability
pursuant to this Article VII to the extent that the same would result in the
violation of financial assistance provisions set out in Section 161e and 161f of
the Czech Commercial Code.
(q)    The Republic of Poland: (i) A Guaranty by a Guarantor incorporated under
the laws of the Republic of Poland or by any Guarantor which is a direct or
indirect Subsidiary of a company incorporated under the laws of the Republic of
Poland (each, a “Polish Guarantor”) will be limited in an amount equivalent to
(A) the value of all assets (aktywa) of the Polish Guarantor as such value is
recorded in (1) its latest annual unconsolidated financial statements or, if
they are more up‑to date (2) its latest interim unconsolidated financial
statements, less (B) the value of all liabilities (zobowiązania) of the Polish
Guarantor (whether due or pending maturity), as existing on the date that such
Polish Guarantor becomes a Guarantor under this Facility and as such value

102
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




is recorded in the financial statements referred to in item (1) above and used
for the purpose of determination of the value of assets (aktywa) of the Polish
Guarantor. The term “liabilities” shall at all times exclude the Polish
Guarantor’s liabilities under this Article VII, but shall include any other
obligations (secured and unsecured) of the Polish Guarantor, including any other
off‑balance sheet obligations of the Polish Guarantor.
(ii)    The limitation stipulated in Section 7(p)(i) above shall not apply if:
(A)    Polish law is amended in such a manner that (1) a debtor whose
liabilities exceed the value of its assets is no longer deemed insolvent
(niewypłacalny) as provided for in Article 11 Sec. 2 of the Polish Bankruptcy
and Restructuring Law (as in force on the date of this Agreement and/or as
amended or substituted for time to time) or that (2) the insolvency
(niewypłacalność) of a debtor within the meaning of Article 11 Sec. 2 of the
Polish Bankruptcy and Restructuring Law (as in force on the date of this
Agreement and/or as amended or substituted from time to time) no longer gives
grounds for an immediate declaration of its bankruptcy (ogłoszenie upadłości) or
no longer obliges the representatives of the Polish Guarantor to immediately
file for the declaration of its bankruptcy; or
(B)    the aggregate value of the liabilities of the Polish Guarantor (other
than those under this Article VII) exceeds the aggregate value of the assets of
such Polish Guarantor, thus resulting in the Polish Guarantor’s insolvency
within the meaning of Article 11 Sec. 2 of the Polish Bankruptcy and
Restructuring Law.
(iii)    The obligations under this Article VII of any Polish Guarantor that is
a limited liability company (“sp. z.o.o.”) shall be limited if (and only if) and
to the extent required by the application of the provisions of the Polish
Commercial Companies Code aimed at preservation of share capital. In addition,
the obligations under this Article VII of any Polish Guarantor that is a joint
stock company (S.A.) shall be limited if (and only if) and to the extent
required by the application of the provisions of Article 345 of the Polish
Commercial Companies Code which prohibits unlawful financial assistance.
(r)    The Kingdom of Sweden: No Guarantor incorporated under the laws of the
Kingdom of Sweden or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Sweden shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance pursuant to Chapter 12, Section 7 (or
its equivalent from time to time) of the Swedish Companies Act or unlawful
distribution of assets pursuant to Chapter 12, Section 2 (or its equivalent from
time to time) of the Swedish Companies Act.
(s)    The Republic of Finland: No Guarantor incorporated under the laws of the
Republic of Finland or any Guarantor which is a direct or indirect Subsidiary of
a company incorporated under the laws of the Republic of Finland shall have any
liability pursuant to this Article VII to the extent that the same would be
prohibited by the Finnish Companies Act (osakeyhtiölaki, 624/2006), as amended.
(t)    The Kingdom of Norway: No Guarantor incorporated under the laws of the
Kingdom of Norway or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Norway shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance within the meaning of Section § 8‑7 or
Section § 8‑10 of the Norwegian Limited Companies Act (as from time to time in
force or replaced) or lead to a financial exposure resulting in such Guarantor’s

103
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




breach of the general obligations of Chapter 3 of the Norwegian Limited
Companies Act (as from time to time in force or replaced).
(d)    Additional Guarantors. With respect to any Additional Guarantor acceding
to this Agreement after the Closing Date pursuant to a Guaranty Supplement, to
the extent the other provisions of this Section 7.09 do not apply to such
Additional Guarantor, the obligations of such Additional Guarantor in respect of
this Article VII shall be subject to any limitations set forth in such Guaranty
Supplement that are reasonably required by the Administrative Agent following
consultation with local counsel in the applicable jurisdiction.
SECTION 7.10    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.10, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.10 constitute, and this Section 7.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
SECTION 8.01    Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Notes, the Advances and the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement or applicable law or
regulations. The Administrative Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a syndication agent, joint lead arranger or joint
bookrunner, in such Person’s capacity as such, shall have any obligations or
duties to any Loan Party, the Administrative Agent or any other Secured Party
under any of such Loan Documents. Each initial Lender hereby authorizes the
Administrative Agent to execute and deliver the Post-Closing Letter Agreement on
behalf of such Lender.
SECTION 8.02    Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except that nothing in this sentence shall absolve the
Administrative Agent for any liability found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (a) may treat each Lender
and its applicable interest in each Advance set forth in the Register as
conclusive until the Administrative Agent receives and accepts a Lender
Accession Agreement entered into by an Acceding Lender as provided in
Section 2.15 or 2.16 or an Assignment and Acceptance entered into by a Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other

104
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (f) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telex, telegram, facsimile, e-mail
or other electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties, (g) shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law or regulations, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law, (h) may act in relation to the Loan
Documents through its Affiliates, officers, agents and employees, and (i) shall
not be subject to any fiduciary or other implied duties in favor of any Lender
or Loan Party, regardless of whether a Default has occurred and is continuing.
Without limiting the foregoing, nothing in this Agreement shall constitute the
Administrative Agent nor any Arranger as a trustee or fiduciary of any Person,
and neither the Administrative Agent nor any Arranger shall be bound to account
to the Lenders for any sum or the profit element of any sum received by it for
its own account. The Administrative Agent shall not be responsible for the acts
or omissions of its delegates or agents or for supervising them; provided,
however, that nothing in this sentence shall absolve the Administrative Agent
for any liability found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. The Borrowers shall not commence any
proceeding against any of the Administrative Agent’s directors, officers or
employees with respect to the Administrative Agent’s acts or omissions relating
to the Facility or the Loan Documents.
SECTION 8.03    Waiver of Conflicts of Interest; Etc. In the event that the
Administrative Agent is also a Lender, with respect to its Commitments, the
Advances made by it and the Notes issued to it, such Lender shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not also the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in its individual capacity. Each of the Lenders acknowledges that the
Administrative Agent and its Affiliates may have interests in, or may be
providing or may in the future provide financial or other services to other
parties with interests which a Lender may regard as conflicting with its
interests and may possess information (whether or not material to the Lenders)
other than as a result of the Administrative Agent acting as administrative
agent hereunder, that the Administrative Agent may not be entitled to share with
any Lender. The Administrative Agent will not disclose confidential information
obtained from any Lender (without its consent) to any of the Administrative
Agent’s other customers nor will it use on the Lender’s behalf any confidential
information obtained from any other customer. Without prejudice to the
foregoing, each of the Lenders agrees that the Administrative Agent and its
Affiliates may (x) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (y) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, any Loan Party, any
Subsidiary of any Loan Party and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, in each case, as if the
Administrative Agent were not the Administrative Agent, and without any duty to
account therefor to the Lenders. Each of the Lenders hereby irrevocably waives,
in favor of the Administrative Agent and the Arrangers, any conflict of interest
which may arise by virtue of the Administrative Agent and/or the Arrangers
acting in various capacities under the Loan Documents or for other customers of
the Administrative Agent as described in this Section 8.03.

105
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




SECTION 8.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
SECTION 8.05    Indemnification by Lenders. (l) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Loan Parties) from and against such Lender’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrowers under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. To the extent that the Administrative Agent shall perform any of its
duties or obligations hereunder through an Affiliate or sub-agent, then all
references to the “Administrative Agent” in this Section 8.05 shall be deemed to
include any such Affiliate or sub-agent, as applicable.
(m)    For purposes of this Section 8.05, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to their respective
Commitments and Advances with respect to the applicable Tranche at such time.
The failure of any Lender to reimburse the Administrative Agent promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
the Administrative Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Administrative Agent for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent for such other
Lender’s ratable share of such amount. The terms “Administrative Agent” shall be
deemed to include the employees, directors, officers and affiliates of the
Administrative Agent for purposes of this Section 8.05. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents. Advances outstanding under a Tranche will be
converted by the Administrative Agent on a notional basis into the Equivalent
amount of the Primary Currency of such Tranche for the purposes of making any
allocations required under this Section 8.05.
SECTION 8.06    Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrowers and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
appointment shall, provided that no Event of Default has occurred and is
continuing, be subject to the consent of the Operating Partnership, such consent
not to be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which

106
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




shall be a commercial bank organized under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$500,000,000 and which appointment shall be subject to the consent of the
Operating Partnership, such consent not to be unreasonably withheld or delayed,
provided that no Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above. After any retiring Administrative Agent’s resignation or
removal hereunder as an Agent shall have become effective, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Administrative Agent under this Agreement.
ARTICLE IX    
MISCELLANEOUS
SECTION 9.01    Amendments, Etc. (i) Subject to the second and third sentences
of this Section 9.01(a), no amendment or waiver of any provision of this
Agreement, the Notes or any other Loan Document, nor consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Subject to the immediately following sentence, any term
of this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrowers or any
other Loan Party may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Required Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto). Notwithstanding the foregoing, no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders or, where indicated
below, all affected Lenders do any of the following at any time: (i) change the
number of Lenders or the percentage of (x) the Commitments or (y) the aggregate
unpaid principal amount of the Advances that, in each case, shall be required
for the Lenders or any of them to take any action hereunder, (ii) release any
Borrower with respect to the Obligations without the consent of each Lender
affected thereby (except as provided in Section 9.19), (iii) reduce or limit the
obligations of the Parent Guarantor under Article VII or release the Parent
Guarantor or otherwise limit the Parent Guarantor’s liability with respect to
the Guaranteed Obligations (except as otherwise permitted under the Loan
Documents), (iv) except as otherwise contemplated in Section 5.01(j), release
any Guaranty that constitutes a material portion of the value of the Guaranteed
Obligations (excluding any release of the Guaranty provided by the Parent
Guarantor which shall be governed by clause (iii) above), (v) amend Section 2.12
or this Section 9.01, (vi) increase the Commitment of any Lender or subject any
Lender to any additional obligations (except, in each case, to the extent
contemplated in Section 2.15 or Section 2.16) without the consent of such
Lender, (vii) reduce the principal of, or interest on, the Advances of any
Lender, or any fees or other amounts payable hereunder to any Lender in each
case without the consent of such Lender, (viii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder to any Lender in each case without the consent of such
Lender, (ix) extend the Maturity Date, except as provided in Section 9.01(c),
without the consent of each Lender affected (and for avoidance of doubt only
Lenders with Loans in a Tranche and/or Commitment shall be affected by an
extension of the Maturity Date for such Loans), (x) amend the definition of
Committed Foreign Currencies without the consent of any affected Lender,
(xi) modify the definition of

107
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




the term “Required Class Lenders” as it relates to a Class of Lenders, or modify
in any other manner the number or percentage of a Class of Lenders required to
make any determinations or waive any rights hereunder or modify any provision
hereof, in each case, solely with respect to such Class of Lenders, without the
written consent of each Lender in such Class, or (xii) amend clause (iv) or
clause (v) of Section 5.01(p) without the consent of each affected Lender;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents. In addition, if either (i) the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical nature in any of the Loan
Documents or (ii) the Operating Partnership shall request one or more amendments
of a technical nature to this Agreement in connection with the addition of a new
Supplemental Tranche or a new Committed Foreign Currency that the Administrative
Agent agrees is appropriate, then the Administrative Agent and the Borrowers
shall be permitted to amend such this Agreement and/or the applicable Loan
Document without any further action or consent of any other party if the same is
not objected to in writing by the Required Lenders (or, if such amendment
relates solely to a specific Tranche, the Tranche Required Lenders in respect of
such Tranche) to the Administrative Agent within ten (10) Business Days
following receipt of notice thereof.
(j)    In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders, all Lenders of a Class or
all affected Lenders and that has, where applicable, been consented to by the
Required Lenders or the Required Class Lenders, as the case may be, then the
Operating Partnership shall have the right, upon written demand to such
Non-Consenting Lender and the Administrative Agent given at any time after the
date on which such consent was first solicited in writing from the Lenders by
the Administrative Agent (a “Consent Request Date”), to cause such
Non-Consenting Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Advances
owing to it and the Note or Notes, if any, held by it) to an Eligible Assignee
designated by the Borrowers and approved by the Administrative Agent (such
approval not to be unreasonably withheld) or to another Lender (a “Replacement
Lender”). The Replacement Lender shall purchase such interests of the
Non-Consenting Lender at par and shall assume the rights and obligations of the
Non-Consenting Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07,
however the Non-Consenting Lender shall be entitled to indemnification as
otherwise provided in this Agreement with respect to any events occurring prior
to such assignment. Any Lender that becomes a Non-Consenting Lender agrees that,
upon receipt of notice from the Borrowers given in accordance with this
Section 9.01(b) it shall promptly execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section 9.01(b).
The execution and delivery of any such Assignment and Acceptance shall not be
deemed to comprise a waiver of claims against any Non-Consenting Lender by the
Borrowers or the Administrative Agent or a waiver of any claims against the
Borrowers or the Administrative Agent by the Non-Consenting Lender.
(k)    Notwithstanding any other provision of this Agreement, any Borrower may,
by written notice to the Administrative Agent (which shall forward such notice
to all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders of
one or more Tranches to make one or more amendments or modifications to allow
the maturity of such Tranches and/or Commitments of the Accepting Lenders (as
defined below) to be extended and, in connection with such extension, to
(i) increase the Applicable Margin and/or fees payable with respect to the
applicable Tranches and/or the Commitments of the Accepting Lenders and/or the
payment of additional fees or other consideration to the Accepting Lenders,
and/or (ii) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the Required Lenders under
Section 9.01(a)) to be effective only during the period following the original
maturity date in effect immediately prior to its extension by such Accepting
Lenders) (collectively, “Permitted Amendments”). Such notice shall set forth
(A) the terms and conditions of the requested Permitted Amendments, and (B) the
date on which such Permitted Amendments are requested to become

108
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




effective (which shall not be less than 10 days nor more than 120 days after the
date of such notice). Permitted Amendments shall become effective only with
respect to the Tranches and/or Commitments of the Lenders that accept the Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Tranches and/or
Commitments as to which such Lender’s acceptance has been made. The Loan
Parties, each Accepting Lender and the Administrative Agent shall enter into a
loan modification agreement (the “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
(x) the acceptance of the Permitted Amendments and the terms and conditions
thereof and (y) the authorization of the applicable Borrower or Borrowers to
enter into and perform its obligations under the Loan Modification Agreement.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Loan Modification Agreement. Each party hereto agrees that,
upon the effectiveness of a Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Tranches and Commitments of the Accepting Lenders as to which
such Lenders’ acceptance has been made.
(l)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, the Required Class Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definitions of “Required Lenders” and “Required Class Lenders” will
automatically be deemed modified accordingly for the duration of such period),
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
SECTION 9.02    Notices, Etc. (g) Except as otherwise provided herein, all
notices and other communications provided for hereunder shall be either (x) in
writing (including facsimile or telegraphic communication) and mailed, faxed,
telegraphed or delivered, (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), in an electronic
medium and delivered as set forth in Section 9.02(b) or (z) as and to the extent
expressly permitted in this Agreement, transmitted by e-mail, provided that such
e-mail shall, in all cases, include an attachment (in PDF format or similar
format) containing a legible signature of the person providing such notice (it
being agreed, for the avoidance of doubt, that any Notice of Borrowing, notice
of repayment or prepayment or notice requesting a Commitment Increase,
Supplemental Tranche Request, notice requesting an extension of the Maturity
Date or Loan Modification Offer that is transmitted by e-mail shall contain the
actual notice or request, as applicable, attached to the e-mail in PDF format or
similar format and shall contain a legible signature of the person who executed
such notice or request, as applicable), if to:
(i)    the Borrowers, in care of the Operating Partnership at Four Embarcadero
Center, Suite 3200, San Francisco, CA 94111, Attention: Andrew P. Power, Michael
Brown and Joshua Mills (and in the case of transmission by e mail, with a copy
by e mail to apower@digitalrealty.com, mpbrown@digitalrealty.com and
jmills@digitalrealty.com) and a courtesy copy by regular mail to the attention
of Glen B. Collyer at Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles,
CA 90071 1560 (and in the case of transmission by e mail, with a copy by e mail
to glen.collyer@lw.com);
(ii)    any Initial Lender, at its Applicable Lending Office or, if applicable,
at the e-mail address specified opposite its name on Schedule IA or IB hereto
(and in the case of a transmission by e-mail, with a copy by regular mail to its
Applicable Lending Office); provided,

109
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




however, that, notwithstanding anything to the contrary in this Agreement,
notices to HSBC Bank USA, N.A. that would otherwise be provided hereunder by
e-mail shall be provided by facsimile;
(iii)    any other Lender, at its Applicable Lending Office or, if applicable,
at the e-mail address specified in the Assignment and Acceptance pursuant to
which it became a Lender (and in the case of a transmission by e-mail, with a
copy by regular mail to its Applicable Lending Office);
(iv)    the Administrative Agent, at its address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention: Robert Ross, Citigroup Global Loans, or,
if applicable, by e-mail to robert.ross@citigroup.com, apac.rla.ca@citi.com and
apac.loansagency@citi.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to the aforementioned address) (and, in the case of each
Notice of Borrowing relating to an Advance in respect of the Singapore Dollar
Loan or the Australian Dollar Loan or any Supplemental Tranche Loan denominated
in Hong Kong Dollars to apac.rla.ca@citi.com and apac.loansagency@citi.com) (and
in the case of a transmission by e-mail, with a copy by regular mail to the
aforementioned address); and
(v)    the Administrative Agent with respect to matters relating to the Sterling
Loan, the Euro Loan or the Euro French Loan, at its address at Citicorp Centre,
25 Canada Square, London, E14 5LB, Attention: Loans Agency, Facsimile:
+44 207 492 3980, or, if applicable, by e-mail to the e-mail addressees notified
to the Borrowers and the Lenders from time to time (in each case with a copy to
the Administrative Agent pursuant to clause (vi) above),
or, as any of the abovementioned parties, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, be effective on the third (3rd) Business
Day after being deposited in the mails, when telegraphed, to be effective on the
date delivered to the telegraph company, and, when faxed or e-mailed, be
effective on the date of being confirmed by faxed or confirmed by e-mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by e-mail or facsimile of an executed counterpart
of any amendment or waiver of any provision of this Agreement, any Note, any
other Loan Document or of any Exhibit hereto or thereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof, provided that any such e-mail shall, in all cases, include
an attachment (in PDF format or similar format) containing a copy of such
document including the legible signature of the person who executed the same.
(h)    Materials required to be delivered pursuant to Section 5.03(a), (b), (c)
and (g) shall, if required by the Administrative Agent, be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com
or such other e-mail addressed provided to the Borrowers by the Administrative
Agent from time to time for this purpose. The Administrative Agent named herein
hereby requires that such materials be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com or such other e-mail
addressed provided to the Borrowers by the Administrative Agent from time to
time for this purpose. The Borrowers agree that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to any Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes, any other Loan Document or any of the transactions contemplated
hereby or thereby (collectively, the “Communications”) available to the Lenders
by posting such notices on Intralinks or a substantially similar electronic
transmission system (the “Platform”). Subject to Section 5.03(h), the
Administrative Agent shall make available to the Lenders on the Platform the
materials delivered to the Administrative Agent pursuant to Section 5.03. The
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated

110
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
(i)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement, provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by e-mail or facsimile. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
SECTION 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.
SECTION 9.04    Costs and Expenses. (n) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(subject to the terms of the Fee Letter with respect to counsel fees incurred by
the Administrative Agent through the Closing Date) with respect to advising the
Administrative Agent as to its rights and responsibilities (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post-closing basis), or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender with respect thereto),
provided that the Loan Parties shall not be required to pay the costs and
expenses of more than one counsel for the Administrative Agent and the Lenders,
absent a conflict of interest (or in the case of a conflict of interest, one
additional counsel for all similarly conflicted Lenders), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction for all similarly conflicted Lenders).
(o)    Each Loan Party agrees to indemnify, defend and save and hold harmless
each Indemnified Party from and against, and shall pay on demand, any and all
claims, damages, losses,

111
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




liabilities and expenses (including, without limitation, reasonable fees and
expenses of one counsel for the Indemnified Parties, absent a conflict of
interest (or in the case of a conflict of interest, one additional counsel for
all similarly conflicted Indemnified Parties), and any necessary or desirable
local or foreign counsel (limited to tax, litigation and corporate counsel in
each applicable jurisdiction or, in the case of a conflict of interest, one
additional tax, litigation and corporate counsel in such jurisdiction for all
similarly conflicted Indemnified Parties)) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facility, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the gross negligence or willful misconduct of such
Indemnified Party’s officers, directors, employees or agents. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each Loan Party
also agrees not to assert any claim against the Administrative Agent, any Lender
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facility, the actual or proposed use of the proceeds of the Advances, the
Loan Documents or any of the transactions contemplated by the Loan Documents.
This Section 9.04(b) shall not apply with respect to Taxes.
(p)    If any payment of principal of, or Conversion of, any Floating Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.05, 2.08(b)(i), 2.09(d) or 2.15(e),
acceleration of the maturity of the Advances or the Notes pursuant to
Section 6.01 or for any other reason, or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.03, 2.05 or 6.01 or otherwise, the Borrowers shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance. A
certificate as to any amount payable pursuant to this Section 9.04(c) shall be
submitted to the Borrowers by the applicable Lender and shall be conclusive and
binding for all purposes, absent fraud or manifest error.
(q)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
(r)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrowers and the other Loan Parties contained in Sections 2.09 and 2.11,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
(s)    Notwithstanding the foregoing in this Section 9.04, for so long as a TMK
is prohibited under the TMK Law from guaranteeing or being liable for the
obligations of any other Person, a

112
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




TMK that is a Borrower shall be liable only for obligations under this
Section 9.04 with respect to itself and not any other Loan Party.
(t)    No Indemnified Party referred to in Section 9.04(b) shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct or the gross negligence or willful
misconduct of such Indemnified Party’s officers, directors, employees or agents.
SECTION 9.05    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances or the Notes due and payable
pursuant to the provisions of Section 6.01, the Administrative Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender or such Affiliate to or for the credit
or the account of any Borrower or any other Loan Party against any and all of
the Obligations of such Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The Administrative
Agent and each Lender agrees promptly to notify the Borrowers or such Loan Party
after any such set‑off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set‑off and application.
The rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set‑off) that the Administrative
Agent, such Lender and their respective Affiliates may have. Notwithstanding the
foregoing, if any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
SECTION 9.06    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower named on the signature pages hereto,
each Guarantor named on the signature pages hereto and the Administrative Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers named on the signature pages hereto, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender and their
respective successors and assigns, except that neither any Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.
SECTION 9.07    Assignments and Participations; Replacement Notes. (e) Each
Lender may (and, if demanded by the Borrowers in accordance with Section 2.09(f)
or 9.01(b), will) assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment or Commitments, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Tranches (and any
assignment of a Commitment or an Advance must be made to an Eligible Assignee
that is capable of lending in the Committed Foreign Currencies related to such
Commitment and Advance), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to

113
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




such Eligible Assignee pursuant to such assignment (determined as of the
Transfer Date) shall in no event be less than the Assignment Minimum under each
Tranche or an integral multiple in excess thereof of $1,000,000 (or the
Equivalent thereof in a Committed Foreign Currency) (or, in each case, such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Event of Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Operating Partnership), (iii) each such
assignment shall be to an Eligible Assignee, (iv) no such assignments shall be
permitted until the Administrative Agent shall have notified the Lenders that
syndication of the Commitments hereunder has been completed, without the consent
of the Administrative Agent, (v) each such assignment made as a result of a
demand by the Borrowers pursuant to Section 2.09(f) or 9.01(b) shall be an
assignment of all rights and obligations of the assigning Lender under this
Agreement and (vi) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, the Processing Fee; provided,
however, that for each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.09(f) or 9.01(b), the Borrowers shall pay or
cause to be paid to the Administrative Agent the Processing Fee, provided
further that the Administrative Agent may, in its sole discretion, elect to
waive the Processing Fee in the case of any assignment. Notwithstanding the
foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this sentence and no assignment, transfer,
sub-participation or subcontracting in relation to a drawing under this
Agreement by a French Borrower may be effected to a Lender incorporated,
domiciled, established or acting through a Lending Office situated in a
Non-Cooperative Jurisdiction. In the same way, no Lender having made an Advance
under this Agreement to a French Borrower shall change its Lending Office for a
Lending Office situated in a Non-Cooperative Jurisdiction.
(f)    Upon such execution, delivery, acceptance and recording, from and after
the Transfer Date, (i) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and (ii) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.09, 2.11, 7.06, 8.05 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(g)    By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

114
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.
(h)    The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and, with respect to Lenders, the Commitment under
each Tranche of, and principal amount (and stated interest) of the Advances
owing under each Tranche to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers or the Administrative Agent or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(i)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
In the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the applicable Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note payable to such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Tranche pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder under such Tranche, a new Note payable to
such assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes, if any, shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.
(j)    The assignee may, with respect to an assignment of rights by a Lender
under this Agreement with respect to any French Borrower, if it considers it
necessary to make such assignment effective as against any third party, arrange
for the Assignment and Acceptance to be notified to such French Borrower by a
bailiff (huissier) in accordance with article 1690 of the French Civil Code. For
the avoidance of doubt, in no event shall the non-compliance by the assignee
with the provisions of this paragraph (f) affect the validity of transfer of
rights and obligations or the validity of the assignment of rights as the case
may be.
(k)    Each Lender may sell participations to one or more Persons (other than
any natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it) without the consent of the Borrower or
the Administrative Agent; provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except that any agreement with respect to such participation
may provide that such participant shall have a right to approve such amendment,
waiver or consent to the extent that such amendment, waiver or consent would
reduce the

115
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, and (vi) if, at the time of such sale, such Lender was
entitled to payments under Section 2.11(a) or (e) in respect of withholding tax
with respect to interest paid at such date, then, to such extent, the term
Indemnified Taxes shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includable in Indemnified
Taxes) withholding tax, if any, applicable with respect to such participant on
such date, provided that such participant complies with the requirements of
Section 2.11(g) as if it were a Lender, such participant agrees to be subject to
the provisions of Section 2.09(f) as if it were an assignee under this
Section 9.07, and such participant shall not be entitled to receive any greater
payment under Section 2.11(a) or (e) than such Lender would have been entitled
to receive. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(l)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
in accordance with the provisions of Section 9.10.
(m)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances relating to the applicable
Tranche in accordance with its Applicable Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this Section 9.07(i), then the assignee of
such interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(n)    (ii) If a Lender changes its name it shall, at its own costs and within
seven (7) Business Days from the date of the name change, provide and deliver to
the Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its

116
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




name, its new name, the date from which the change has taken effect; and
(B) confirming that the Lender’s obligations under the Loan Documents remain
legal, valid, binding and enforceable obligations even after the change of name.
(iii)    If a Lender is involved in a corporate reorganization or
reconstruction, it shall at its own costs and within seven (7) Business Days
from the effective date of such corporate reorganization or reconstruction,
provide and deliver to the Administrative Agent: (A) an original or certified
true copy of a legal opinion issued by the legal advisers to such Lender in each
of the jurisdictions where such Lender is incorporated and where the Lender’s
Applicable Lending Office is located; (B) an original or certified true copy of
a legal opinion issued by the legal advisers to such Lender in each of those
jurisdictions governing the Loan Documents; and (C) confirming that such
Lender’s obligations under the Loan Documents remain legal, valid and binding
obligations enforceable as against the surviving entity after the corporate
reorganization or reconstruction.
(iv)    If a Lender fails to provide and deliver to the Administrative Agent any
of the legal opinions referred to in clauses (i) and (ii) above, it shall upon
the request of the Administrative Agent, sign and deliver to the Administrative
Agent an Assignment and Acceptance, transferring all its rights and obligations
under the Loan Documents to the new entity.
(o)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it, if any), including in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any other central bank in accordance with
applicable local laws or regulations.
(p)    Upon notice to the applicable Borrower from the Administrative Agent or
any Lender of the loss, theft, destruction or mutilation of any Lender’s Note,
such Borrower will execute and deliver, in lieu of such original Note, a
replacement promissory note, identical in form and substance to, and dated as of
the same date as, the Note so lost, stolen or mutilated, subject to delivery by
such Lender to such Borrower of an affidavit of lost note and indemnity in
customary form. Upon the execution and delivery of the replacement Note, all
references herein or in any of the other Loan Documents to the lost, stolen or
mutilated Note shall be deemed references to the replacement Note.
(q)    In order to comply with the Dutch Financial Supervision Act (Wet op het
financieel toezicht), any Commitments, Advances or any Notes related thereto
assigned to any assignee or any participations to any participant under this
Section 9.07, as to which a Person domiciled in The Netherlands is a Borrower,
shall be in each case in a principal amount of at least €100,000 (or its
equivalent in any other currencies) per Lender or participant, as the case may
be, or such other amount as may be required from time to time by the Dutch
Financial Supervision Act (or implementing legislation), or if less, such
assignee or participant shall confirm in writing to the Borrowers that it is a
professional market party within the meaning of the Dutch Financial Supervision
Act.
SECTION 9.08    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or by
e-mail (with the executed counterpart of the signature page attached to the
e-mail in PDF format or similar format) shall be effective as delivery of an
original executed counterpart of this Agreement.
SECTION 9.09    WAIVER OF JURY TRIAL. EACH BORROWER, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE

117
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
SECTION 9.10    Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the prior
written consent of the Operating Partnership to which such Confidential
Information relates, other than (a) to such Administrative Agent’s or such
Lender’s Affiliates, head office, branches and representative offices, and their
officers, directors, employees, agents and advisors and to actual or prospective
Eligible Assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, Federal or foreign authority or examiner
regulating, or self-regulatory body having or claiming oversight over, such
Lender, (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender, (e) to any service provider of the
Administrative Agent or such Lender, provided that the Persons to whom such
disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential, (f) to any Person
that holds a security interest in all or any portion of any Lender’s rights
under this Agreement, provided that the Persons to whom such disclosure is made
pursuant to this clause (f) will be informed of the confidential nature of such
Confidential Information and shall have agreed in writing to keep such
Confidential Information confidential, (g) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.10, to
any actual or prospective party to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, and (i) with the prior
written consent of the Borrowers; and in each case the Borrowers hereby consent
to the disclosure by the Administrative Agent and any Lender of Confidential
Information that is made in strict accordance with clauses (a) to (i), and the
disclosure of other information relating to the Borrowers and the transactions
hereunder that does not constitute Confidential Information. Notwithstanding any
other provision in this Agreement or any other document, the parties hereby
agree that (x) each party (and each employee, representative, or other agent of
each party) may each disclose to any and all Persons, without limitation of any
kind, the United States tax treatment and United States tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to each party relating to such United States tax
treatment and United States tax structure and (y) the Administrative Agent may
disclose the identity of any Defaulting Lender to the other Lenders and the
Borrowers if requested by any Lender or any Borrower. In acting as the
Administrative Agent, Citibank shall be regarded as acting through its agency
division which shall be treated as a separate division from any of its other
divisions or departments and, notwithstanding any of the Administrative Agent’s
disclosure obligations hereunder, any information received by any other division
or department of Citibank may be treated as confidential and shall not be
regarded as having been given to Citibank’s agency division.
SECTION 9.11    Patriot Act; Anti-Money Laundering Notification. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and other anti-money laundering and anti-terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other anti-money laundering and anti-terrorism
laws and regulations. The Parent Guarantor and the Borrowers shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act and such
other anti-money laundering and anti-terrorism laws and regulations.

118
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




SECTION 9.12    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each such party
further agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Without prejudice to any other mode of service allowed under any
applicable law, each Loan Party not formed or incorporated in the United States:
(i) irrevocably appoints the Initial Process Agent (as defined below) as its
agent for service of process in relation to any proceedings before the courts
described in Section 9.12(a) in connection with the Loan Documents and
(ii) agrees that failure by any Process Agent (as defined below) to notify any
Loan Party of the process will not invalidate the proceedings concerned. If any
Person appointed as a Process Agent is unable for any reason to act as agent for
service of process, the Borrowers shall immediately (and in any event within
ten (10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a “Process Agent”). Failing this, the Administrative
Agent may appoint another process agent for this purpose. “Initial Process
Agent” means:
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, New York 10036
SECTION 9.13    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the law of the State of New York.
SECTION 9.14    Judgment Currency. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank N.A.’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.
(b)    The obligation of each Loan Party in respect of any sum due from it in
any currency (the “Relevant Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the Relevant
Currency with such other currency. If the amount of the Relevant Currency so
purchased is less than such sum due to such Lender or the Administrative Agent
(as the case may be) in the Relevant Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against

119
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




such loss, and if the amount of the Relevant Currency so purchased exceeds such
sum due to any Lender or the Administrative Agent (as the case may be) in the
Relevant Currency, such Lender or the Administrative Agent (as the case may be)
agrees to promptly remit to the applicable Loan Party such excess.
SECTION 9.15    Substitution of Currency; Changes in Market Practices. (a) If a
change in any foreign currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definition of Eurocurrency Rate)
will be amended to the extent determined by the Administrative Agent (acting
reasonably and in consultation with the Borrowers) to be necessary to reflect
the change in currency (and any relevant market conventions or practices
relating to such change in currency) and to put the Lenders and the Borrowers in
the same position, so far as possible, that they would have been in if no change
in such foreign currency had occurred.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (in consultation with the
Borrowers) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
SECTION 9.16    No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting as lenders hereunder, that the Administrative Agent or
any such Lender may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lenders and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if the Lenders
were not Lenders, and without any duty to account therefor to the Loan Parties.
Each of the Loan Parties hereby irrevocably waives, in favor of the
Administrative Agent, the Lenders and the Arrangers, any conflict of interest
which may arise by virtue of the Administrative Agent, the Arrangers and/or the
Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Arranger or any Lender as described
in this Section 9.16.
SECTION 9.17    Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
SECTION 9.18    Usury Not Intended. It is the intent of the Borrowers and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Lenders and the Borrowers
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use forbearance or detention of money,

120
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




interest at a rate in excess of the Maximum Rate and that for purposes hereof
“interest” shall include the aggregate of all charges which constitute interest
under such laws that are contracted for, taken, charged, received, reserved or
paid under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts contracted for, taken, charged,
received, reserved or paid on the Advances, include amounts which, by applicable
law, are deemed interest which would exceed the Maximum Rate, then such excess
shall be deemed to be a mistake and, each Lender receiving the same shall credit
the same on the principal of the Obligations of the applicable Borrowers under
the Loan Documents (or if such Obligations shall have been paid in full, refund
said excess to such Borrowers). In the event that the Obligations of the
Borrowers under the Loan Documents are accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the Maximum Rate and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the principal of the Obligations of the applicable Borrowers under
the Loan Documents (or, if such Obligations shall have been paid in full,
refunded to such Borrowers). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrowers
and the Lenders shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Facility all amounts considered to be interest under
applicable law at any time contracted for, taken, charged, received, reserved or
paid in connection with the Obligations of the Loan Parties under the Loan
Documents. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.
SECTION 9.19    Removal of Borrowers. Notwithstanding anything to the contrary
in Section 9.01(a), so long as no Default or Event of Default has occurred and
is then continuing, the Operating Partnership shall have the right to remove any
Subsidiary of the Operating Partnership as a Borrower under the Facility that
has no Advances to it outstanding at the time of such removal by providing
written notice of such removal to the Administrative Agent. Any such notice
given in accordance with this Section 9.19 shall be effective upon receipt by
the Administrative Agent, which shall promptly give the Lenders notice of such
removal. After the receipt of such written notice by the Administrative Agent,
such Subsidiary shall cease to be a Borrower hereunder. Once removed pursuant to
this Section 9.19, such Subsidiary shall have no right to borrow under the
Facility unless the Operating Partnership provides notice as required pursuant
to Section 5.01(p) of the request again to add such Subsidiary as an Additional
Borrower hereunder and such Subsidiary complies with the conditions set forth in
Section 5.01(p) to become an Additional Borrower hereunder.
SECTION 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other

121
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Balance of page intentionally left blank]







122
Digital Realty - Term Loan Agreement

--------------------------------------------------------------------------------




[SIGNATURE PAGES POSTED SEPARATELY]



Signature Page

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWERS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: DIGITAL REALTY TRUST, INC.,
its sole general partner




By:    /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
                 


DIGITAL REALTY (PARIS2) SCI,
a French Société civile immobiliere


By:    /s/ Andrew P. Power
Name: Andrew P. Power, duly authorized


DIGITAL SINGAPORE JURONG EAST PTE. LTD.,
a Singapore private company limited by shares




By:    /s/ Andrew P. Power
Name: Andrew P. Power, Authorized Person


































Signature Page

--------------------------------------------------------------------------------








DIGITAL EURO FINCO, L.P.,
a Scotland limited partnership


By:     DIGITAL EURO FINCO GP, LLC
its general partner


By:     DIGITAL REALTY TRUST, L.P.,
its member


By:     DIGITAL REALTY TRUST, INC.,
its general partner




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
DIGITAL HK JV HOLDING LIMITED,
a British Virgin Islands limited company


By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Authorized Person




DIGITAL REALTY MAURITIUS HOLDINGS LIMITED,
a Mauritius private company limited by shares




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Authorized Person




DIGITAL AUSTRALIA FINCO PTY LTD, an Australian proprietary limited company




By:    /s/ Andrew P. Power
    Name: Andrew P. Power, Authorized Person











Signature Page

--------------------------------------------------------------------------------








DIGITAL STOUT HOLDING, LLC,
a Delaware limited liability company
By:     Digital Realty Trust, L.P.,
    its manager
By:     Digital Realty Trust, Inc.,
    its general partner


By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer
                    

DIGITAL GOUGH, LLC,
a Delaware limited liability company
By:     Digital Realty Trust, L.P.,
         its manager
By:     Digital Realty Trust, Inc.,
    its general partner
By: /s/ Andrew P. Power
     Name: Andrew P. Power
Title: Chief Financial Officer




DIGITAL JAPAN, LLC,
a Delaware limited liability company
 
By:     Digital Asia, LLC,
    its member
 
By:     Digital Realty Trust, L.P.,
    its manager
 
By:    Digital Realty Trust, Inc.,
    its general partner




By: /s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer    





Signature Page

--------------------------------------------------------------------------------




DIGITAL OSAKA 1 TMK,
a Japan tokutei mokuteki kaisha




By: /s/ Andrew P. Power
Name: Andrew P. Power, Authorized Person















































Signature Page





--------------------------------------------------------------------------------






PARENT GUARANTOR:
DIGITAL REALTY TRUST, INC.,
a Maryland corporation
By:
/s/ Andrew P.Power
Name: Andrew P. Power
Title: Chief Financial Officer

 

GUARANTORS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership
By:
DIGITAL REALTY TRUST, INC.,
its sole general partner

By:
/s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer



DIGITAL REALTY TRUST, INC.,
a Maryland corporation
By:
/s/ Andrew P. Power
Name: Andrew P. Power
Title: Chief Financial Officer






Signature Page





--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President





























Signature Page





--------------------------------------------------------------------------------




CITIBANK, N.A., as a 5-Year Term Lender and a 7-Year Term Lender

By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President











Signature Page





--------------------------------------------------------------------------------






CITIBANK, N.A., SINGAPORE BRANCH,
as a 5-Year Term Lender and a 7-Year Term Lender



By: /s/ Wong Sin Ping
Name: Wong Sin Ping
Title: Head of Global Subsidiaries Group Singapore

Signature Page





--------------------------------------------------------------------------------






CITIBANK, N.A., SYDNEY BRANCH,
as a 5-Year Term Lender and a 7-Year Term Lender



By: /s/ Sharad Jain
Name: Sharad Jain
Title: Vice President







By: /s/ Martin Fox
Name: Martin Fox
Title: Vice President







Signature Page





--------------------------------------------------------------------------------




CITIBANK JAPAN LTD., as a 5-Year Term Lender and a 7-Year Term Lender





By: /s Anthony P. Della Pietra, Jr.
Name: Anthony P. Della Pietra, Jr.
Title: Representative Director, President & CEO







Signature Page





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a 5-Year Term Lender

By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President

Signature Page





--------------------------------------------------------------------------------






J.P. MORGAN SECURITIES plc., as a 5-Year Term Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director























































































Signature Page





--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a 5-Year Term Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director



Signature Page





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a 5-Year Term Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director
 

Signature Page





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., SINGAPORE BRANCH, as a 5-Year Term Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director



Signature Page





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as a 5-Year Term Lender

By: /s/ Marc Costantino
Name: Marc Costantino
Title: Executive Director





Signature Page





--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a 5-Year Term Lender and a 7-Year Term Lender

By: /s/ Winston Lua
Name: Winston Lua
Title: Director



Signature Page





--------------------------------------------------------------------------------






BANK OF TAIWAN, NEW YORK BRANCH, as a 7-Year Term Lender

By: /s/ Yue-Li Shih
Name: Yue-Li Shih
Title: VP & General Manager



Signature Page





--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a 5-Year Term Lender

By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President

Signature Page





--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a 5-Year Term Lender and a 7-Year Term
Lender

By: /s/ Brian Waldron
Name: Brian Waldron
Title: Assistant Vice President

Signature Page





--------------------------------------------------------------------------------






CITY NATIONAL BANK, as a 5-Year Term Lender

By: /s/ Bob Besser
Name: Bob Besser
Title: Senior Vice President

Signature Page





--------------------------------------------------------------------------------






COBANK, ACB, as a 7-Year Term Lender

By: /s/ Victor Padilla
Name: Victor Padilla
Title: Vice President



Signature Page





--------------------------------------------------------------------------------






COMPASS BANK, as a 5-Year Term Lender

By: /s/ Brian Tuerff
Name: Brian Tuerff
Title: Senior Vice President



Signature Page





--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a 5-Year Term Lender

By: /s/ Mikhail Faybusovich
Name: Mikhail Faybusovich
Title: Authorized Signatory



By: /s / Gregory Fantoni
Name: Gregory Fantoni
Title: Authorized Signatory

Signature Page





--------------------------------------------------------------------------------






HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH, as a 7-Year Term Lender

By: /s/ Ding Jong Chen
Name: Ding Jong Chen
Title: VP & General Manager



Signature Page





--------------------------------------------------------------------------------






LLOYDS BANK plc, as a 5-Year Term Lender

By: Erin Doherty
Name: Erin Doherty
Title: Assistant Vice President, Transaction Execution, Category A
 



By: /s/ Daven Popat
Name: Daven Popat
Title: Senior Vice President, Transaction Execution, Category A

Signature Page





--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as a 5-Year Term Lender

By: /s/ John Davies
Name: John Davies
Title: Authorized Signatory

Signature Page





--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a 5-Year Term Lender

By: /s/ Melissa James
Name: Melissa James
Title: Authorized Signatory



Signature Page





--------------------------------------------------------------------------------






MUFG UNION BANK, N.A., as a 5-Year Term Lender and a 7-Year Term Lender

By: /s/ Matthew Antioco
Name: Matthew Antioco
Title: Vice President



Signature Page





--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a 5-Year Term Lender

By: /s/ Matthew D. Meister
Name: Matthew D. Meister
Title: Vice President



Signature Page





--------------------------------------------------------------------------------






RAYMOND JAMES BANK N.A., as a 7-Year Term Lender

By: /s/ Douglas S. Marron
Name: Douglas S. Marron
Title: Senior Vice President

Signature Page





--------------------------------------------------------------------------------






SABADELL UNITED BANK, N.A., as a 7-Year Term Lender

By: /s/ Rafael De Eguia
Name: Rafael De Eguia
Title: SVP



Signature Page





--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as a 5-Year Term Lender

By: /s/ Yoshihiro Ikeda
Name: Yoshihiro Ikeda
Title: General Manager

Signature Page





--------------------------------------------------------------------------------






SUNTRUST BANK, as a 5-Year Term Lender

By: /s/ Danny Stover
Name: Danny Stover
Title: First Vice President

Signature Page





--------------------------------------------------------------------------------






TD BANK, N.A., as a 5-Year Term Lender and a 7-Year Term Lender

By: /s/ Mary Merrill
Name: Mary Merrill
Title: Senior Credit Manager, VP







Signature Page





--------------------------------------------------------------------------------






TORONTO DOMINION (TEXAS) LLC, as a 5-Year Term Lender and a 7-Year Term Lender

By: /s/ Savo Bozic
Name: Savo Bozic
Title: Authorized Signatory



Signature Page





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, a National Banking Association, as a 5-Year Term
Lender and a 7-Year Term Lender

By: /s/ Michael F. Diemer
Name: Michael F. Diemer
Title: Vice President



Signature Page





--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a 5-Year Term Lender

By: /s/ Ricky Nahal
Name: Ricky Nahal
Title: Vice President

































Signature Page





--------------------------------------------------------------------------------






SCHEDULE IA
COMMITMENTS AND APPLICABLE LENDING OFFICES – 5-YEAR TERM LOAN


I.    AUSTRALIAN DOLLAR LOAN COMMITMENTS
Name of Lender
Australian Dollar Loan Commitment
AUD Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.




Schedule IA-1



--------------------------------------------------------------------------------






II.    EURO FRENCH LOAN COMMITMENTS
Name of Lender
Euro Loan Commitment
Eurocurrency Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.




Schedule IA-2



--------------------------------------------------------------------------------




III.    YEN LOAN COMMITMENTS
Name of Lender
Yen Loan Commitment
JPY Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.


Schedule IA-3



--------------------------------------------------------------------------------






IV.    CANADIAN DOLLAR LOAN COMMITMENTS
Name of Lender
Canadian Dollar Loan Commitment
CAD Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.


Schedule IA-4



--------------------------------------------------------------------------------




V.    SINGAPORE DOLLAR LOAN COMMITMENTS


Name of Lender
Singapore Dollar Loan Commitment
SGD Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.






Schedule IA-5



--------------------------------------------------------------------------------




VI.    STERLING LOAN COMMITMENTS


Name of Lender
Sterling Loan Commitment
GBP Lending Office
[*]
[*]
[*]
Total:
[*]
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.




Schedule IA-6



--------------------------------------------------------------------------------




VII.    HONG KONG DOLLAR LOAN COMMITMENTS
Name of Lender
Hong Kong Dollar Loan Commitment
HKD Lending Office
[*]
[*]
[*]
Total:
[*]
 



[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.




Schedule IA-7



--------------------------------------------------------------------------------




VIII.    U.S. DOLLAR LOAN COMMITMENTS
Name of Lender
U.S. Dollar Loan Commitment


USD Lending Office
[*]
[*]
[*]
Total:
[*]
 







[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.








Schedule IA-8



--------------------------------------------------------------------------------

        

SCHEDULE IB
COMMITMENTS AND APPLICABLE LENDING OFFICES – 7-YEAR TERM LOAN
U.S. DOLLAR LOAN COMMITMENTS


Name of Lender
U.S. Dollar Loan Commitment


USD Lending Office
[*]
[*]
[*]
Total:
[*]
 





[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.






Schedule 1B -1



--------------------------------------------------------------------------------






SCHEDULE II

MANDATORY COST FORMULA
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)
the requirements of the Bank of England and/or the United Kingdom’s Financial
Conduct Authority and/or the Prudential Regulation Authority (or, in any case,
any other authority which replaces all or any of its functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter),
each Lender shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for such Lender in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Administrative Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Advances made from such Eurocurrency Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Advances made from that Eurocurrency Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

(a)
in relation to any Advance in Sterling:

AB+C(B‑D)+E x 0.01
percent per annum
100 ‑ (A+C)



(b)
in relation to any Advance in any currency other than Sterling:

E x 0.01
percent per annum
300



Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.


Digital Realty- Term Loan Agreement    

--------------------------------------------------------------------------------




“B”
is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and, if the relevant Advance is an unpaid sum, any interest
charged on overdue amounts pursuant to Section 2.07(b)) payable for the relevant
Interest Period of such Advance.

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge quoted to leading banks in the applicable interbank
market pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the Financial Conduct
Authority and the Prudential Regulation Authority Fees Manuals or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If reasonably necessary, the Administrative Agent, as soon as practicable after
publication by the Financial Conduct Authority and the Prudential Regulation
Authority, shall determine the rate of charge payable by leading banks in the
applicable interbank market to the Financial Conduct Authority and the
Prudential Regulation Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Conduct Authority and the Prudential
Regulation Authority (calculated for this purpose as being the average of the
Fee Tariffs applicable to leading banks for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such leading banks.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)
the jurisdiction of the Eurocurrency Lending Office out of which it is making
available its participation in the relevant Advance; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.


Digital Realty- Term Loan Agreement    

--------------------------------------------------------------------------------




Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies the Administrative
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Eurocurrency Lending Office in the same
jurisdiction as its Eurocurrency Lending Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over‑ or
under‑compensates any Lender and shall be entitled to assume that the
information provided by any Lender or such other information reasonably relied
upon by the Administrative Agent pursuant to paragraphs 3, 7 and 8 above is true
and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender or such
other information reasonably relied upon by the Administrative Agent pursuant to
paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Conduct Authority and the Prudential Regulation
Authority or the European Central Bank (or, in any case, any other authority
which replaces all or any of their functions) and any such determination shall,
in the absence of manifest error, be conclusive and binding on all parties
hereto.




Digital Realty- Term Loan Agreement    

--------------------------------------------------------------------------------

        

Schedule III
Deemed Qualifying Ground Leases
1.    [*]
2.    [*]
3.    [*]
4.    [*]
5.    [*]
6.    [*]
7.    [*]
8.    [*]
9.    [*]
10.    [*]
[*]
Certain information on this page has been omitted and filed separately with the
Securities Exchange Commission. Confidential treatment has been requested with
respect to the omitted portions.







--------------------------------------------------------------------------------

        

Schedule 4.01(n)


Surviving Debt


Properties
Obligor
Maturity
Date
Outstanding Principal
Amount (in $)()
Amortization
34551 Ardenwood Boulevard 1-4 - Mortgage
34551 Ardenwood, LLC
November 11, 2016
50,700,000
Monthly Principal and Interest
2334 Lundy Place - Mortgage
2334 Lundy, LLC
November 11, 2016
36,875,000
Monthly Principal and Interest
600 West Seventh Street - Mortgage
GIP 7th Street, LLC
March 15, 2016
46,466,000
Monthly Principal and Interest
2045 & 2055 LaFayette Street – Mortgage
2045-2055 Lafayette Street, LLC
February 6, 2017
61,728,000
Monthly Principal and Interest
150 South First Street – Mortgage
150 South First Street, LLC
February 6, 2017
48,699,000
Monthly Principal and Interest
1100 Space Park Drive – Mortgage
1100 Space Park, LLC
December 11, 2016
50,648,000
Monthly Principal and Interest
2001 Sixth Avenue – Mortgage (2)
2001 Sixth LLC
September 1, 2017
51,696,482
Monthly Principal and Interest
2020 Fifth Avenue – Mortgage (2)
2020 Fifth Avenue LLC
August 26, 2018
23,500,000
Interest Only
43915 Devin Shafron Drive – Mortgage (2)
Digital-GCEAR1 (Ashburn) LLC
September 9, 2019
20,405,000
Interest Only
10 Property Portfolio (2)
Digital-PR Venture, LLC
September 27, 2018
41,600,000
Interest Only
Unsecured Senior Notes – Series E
Digital Realty Trust, L.P.
January 20, 2017
50,000,000
Interest Only
5.875% Senior Notes due 2020
Digital Realty Trust, L.P.
February 1, 2020
500,000,000
Interest Only
3.40% Senior Notes due 2020 (3)
Digital Realty Trust, L.P.
October 1, 2020
500,000,000
Interest Only
5.25% Senior Notes due 2021
Digital Realty Trust, L.P.
March 15, 2021
400,000,000
Interest Only
3.95% Senior Notes due 2022
Digital Realty Trust, L.P.
July 1, 2022
500,000,000
Interest Only
3.625% Senior Notes due 2022
Digital Realty Trust, L.P.
October 1, 2022
300,000,000
Interest Only
4.75% Senior Notes due 2023
Digital Realty Trust, L.P. and Digital Stout Holding, LLC
October 13, 2023
453,840,000
Interest Only
4.25% Senior Notes due 2025
Digital Realty Trust, L.P. and Digital Stout Holding, LLC
January 17, 2025
605,120,000
Interest Only
4.75% Senior Notes due 2025 (3) 
Digital Realty Trust, L.P.
October 1, 2025
450,000,000
Interest Only
 
 
 
 
 


Schedule 4.01 (n)

--------------------------------------------------------------------------------




Unsecured Term Loan (3)
Digital Realty Trust, L.P.
Digital Realty (Paris2) SCI
Digital Singapore Jurong East PTE. Ltd.
Digital Realty Mauritius Holdings Limited
Digital Australia Finco Pty Ltd.
Digital EURO Finco, L.P.
Digital Stout Holding, LLC
Digital Gough, LLC
Digital Japan, LLC
Digital Osaka 1 TMK
Digital HK JV Holding Limited
January 15, 2021
January 15, 2023
   1,250,000,000
     300,000,000
Interest Only
Interest Only









1)
Balances as of September 30, 2015, unless otherwise indicated. Excludes loans
retired prior to the Closing Date.

2)
The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money.

3)
As of the Closing Date.




Schedule 4.01 (n)



--------------------------------------------------------------------------------

        

 
EXHIBIT A to the
TERM LOAN AGREEMENT


FORM OF NOTE


PROMISSORY NOTE


[U.S. Dollar Loan: $_______]
[7-Year Term Loan: $_______]
[Euro Loan: €_______]
[Euro French Loan: €_______]
[Singapore Dollar Loan: S$_________]
[Sterling Loan: £_________]
[Australian Dollar Loan: A$_________]
[Canadian Dollar Loan: C$_________]
[Hong Kong Dollar Loan: H$_________]
[Yen Loan: ¥_________]
[[Insert name of applicable Supplemental Tranche]:_________]
(collectively, the “Principal Amount”, and, with respect to
each Tranche, the “Tranche Principal Amount”)    Dated: _________ __, ____


FOR VALUE RECEIVED, the undersigned, [insert name of applicable Borrower] (the
“Borrower”), HEREBY PROMISES TO PAY _________________________ (the “Lender”) for
the account of its Applicable Lending Office (as defined in the Term Loan
Agreement referred to below) the aggregate principal amount of the Advances
owing to the Lender by the Borrower pursuant to the Term Loan Agreement dated as
of January [___], 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, Digital Realty Trust, L.P., a Maryland limited partnership,
the Lender and certain other lender parties party thereto, Digital Realty Trust,
Inc., as Parent Guarantor, any Additional Guarantors and other Borrowers party
thereto and Citibank, N.A., as Administrative Agent for the Lender and such
other lender parties, on the applicable Maturity Date.
The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Advance owing to the Lender by such Borrower from the date of
such Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.
Both principal and interest are payable in the currency of the applicable
Advance to the applicable Administrative Agent’s Account. Each Advance owing to
the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Promissory Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement. The Term Loan Agreement, among other
things, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the applicable Maturity Date upon the terms and
conditions therein specified.

Exh. A- 1

--------------------------------------------------------------------------------




This Promissory Note shall not be construed or qualified as a promissory note
(billet à ordre) within the meaning of the Luxembourg law dated December 15,
1962 on the implementation in the national legislation of the uniform law for
bills of exchange and promissory notes.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
[NAME OF BORROWER]




By     
Name:
Title:

Exh. A - 2
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------




ADVANCES AND
PAYMENTS OF PRINCIPAL
1. U.S. Dollar Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2. 7-Year Term Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exh. A - 3
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------








3. Euro Loan
Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4. Euro French Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exh. A - 4
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------














5. Singapore Dollar Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



6. Sterling Loan



Exh. A - 5
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------




Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















7. Australian Dollar Loan



Exh. A - 6
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------




Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



8. Canadian Dollar Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














Exh. A - 7
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------








9. Hong Kong Dollar Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



10. Yen Loan


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exh. A - 8
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------












[11]. [insert name of applicable Supplement Tranche]


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exh. A - 9
Digital Realty Trust, L.P. – Form of Note    



--------------------------------------------------------------------------------




EXHIBIT B TO THE
TERM LOAN AGREEMENT




FORM OF NOTICE OF BORROWING


NOTICE OF BORROWING


_________ __, ____
Citibank, N.A.,
as Administrative Agent
under the Term Loan Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Robert Ross, Citigroup Global Loans


Ladies and Gentlemen:
The undersigned, [insert name of applicable Borrower], refers to the Term Loan
Agreement dated as of January [__], 2016 (as amended from time to time, the
“Term Loan Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, Digital Realty Trust, L.P, as a Borrower,
Digital Realty Trust, Inc., as Parent Guarantor, the Additional Guarantors and
other Borrowers party thereto, the Lenders party thereto and Citibank, N.A., as
Administrative Agent for the Lenders, and hereby gives you notice, irrevocably,
pursuant to Section [3.01][3.02] of the Term Loan Agreement that the undersigned
hereby requests a Borrowing under the Term Loan Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a)of the Term Loan Agreement:
(i)
The Business Day of the Proposed Borrowing is _________ __, ____.

(ii)
The [Tranche] under which the Proposed Borrowing is requested is the [U.S.
Dollar Loan][7-Year Term Loan][Sterling Loan][Euro Loan][Euro French
Loan][Singapore Dollar Loan][Australian Dollar Loan][Canadian Dollar Loan] [Hong
Kong Dollar Loan][Yen Loan][insert name of applicable Supplemental Tranche].

(iii)
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Floating Rate Advances].

(iv)
The aggregate amount of the Proposed Borrowing is [__________].

(v)
[The initial Interest Period for each Floating Rate Advance made as part of the
Proposed Borrowing is __________ month[s].]

(vi)
[The currency of the Proposed Borrowing is [__________].]

(vii)
The account information for the Borrower’s Account to which such Borrowing
should be credited is:


Exh. B - 1



--------------------------------------------------------------------------------




Bank:         [________________]
ABA No:     [________________]
SWIFT No:    [________________]
IBAN No.:    [________________]
Acct. Name:     [________________]
Acct. No.:     [________________]
Reference:    [________________]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)
The representations and warranties contained in each Loan Document are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to (x) the Proposed Borrowing and (y)
the application of the proceeds therefrom, as though made on and as of such date
(except for any such representation and warranty that, by its terms, refers to a
specific date, in which case as of such specific date).

(B)
No Default or Event of Default has occurred and is continuing, or would result
from (x) such Proposed Borrowing or (y) the application of the proceeds
therefrom.

(C)
(i) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset Value
equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to the Proposed Borrowing and the application of the proceeds therefrom
on the borrowing date, and (ii) before and after giving effect to the Proposed
Borrowing and the application of the proceeds therefrom on the borrowing date,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04 of the Term Loan Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.
[NAME OF BORROWER]




By: ____________________________
Name:
Title:







Exh. B - 2



--------------------------------------------------------------------------------




EXHIBIT C to the
TERM LOAN AGREEMENT


FORM OF
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT
_________ __, ____
Citibank, N.A.,
as Administrative Agent
under the Term Loan Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Robert Ross, Citigroup Global Loans


Term Loan Agreement dated as of January [__], 2016 (as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Digital
Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as Parent
Guarantor, the Additional Guarantors and other Borrowers party thereto, the
Lenders party thereto, and Citibank, N.A., as Administrative Agent for the
Lenders.
Ladies and Gentlemen:
Reference is made to the above-captioned Term Loan Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Term Loan Agreement and not otherwise defined
herein are used herein as therein defined.
Section 1.    Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations, excluding all Excluded Swap
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable out-of-pocket costs or expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by the Administrative Agent or
any other Secured Party in enforcing any rights under this Guaranty Supplement,
the Guaranty, the Term Loan Agreement or any other Loan Document in accordance
with, and to the extent required by, Section 9.04 of the Term Loan Agreement.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.



Exh. C - 1



--------------------------------------------------------------------------------




(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties (by their acceptance of the benefits of this Guaranty
Supplement) and the undersigned hereby irrevocably agree that the Obligations of
the undersigned under this Guaranty Supplement and the Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.


(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.


(d)    [Insert guaranty limitation language in accordance with Section 7.09 of
the Term Loan Agreement, if applicable]


Section 2.    Obligations Under the Guaranty. The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Term Loan Agreement and the Guaranty to the same extent as
each of the other Guarantors thereunder. The undersigned further agrees, as of
the date first above written, that each reference in the Term Loan Agreement to
an “Additional Guarantor”, a “Loan Party” or a “Guarantor” shall also mean and
be a reference to the undersigned, and each reference in any other Loan Document
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.


Section 3.    Representations and Warranties. The undersigned represents and
warrants as of the date hereof as follows:


(a)    The undersigned and each general partner or managing member, if any, of
the undersigned (i) is a corporation, limited liability company or partnership
duly incorporated, organized or formed, validly existing and in good standing
(to the extent that a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
under the laws of the jurisdiction of its incorporation, organization or
formation, (ii) is duly qualified and in good standing (to the extent that a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed would not be reasonably likely to have a Material Adverse Effect
and (iii) has all requisite corporate, limited liability company or partnership
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.


(b)    The execution and delivery by the undersigned and of each general partner
or managing member (if any) of the undersigned of this Guaranty Supplement and
each other Loan Document to which it is or is to be a party, and the performance
of its obligations thereunder, and the consummation of the transactions
contemplated hereby and by the other Loan Documents, are within the corporate,
limited liability company or partnership powers of the undersigned, general
partner or managing member, have been duly

Exh. C - 2



--------------------------------------------------------------------------------




authorized by all necessary corporate, limited liability company or partnership
action, and do not (i) contravene the charter or bylaws, memorandum and articles
of association, operating agreement, partnership agreement or other governing
document of such undersigned, general partner or managing member, (ii) violate
any law, rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of the undersigned or any of its Subsidiaries.


(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the undersigned or any general partner or managing member of the
undersigned in respect of this Guaranty Supplement or any other Loan Document to
which it is or is to be a party or for the consummation of the transactions
contemplated hereby or by the other Loan Documents and the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents,
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.


(d)    This Guaranty Supplement has been duly executed and delivered by each
undersigned and general partner or managing member (if any) of each undersigned
party thereto. This Guaranty Supplement is the legal, valid and binding
obligation of the undersigned party, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
similar laws affecting creditors’ rights generally and by general principles of
equity.


(e)    Each undersigned has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty Supplement, and each undersigned has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business and financial condition of such
other Loan Party.


Section 4.    Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.


Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


(b)    The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty, the Term
Loan Agreement or any of the other Loan Documents to which it is or is to be a
party, or for recognition or enforcement of any judgment, and the undersigned
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Term Loan Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to

Exh. C - 3



--------------------------------------------------------------------------------




this Guaranty Supplement, the Term Loan Agreement, the Guaranty thereunder or
any of the other Loan Documents to which it is or is to be a party in the courts
of any other jurisdiction.


(c)    The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Term Loan Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.


(d)    THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
FACILITY, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Very truly yours,
[NAME OF ADDITIONAL GUARANTOR]
By _________________________________
Name:
Title:





Exh. C - 4



--------------------------------------------------------------------------------




EXHIBIT D to the
TERM LOAN AGREEMENT


FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE


Reference is made to the Term Loan Agreement dated as of January [__], 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Digital Realty
Trust, L.P., a Maryland limited partnership, as a Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:
1.    Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Term Loan Agreement as of the
date hereof equal to the percentage interest specified on Schedule 1 hereto of
all outstanding rights and obligations under the Term Loan Agreement Tranches
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.
2.    Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Term Loan Agreement, respectively, as specified on Schedule 1
hereto.
3.    Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Term Loan Agreement, together with copies of the financial
statements referred to in Section 4.01(g) and (h) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the

Exh. D - 1



--------------------------------------------------------------------------------




Administrative Agent, any Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Term Loan
Agreement; (d) represents and warrants that its name set forth on Schedule 1
hereto is its legal name; (e) confirms that it is an Eligible Assignee;
(f) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(g) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Term Loan Agreement are required to be
performed by it as a Lender; (h) attaches any U.S. Internal Revenue Service
forms required under Section 2.11 of the Term Loan Agreement; and (i) confirms
that if the principal amount of the assignment set forth in Schedule I hereto
(A) is less than the minimum amount set forth in Section 9.07(m) of the Term
Loan Agreement and (B) has been made to a Borrower domiciled in The Netherlands,
then it is a professional market party within the meaning of the Dutch Financial
Supervision Act.
4.     [Such Assignee confirms, for the benefit of the Administrative Agent and
without liability to any Loan Party, that it is: (a) [a UK Qualifying Lender
(other than a UK Treaty Lender);] (b) [a UK Treaty Lender;] (c) [not a UK
Qualifying Lender].]
5.     [Such Assignee confirms, for the benefit of the Administrative Agent and
without liability to any Loan Party, that it is: (a) [a French Qualifying Lender
(other than a French Treaty Lender);] (b) [a French Treaty Lender;] (c) [not a
French Qualifying Lender].]
6.    Such Assignee confirms that it is not incorporated or acting through a
Lending Office situated in a Non-Cooperative Jurisdiction.
7.     [Such Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•], so that
interest payable to it by Borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent Guarantor notify: (a) each UK
Borrower which is a Loan Party as at the Transfer Date; and (b) each UK Borrower
which becomes an Additional Borrower after the Transfer Date, that it wishes
that scheme to apply to the Credit Agreement.]
8.    [Such Assignee confirms that the person beneficially entitled to interest
payable to such Assignee is either: (a) a company resident in the UK for UK tax
purposes; (b) a partnership each member of which is: (i) a company so resident
in the UK; or (ii) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of Section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA; or (c) a company not so resident in the
UK which carries on a trade in the UK through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of Section 19 of the CTA)
of that company.]
9.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
10.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Term Loan Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Term Loan Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of

Exh. D - 2



--------------------------------------------------------------------------------




the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Term Loan
Agreement, such Assignor shall cease to be a party thereto.
11.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Term Loan Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
12.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
13.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by facsimile or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.







Exh. D - 3



--------------------------------------------------------------------------------




SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

ASSIGNORS:
 
 
 
 
 
U.S. Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
U.S. Dollar Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Loan Advances assigned


$


$


$


$


$
7-Year Term Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
7-Year Term Loan Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Loan Advances assigned


$


$


$


$


$
Singapore Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Singapore Dollar Commitment assigned
S$
S$
S$
S$
S$
Aggregate outstanding principal amount of Singapore Dollar Loan Advances
assigned


S$


S$


S$


S$


S$
Sterling Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Sterling Commitment assigned
£
£
£
£
£
Aggregate outstanding principal amount of Sterling Loan Advances assigned


£


£


£


£


£
Euro Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Euro Commitment assigned
€
€
€
€
€
Aggregate outstanding principal amount of Euro Loan Advances assigned


€


€


€


€


€
Euro French Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Euro French Commitment assigned
€
€
€
€
€
Aggregate outstanding principal amount of Euro Loan Advances assigned


€


€


€


€


€
Australian Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Australian Dollar Commitment assigned
A$
A$
A$
A$
A$
Aggregate outstanding principal amount of Australian Dollar Loan Advances
assigned


A$


A$


A$


A$


A$
Canadian Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Canadian Dollar Commitment assigned
C$
C$
C$
C$
C$
Aggregate outstanding principal amount of Canadian Dollar Loan Advances assigned


C$


C$


C$


C$


C$
Hong Kong Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Hong Kong Dollar Commitment assigned
H$
H$
H$
H$
H$
Aggregate outstanding principal amount of Hong Kong Dollar Loan Advances
assigned


H$


H$


H$


H$


H$


Exh. D - 4



--------------------------------------------------------------------------------




Yen Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Yen Commitment assigned
¥
¥
¥
¥
¥
Aggregate outstanding principal amount of Yen Loan Advances assigned


¥


¥


¥


¥


¥
[Insert Name of Supplemental Tranche]
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Supplemental Tranche Commitment relating to such Supplemental Tranche assigned
 
 
 
 
 
Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assigned
 
 
 
 
 
Principal Amount of Note Payable to Assignor
 
 
 
 
 



ASSIGNEES:
 
 
 
 
 
U.S. Dollar Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
U.S. Dollar Commitment assumed
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Loan Advances assumed


$


$


$


$


$
7-Year Term Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
7-Year Term Loan Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of U.S. Dollar Loan Advances assigned


$


$


$


$


$
Singapore Dollar Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Singapore Dollar Commitment assumed
S$
S$
S$
S$
S$
Aggregate outstanding principal amount of Singapore Dollar Loan Advances assumed


S$


S$


S$


S$


S$
Sterling Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Sterling Commitment assumed
£
£
£
£
£
Aggregate outstanding principal amount of Sterling Loan Advances assumed


£


£


£


£


£
Euro Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Euro Commitment assumed
€
€
€
€
€
Aggregate outstanding principal amount of Euro Loan Advances assumed


€


€


€


€


€
Euro French Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Euro French Commitment assumed
€
€
€
€
€
Aggregate outstanding principal amount of Euro French Loan Advances assumed


€


€


€


€


€
Australian Dollar Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Australian Dollar Commitment assumed
A$
A$
A$
A$
A$


Exh. D - 5



--------------------------------------------------------------------------------




Aggregate outstanding principal amount of Australian Dollar Loan Advances
assumed


A$


A$


A$


A$


A$
Canadian Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Canadian Dollar Commitment assigned
C$
C$
C$
C$
C$
Aggregate outstanding principal amount of Canadian Dollar Loan Advances assigned


C$


C$


C$


C$


C$
Hong Kong Dollar Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Hong Kong Dollar Commitment assigned
H$
H$
H$
H$
H$
Aggregate outstanding principal amount of Hong Kong Dollar Loan Advances
assigned


H$


H$


H$


H$


H$
Yen Loan
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Yen Commitment assigned
¥
¥
¥
¥
¥
Aggregate outstanding principal amount of Yen Loan Advances assigned


¥


¥


¥


¥


¥
[Insert Name of Supplemental Tranche Loan
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Supplemental Tranche Commitment relating to such Supplemental Tranche assumed
 
 
 
 
 
Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assumed
 
 
 
 
 
Principal Amount of Note Payable to Assignor
 
 
 
 
 







ASSIGNEE’S STANDING PAYMENT INSTRUCTIONS:


Correspondant Bank Name:
Correspondant Bank SWIFT Address:
Beneficiary Bank Account Number:
Beneficiary Bank Account Name:
Beneficiary Bank SWIFT Address:
Final Beneficiary Account Number:
Final Beneficiary Account Name:
Attention:



Exh. D - 6



--------------------------------------------------------------------------------




Effective Date (if other than date of acceptance by Administrative Agent):
_________ __, ____
Assignors
_______________________________, as Assignor
[Type or print legal name of Assignor]
By     
Title:
 
Dated: _________ __, ____
_______________________________, as Assignor
[Type or print legal name of Assignor]
By     
Title:
Dated: _________ __, ____
_______________________________, as Assignor
[Type or print legal name of Assignor]
By     
Title:
Dated: _________ __, ____
_______________________________, as Assignor
[Type or print legal name of Assignor]
By     
Title:
Dated: _________ __, ____

Exh. D - 7



--------------------------------------------------------------------------------




Assignees
_______________________________, as Assignee
[Type or print legal name of Assignee]
By     
Title:
E-mail address for notices:


Dated: _________ __, ____
Applicable Lending Offices:
_______________________________, as Assignee
[Type or print legal name of Assignee]
By     
Title:
E-mail address for notices:


Dated: _________ __, ____
Applicable Lending Offices:
_______________________________, as Assignee
[Type or print legal name of Assignee]
By     
Title:
E-mail address for notices:


Dated: _________ __, ____
Applicable Lending Offices:
_______________________________, as Assignee
[Type or print legal name of Assignee]
By     
Title:
E-mail address for notices:


Dated: _________ __, ____
Applicable Lending Offices:

Exh. D - 8



--------------------------------------------------------------------------------




Accepted [and Approved] this ____
day of ___________, ____
CITIBANK, N.A.,
as Administrative Agent
By_______________________________
Title:
[Approved this ____ day
of _____________, ____
DIGITAL REALTY TRUST, L.P.
By: Digital Realty Trust, Inc.,
its Sole General Partner
By_______________________________
Title:]





Exh. D - 9



--------------------------------------------------------------------------------




EXHIBIT E to the
TERM LOAN AGREEMENT


FORM OF
UNENCUMBERED ASSETS CERTIFICATE








UNENCUMBERED ASSETS CERTIFICATE




Digital Realty, L.P.
Unencumbered Assets Certificate
Quarter ended __/__/__




Citibank, N.A.,
as Administrative Agent
under the Term Loan Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Annemarie Pavco, Citigroup Global Loans




Pursuant to provisions of the Term Loan Agreement, dated as of January [__],
2016, Digital Realty Trust, L.P., a Maryland limited partnership (the “Operating
Partnership”), as an initial Borrower, Digital Realty Trust, Inc., a Maryland
corporation (the “Parent Guarantor”), the other Borrowers party thereto, the
Additional Guarantors party thereto, the Lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders (said Term Loan Agreement, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, being the “Term Loan Agreement”; capitalized terms used herein but
not defined herein being used herein as defined in the Term Loan Agreement), the
undersigned, the Chief Financial Officer or a Responsible Officer of the Parent
Guarantor, hereby certifies and represents and warrants on behalf of the
Borrowers as follows:


1.    The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on ____________, 20__ (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Term Loan
Agreement.
2.    The Total Unencumbered Asset Value is $___________ as of the Calculation
Date as more fully described on Schedule I hereto.
3.    As of the Calculation Date, Unsecured Debt does not exceed the Maximum
Unsecured Debt Percentage of Total Unencumbered Asset Value, in accordance with
Section 5.04(b)(i) of the Term Loan Agreement.
4.    At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00, in
accordance with Section 5.04(b)(ii) of the Term Loan Agreement.

Exh. E - 1



--------------------------------------------------------------------------------




5.    Attached hereto as Schedule II is an updated schedule of Unencumbered
Assets listing all of the Unencumbered Assets as of the Calculation Date, in
accordance with Section 5.03(d) of the Term Loan Agreement.
6.    This certificate is furnished to the Administrative Agent pursuant to
Section [3.01(a)(xxii) / 5.03(d)] of the Term Loan Agreement.
7.    The Unencumbered Assets comply with all Unencumbered Asset Conditions
(except to the extent waived in writing by the Required Lenders).


[Remainder of page intentionally left blank]

Exh. E - 2
    



--------------------------------------------------------------------------------




DIGITAL REALTY TRUST, INC.


By:                    
Name:
Title:







Exh. E - 3
    



--------------------------------------------------------------------------------




SCHEDULE I

Calculation of Total Unencumbered Asset Value


(i) Sum of Asset Values for all Unencumbered Assets (from charts below)
 
$______
 


(ii) Unrestricted cash and Cash Equivalents minus the amount cash and Cash
Equivalents deducted pursuant to the definition of “Consolidated Debt”
$_______
 
 


(iii) The sum of (i) and (ii) above
$_______
 
 
(iv) (a) 15% times dollar amount in (iii) above
$_______
 
 
   (b) Sum of Asset Values of all Leased Assets
$_______
 
 
(v) The lesser of (iv)(a) and (iv)(b)
 
$_______
 
(vi) (a) 35% times dollar amount in (iii) above
$_______
 
 
(b) 20% times dollar amount in (iii) above
$_______
 
 


   (c) Sum of Asset Values of all Redevelopment Assets, Development Assets and
Assets owned or leased by Controlled Joint Ventures and the amount in (v) above
$_______
 
 
   (d) Sum of Asset Values of all Assets located outside of Specified
Jurisdictions
$_______
 
 
(vii) The difference, if positive, of (vi)(c) minus (vi)(a)
 
$_______
 
(viii) The difference, if positive, of (vi)(d) minus (vi)(b)
 
$_______
 
(ix) The difference, if positive, of (iv)(b) minus (iv)(a)
 
$_______
 
 
Total Unencumbered Asset Value equals the dollar amount in (iii) minus the sum
of (vii), (viii) and (ix) 

 
 
$_______




Sch. I - 1



--------------------------------------------------------------------------------




Calculation of Asset Value
(Technology Asset)
Technology Asset: [Insert Name]
1.    Net Operating Income attributable to such Unencumbered Asset for the
fiscal quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
the Term Loan Agreement
$______
 
 
2.    (1) 2% of all rental income (other than tenant reimbursements) from the
operation of such Unencumbered Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Administrative Agent pursuant to the Term Loan Agreement


(2) all management fees payable in respect of such Unencumbered Asset for such
fiscal quarterly period
$______


$______


 
 
3.    $0.25 x total number of net rentable square feet within Unencumbered Asset
$______
 
 
4.    Amount of pro forma upward adjustment approved by the Administrative Agent
for Tenancy Leases entered into during the quarter in the ordinary course of
business
$______
 
 
5.    
 Insert Amount from (A)


Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)


Insert Amount from (D)
 


$______
 
minus
$______
  plus
$______
equals
$______


 
6.    Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E)
times 4 less (ii) (C)
 
$______
 
7.    Tentative Asset Value equals (F) ÷ either 7.75% (if an Asset other than a
Leased Asset) or 10.00% (if a Leased Asset)
 
$______
 


Sch. I - 2



--------------------------------------------------------------------------------




8.    If Unencumbered Asset was acquired within last 12 months, the acquisition
price
$______
 
 
9.    Asset Value:
If Unencumbered Asset was acquired within last 12 months, insert greater of (G)
and (H).
If Unencumbered Asset was acquired 12 or more months ago, insert (G).
 
 


$______




Sch. I - 3



--------------------------------------------------------------------------------




Calculation of Asset Value
(Redevelopment Asset / Development Asset)


Redevelopment Asset: [Insert Name]
Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):
$_______





Development Asset: [Insert Name]
Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):
$_______





Sum of Asset Values for Unencumbered Assets



            Sum of Asset Values for all Unencumbered Assets
$______








Sch. I - 4



--------------------------------------------------------------------------------






SCHEDULE II


Schedule of Unencumbered Assets







Sch. II - 1



--------------------------------------------------------------------------------




EXHIBIT F to the
TERM LOAN AGREEMENT
FORM OF
SUPPLEMENTAL ADDENDUM
SUPPLEMENTAL ADDENDUM
To: Lenders under the Supplemental Tranche (as defined below)
Ladies and Gentlemen:
Reference is made to the Term Loan Agreement dated as of January [__], 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Digital Realty
Trust, L.P., a Maryland limited partnership, as a Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Pursuant to Section 2.16 of the Term Loan Agreement, the Borrowers hereby
request a Supplemental Tranche (the “Supplemental Tranche”) on the terms and
conditions set forth below:
1.    A Supplemental Tranche with aggregate Supplemental Tranche Commitments in
the amount of ____________ in the Supplemental Currency indicated below.
2.    The Supplemental Currency shall be ______________.
3.    The existing Borrower(s) or the Additional Borrower(s) that will be the
Supplemental Borrower(s) with respect to the Supplemental Tranche:
______________.
4.    The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments are set forth on an updated Schedule I to the Term Loan Agreement
attached hereto.
5.    Other terms and provisions relating to the Supplemental Tranche:
_________________
_____________________________________________________________________________

Exh. F - 1



--------------------------------------------------------------------------------




The Borrowers confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.16 of the Term Loan Agreement have been
satisfied.
This Supplemental Addendum supplements the Term Loan Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Term Loan Agreement, the terms of this Supplemental Addendum shall
prevail and govern to the extent of such inconsistency.
This Supplemental Addendum shall constitute a Loan Document under the Term Loan
Agreement and shall be governed by the law of the State of New York.
Very truly yours,
[NAME OF SUPPLEMENTAL BORROWER]


By:    ______________________________
Name:
Title:
Approved and agreed as of the Supplemental
Tranche Effective Date (as defined below):
[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]
Approved and agreed this ____ day
of _____________, ____
(the “Supplemental Tranche Effective Date”)
CITIBANK, N.A.,
as Administrative Agent
By
______________________________
Name:
Title:

[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING
A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT
TO THE APPLICABLE SUPPLEMENTAL TRANCHE AND, IF
APPLICABLE, THE FUNDING AGENT]



Exh. F - 2



--------------------------------------------------------------------------------




EXHIBIT G to the
GLOBAL SENIOR TERM LOAN AGREEMENT
FORM OF
BORROWER ACCESSION AGREEMENT
BORROWER ACCESSION AGREEMENT
Citibank, N.A.,
as Administrative Agent
under the Term Loan Agreement
referred to below
1615 Brett Road, Ops III
New Castle, Delaware 19720
United States of America
Attention: Robert Ross, Citigroup Global Loans
Term Loan Agreement dated as of January [__], 2016 (as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Digital
Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as Parent
Guarantor, the Additional Guarantors and other Borrowers party thereto, the
Lenders party thereto, and Citibank, N.A., as Administrative Agent for the
Lenders.
Ladies and Gentlemen:
Reference is made to the above-captioned Term Loan Agreement. The capitalized
terms defined in the Term Loan Agreement and not otherwise defined herein are
used herein as therein defined.
Section 1.    Accession. By its execution of this Accession Agreement, the
undersigned (“Additional Borrower”) absolutely, unconditionally and irrevocably
undertakes to and agrees to observe and be bound by the terms and provisions of
the Term Loan Agreement and other Loan Documents and all of the Obligations set
forth therein (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations) as if it were an original party thereto as an initial Borrower.
Section 2.    Obligations Under the Loan Documents. The undersigned Additional
Borrower hereby agrees, as of the date first above written, to be bound as a
Borrower by all of the terms and conditions of the Term Loan Agreement and the
other Loan Documents to the same extent as each of the other Borrowers
thereunder. The undersigned Additional Borrower further agrees, as of the date
first above written, that each reference in the Term Loan Agreement and the
other Loan Documents to an “Additional Borrower”, a “Borrower Party”, a “Loan
Party”, or a “Borrower” shall also mean and be a reference to the undersigned
Additional Borrower.
Section 3.    Consent of Loan Parties. The existing Loan Parties hereby consent
to the accession of the undersigned Additional Borrower to the Loan Documents on
the terms of Sections 1 and 2 of this Accession Agreement and agree that the
Loan Documents shall hereinafter be read and construed as if the undersigned
Additional Borrower had been an original party thereto.

Exh. G - 1



--------------------------------------------------------------------------------




Section 4.    Representations and Warranties. As of the date hereof, the
undersigned Additional Borrower hereby makes each representation and warranty
set forth in Section 4.01 of the Term Loan Agreement to the same extent as each
other Borrower.
Section 5.    Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Accession Agreement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Accession Agreement.
Section 6.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a)    This Accession Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
(b)    The undersigned Additional Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Accession Agreement, the Term Loan Agreement, or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and the undersigned hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The undersigned Additional Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Accession Agreement, the Term Loan Agreement or
any other Loan Document shall affect any right that any party may otherwise have
to bring any action or proceeding relating to this Accession Agreement, the Term
Loan Agreement or any of the other Loan Documents to which it is or is to be a
party in the courts of any other jurisdiction.
(c)    The undersigned Additional Borrower irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Accession Agreement, the
Term Loan Agreement or any of the other Loan Documents to which it is or is to
be a party in any New York State or federal court. The undersigned Additional
Borrower hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
(d)    THE UNDERSIGNED ADDITIONAL BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE FACILITY OR THE ACTIONS OF ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Very truly yours,


[NAME OF ADDITIONAL BORROWER]




By:    ______________________________
Name:
Title:
Approved this ____ day
of _____________, ____
[INSERT SIGNATURE BLOCK FOR EACH LOAN PARTY]

Exhibit G- 2



--------------------------------------------------------------------------------









Exhibit G- 2

